UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number 811-08529 MONTEAGLE FUNDS (Exact name of registrant as specified in charter) 209 Tenth Avenue South, Suite 332 NashvilleTN (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA 19090 (Name and address of agent for service) Registrant's telephone number, including area code: 888.263.5593 Date of fiscal year end: August 31, 2009 Date of reporting period: 07/01/2008 to 06/30/2009 ITEM 1. PROXY VOTING RECORD: Exhibit A is attached for Monteagle Informed Investor Fund, Monteagle Large Cap Growth Fund, Monteagle Quality Growth Fund, Monteagle Select Value Fund, Monteagle Value Fund and Monteagle Fixed Income Fund, all series of the Monteagle Funds. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Monteagle Funds By: /s/ Paul B. Ordonio Paul B. Ordonio, President Date August 12, 2009 Exhibit A Monteagle Funds Form N-PX July 1, 2008 to June 30, 2009 Exhibit A (a) (b) ( c ) (d) (e) (f) (g) (h) (i) Issuer Ticker Cusip Meeting Date Description of Vote Issuer v. SH Voted? Vote Cast For/Against Mgmt Monteagle Informed Investor Fund Advance Auto Parts Inc AAP 00751Y106 5/20/2009 Elect Director John F. Bergstrom Mgmt Voted For For Advance Auto Parts Inc AAP 00751Y106 5/20/2009 Elect Director John C. Brouillard Mgmt Voted For For Advance Auto Parts Inc AAP 00751Y106 5/20/2009 Elect Director Darren R. Jackson Mgmt Voted For For Advance Auto Parts Inc AAP 00751Y106 5/20/2009 Elect Director William S. Oglesby Mgmt Voted For For Advance Auto Parts Inc AAP 00751Y106 5/20/2009 Elect Director Gilbert T. Ray Mgmt Voted For For Advance Auto Parts Inc AAP 00751Y106 5/20/2009 Elect Director Carlos A. Saladrigas Mgmt Voted For For Advance Auto Parts Inc AAP 00751Y106 5/20/2009 Elect Director Francesca M. Spinelli Mgmt Voted For For Advance Auto Parts Inc AAP 00751Y106 5/20/2009 Ratify Auditors Mgmt Voted For For Advance Auto Parts Inc AAP 00751Y106 5/20/2009 Elect Director John F. Bergstrom Mgmt Voted For For Advance Auto Parts Inc AAP 00751Y106 5/20/2009 Elect Director John C. Brouillard Mgmt Voted For For Advance Auto Parts Inc AAP 00751Y106 5/20/2009 Elect Director Darren R. Jackson Mgmt Voted For For Advance Auto Parts Inc AAP 00751Y106 5/20/2009 Elect Director William S. Oglesby Mgmt Voted For For Advance Auto Parts Inc AAP 00751Y106 5/20/2009 Elect Director Gilbert T. Ray Mgmt Voted For For Advance Auto Parts Inc AAP 00751Y106 5/20/2009 Elect Director Carlos A. Saladrigas Mgmt Voted For For Advance Auto Parts Inc AAP 00751Y106 5/20/2009 Elect Director Francesca M. Spinelli Mgmt Voted For For Advance Auto Parts Inc AAP 00751Y106 5/20/2009 Ratify Auditors Mgmt Voted For For Invitrogen Corp. LIFE 46185R100 10/28/2008 Issue Shares in Connection with Acquisition Mgmt Voted For For Invitrogen Corp. LIFE 46185R100 10/28/2008 Increase Authorized Common Stock Mgmt Voted For For Invitrogen Corp. LIFE 46185R100 10/28/2008 Adjourn Meeting Mgmt Voted For For Invitrogen Corp. LIFE 46185R100 10/28/2008 Issue Shares in Connection with Acquisition Mgmt Voted For For Invitrogen Corp. LIFE 46185R100 10/28/2008 Increase Authorized Common Stock Mgmt Voted For For Invitrogen Corp. LIFE 46185R100 10/28/2008 Adjourn Meeting Mgmt Voted For For ITT Educational Services, Inc. ESI 45068B109 5/5/2009 Elect Director Joanna T. Lau Mgmt Voted For For ITT Educational Services, Inc. ESI 45068B109 5/5/2009 Elect Director Samuel L. Odle Mgmt Voted For For ITT Educational Services, Inc. ESI 45068B109 5/5/2009 Elect Director John A. Yena Mgmt Voted For For ITT Educational Services, Inc. ESI 45068B109 5/5/2009 Ratify Auditors Mgmt Voted For For ITT Educational Services, Inc. ESI 45068B109 5/5/2009 Elect Director Joanna T. Lau Mgmt Voted For For ITT Educational Services, Inc. ESI 45068B109 5/5/2009 Elect Director Samuel L. Odle Mgmt Voted For For ITT Educational Services, Inc. ESI 45068B109 5/5/2009 Elect Director John A. Yena Mgmt Voted For For ITT Educational Services, Inc. ESI 45068B109 5/5/2009 Ratify Auditors Mgmt Voted For For Netflix. Inc NFLX 64110L106 5/28/2009 Elect Director Richard N. Barton Mgmt Voted For For Netflix. Inc NFLX 64110L106 5/28/2009 Elect Director Charles H. Giancarlo Mgmt Voted For For Netflix. Inc NFLX 64110L106 5/28/2009 Ratify Auditors Mgmt Voted For For Netflix. Inc NFLX 64110L106 5/28/2009 Elect Director Richard N. Barton Mgmt Voted For For Netflix. Inc NFLX 64110L106 5/28/2009 Elect Director Charles H. Giancarlo Mgmt Voted For For Netflix. Inc NFLX 64110L106 5/28/2009 Ratify Auditors Mgmt Voted For For (a) (b) ( c ) (d) (e) (f) (g) (h) (i) Issuer Ticker Cusip Meeting Date Description of Vote Issuer v. SH Voted? Vote Cast For/Against Mgmt Monteagle Large Cap Growth Fund Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director R.J. Alpern Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director R.S. Austin Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director W.M. Daley Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director W.J. Farrell Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director H.L. Fuller Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director W.A. Osborn Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director D.A.L. Owen Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director W.A. Reynolds Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director R.S. Roberts Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director S.C. Scott, III Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director W.D. Smithburg Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director G.F. Tilton Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director M.D. White Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Approve Omnibus Stock Plan Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Approve Nonqualified Employee Stock Purchase Plan Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Ratify Auditors Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Report on Animal Testing ShrHoldr Voted Against Against Abbott Laboratories ABT 00 2824100 4/24/2009 Adopt Principles for Health Care Reform ShrHoldr Voted Against Against Abbott Laboratories ABT 00 2824100 4/24/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Amgen, Inc. AMGN 0 31162100 5/6/2009 Elect Director David Baltimore Mgmt Voted For For Amgen, Inc. AMGN 0 31162100 5/6/2009 Elect Director Frank J. Biondi, Jr. Mgmt Voted For For Amgen, Inc. AMGN 0 31162100 5/6/2009 Elect Director Francois de Carbonnel Mgmt Voted For For Amgen, Inc. AMGN 0 31162100 5/6/2009 Elect Director Jerry D. Choate Mgmt Voted For For Amgen, Inc. AMGN 0 31162100 5/6/2009 Elect Director Vance D. Coffman Mgmt Voted For For Amgen, Inc. AMGN 0 31162100 5/6/2009 Elect Director Frederick W. Gluck Mgmt Voted For For Amgen, Inc. AMGN 0 31162100 5/6/2009 Elect Director Frank C. Herringer Mgmt Voted For For Amgen, Inc. AMGN 0 31162100 5/6/2009 Elect Director Gilbert S. Omenn Mgmt Voted For For Amgen, Inc. AMGN 0 31162100 5/6/2009 Elect Director Judith C. Pelham Mgmt Voted For For Amgen, Inc. AMGN 0 31162100 5/6/2009 Elect Director J. Paul Reason Mgmt Voted For For Amgen, Inc. AMGN 0 31162100 5/6/2009 Elect Director Leonard D. Schaeffer Mgmt Voted For For Amgen, Inc. AMGN 0 31162100 5/6/2009 Elect Director Kevin W. Sharer Mgmt Voted For For Amgen, Inc. AMGN 0 31162100 5/6/2009 Ratify Auditors Mgmt Voted For For Amgen, Inc. AMGN 0 31162100 5/6/2009 Approve Omnibus Stock Plan Mgmt Voted For For Amgen, Inc. AMGN 0 31162100 5/6/2009 Reduce Supermajority Vote Requirement Mgmt Voted For For Amgen, Inc. AMGN 0 31162100 5/6/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Voted Against For Amgen, Inc. AMGN 0 31162100 5/6/2009 Reincorporate in Another State [from Delaware to North Dakota ] ShrHoldr Voted Against Against Apple, Inc. AAPL 0 37833100 2/25/2009 Elect Director William V. Campbell Mgmt Voted For For Apple, Inc. AAPL 0 37833100 2/25/2009 Elect Director Millard S. Drexler Mgmt Voted For For Apple, Inc. AAPL 0 37833100 2/25/2009 Elect Director Albert A. Gore, Jr. Mgmt Voted For For Apple, Inc. AAPL 0 37833100 2/25/2009 Elect Director Steven P. Jobs Mgmt Voted For For Apple, Inc. AAPL 0 37833100 2/25/2009 Elect Director Andrea Jung Mgmt Voted For For Apple, Inc. AAPL 0 37833100 2/25/2009 Elect Director A.D. Levinson Mgmt Voted For For Apple, Inc. AAPL 0 37833100 2/25/2009 Elect Director Eric E. Schmidt Mgmt Voted For For Apple, Inc. AAPL 0 37833100 2/25/2009 Elect Director Jerome B. York Mgmt Voted For For Apple, Inc. AAPL 0 37833100 2/25/2009 Report on Political Contributions ShrHoldr Voted Against Against Apple, Inc. AAPL 0 37833100 2/25/2009 Adopt Principles for Health Care Reform ShrHoldr Voted Against Against Apple, Inc. AAPL 0 37833100 2/25/2009 Prepare Sustainability Report ShrHoldr Voted Against Against Apple, Inc. AAPL 0 37833100 2/25/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Becton, Dickinson and Company BDX 0 75887109 2/3/2009 Elect Director Claire M. Fraser-Liggett Mgmt Voted For For Becton, Dickinson and Company BDX 0 75887109 2/3/2009 Elect Director Edward J. Ludwig Mgmt Voted For For Becton, Dickinson and Company BDX 0 75887109 2/3/2009 Elect Director Willard J. Overlock, Jr. Mgmt Voted For For Becton, Dickinson and Company BDX 0 75887109 2/3/2009 Elect Director Bertram L. Scott Mgmt Voted For For Becton, Dickinson and Company BDX 0 75887109 2/3/2009 Ratify Auditors Mgmt Voted For For Becton, Dickinson and Company BDX 0 75887109 2/3/2009 Declassify the Board of Directors Mgmt Voted For For Becton, Dickinson and Company BDX 0 75887109 2/3/2009 Amend Omnibus Stock Plan Mgmt Voted For For Becton, Dickinson and Company BDX 0 75887109 2/3/2009 Amend Omnibus Stock Plan Mgmt Voted For For Becton, Dickinson and Company BDX 0 75887109 2/3/2009 Amend Bylaws Call Special Meetings ShrHoldr Voted Against For Becton, Dickinson and Company BDX 0 75887109 2/3/2009 Provide for Cumulative Voting ShrHoldr Voted Against For Chevron Corporation CVX 5/27/2009 Elect Director S. H. Armacost Mgmt Voted For For Chevron Corporation CVX 5/27/2009 Elect Director L. F. Deily Mgmt Voted For For Chevron Corporation CVX 5/27/2009 Elect Director R. E. Denham Mgmt Voted For For Chevron Corporation CVX 5/27/2009 Elect Director R. J. Eaton Mgmt Voted For For Chevron Corporation CVX 5/27/2009 Elect Director E. Hernandez Mgmt Voted For For Chevron Corporation CVX 5/27/2009 Elect Director F. G. Jenifer Mgmt Voted For For Chevron Corporation CVX 5/27/2009 Elect Director S. Nunn Mgmt Voted For For Chevron Corporation CVX 5/27/2009 Elect Director D. J. O'Reilly Mgmt Voted For For Chevron Corporation CVX 5/27/2009 Elect Director D. B. Rice Mgmt Voted For For Chevron Corporation CVX 5/27/2009 Elect Director K. W. Sharer Mgmt Voted For For Chevron Corporation CVX 5/27/2009 Elect Director C. R. Shoemate Mgmt Voted For For Chevron Corporation CVX 5/27/2009 Elect Director R. D. Sugar Mgmt Voted For For Chevron Corporation CVX 5/27/2009 Elect Director C. Ware Mgmt Voted For For Chevron Corporation CVX 5/27/2009 Elect Director J. S. Watson Mgmt Voted For For Chevron Corporation CVX 5/27/2009 Ratify Auditors Mgmt Voted For For Chevron Corporation CVX 5/27/2009 Amend Executive Incentive Bonus Plan Mgmt Voted For For Chevron Corporation CVX 5/27/2009 Amend Omnibus Stock Plan Mgmt Voted For For Chevron Corporation CVX 5/27/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Voted Against For Chevron Corporation CVX 5/27/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Chevron Corporation CVX 5/27/2009 Adopt Quantitative GHG Goals for Products and Operations ShrHoldr Voted Against Against Chevron Corporation CVX 5/27/2009 Adopt Guidelines for Country Selection ShrHoldr Voted Against For Chevron Corporation CVX 5/27/2009 Adopt Human Rights Policy ShrHoldr Voted Against For Chevron Corporation CVX 5/27/2009 Report on Market Specific Environmental Laws ShrHoldr Voted Against Against Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director Carol A. Bartz Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director M. Michele Burns Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director Michael D. Capellas Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director Larry R. Carter Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director John T. Chambers Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director Brian L. Halla Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director John L. Hennessy Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director Richard M. Kovacevich Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director Roderick C. McGeary Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director Michael K. Powell Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director Steven M. West Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director Jerry Yang Mgmt Voted For Against Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Ratify Auditors Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Amend Bylaws to Establish a Board Committee on Human Rights ShrHoldr Voted Against Against Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Report on Internet Fragmentation ShrHoldr Voted Against For CME Group Inc. CME 12572Q105 8/18/2008 Approve Increase in Size of Board Mgmt Voted For For CME Group Inc. CME 12572Q105 8/18/2008 Issue Shares in Connection with Acquisition Mgmt Voted For For CME Group Inc. CME 12572Q105 8/18/2008 Adjourn Meeting Mgmt Voted For For Cognizant Technology Solutions Corp. CTSH 6/5/2009 Elect Director Francisco D?Souza Mgmt Voted For For Cognizant Technology Solutions Corp. CTSH 6/5/2009 Elect Director John N. Fox, Jr. Mgmt Voted For For Cognizant Technology Solutions Corp. CTSH 6/5/2009 Elect Director Thomas M. Wendel Mgmt Voted For For Cognizant Technology Solutions Corp. CTSH 6/5/2009 Approve Omnibus Stock Plan Mgmt Voted For For Cognizant Technology Solutions Corp. CTSH 6/5/2009 Ratify Auditors Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Elect Director M.J. Boskin Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Elect Director L.R. Faulkner Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Elect Director K.C. Frazier Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Elect Director .W. George Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Elect Director R.C. King Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Elect Director M.C. Nelson Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Elect Director S.J. Palmisano Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Elect Director S.S Reinemund Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Elect Director R.W. Tillerson Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Elect Director E.E. Whitacre, Jr. Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Ratify Auditors Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Provide for Cumulative Voting ShrHoldr Voted Against For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Voted Against For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Reincorporate in Another State [from New Jersey to North Dakota] ShrHoldr Voted Against Against Exxon Mobil Corp. XOM 30231G102 5/27/2009 Require Independent Board Chairman ShrHoldr Voted Against For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Compare CEO Compensation to Average U.S. per Capita Income ShrHoldr Voted Against Against Exxon Mobil Corp. XOM 30231G102 5/27/2009 Review Anti-discrimination Policy on Corporate Sponsorships and Executive Perks ShrHoldr Voted Against Against Exxon Mobil Corp. XOM 30231G102 5/27/2009 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity ShrHoldr Voted Against For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Adopt Quantitative GHG Goals for Products and Operations ShrHoldr Voted Against For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Report on Climate Change Impacts on Emerging Countries ShrHoldr Voted Against Against Exxon Mobil Corp. XOM 30231G102 5/27/2009 Adopt Policy to Increase Renewable Energy ShrHoldr Voted Against For Fastenal Co. FAST 4/21/2009 Elect Director Robert A. Kierlin Mgmt Voted For Withhold Fastenal Co. FAST 4/21/2009 Elect Director Stephen M. Slaggie Mgmt Voted For Withhold Fastenal Co. FAST 4/21/2009 Elect Director Michael M. Gostomski Mgmt Voted For For Fastenal Co. FAST 4/21/2009 Elect Director Hugh L. Miller Mgmt Voted For For Fastenal Co. FAST 4/21/2009 Elect Director Willard D. Oberton Mgmt Voted For Withhold Fastenal Co. FAST 4/21/2009 Elect Director Michael J. Dolan Mgmt Voted For For Fastenal Co. FAST 4/21/2009 Elect Director Reyne K. Wisecup Mgmt Voted For Withhold Fastenal Co. FAST 4/21/2009 Elect Director Michael J. Ancius Mgmt Voted For For Fastenal Co. FAST 4/21/2009 Elect Director Scott A. Satterlee Mgmt Voted For For Fastenal Co. FAST 4/21/2009 Ratify Auditors Mgmt Voted For For Fluor Corp. FLR 5/6/2009 Elect Director Peter K. Barker Mgmt Voted For For Fluor Corp. FLR 5/6/2009 Elect Director Alan L. Boeckmann Mgmt Voted For For Fluor Corp. FLR 5/6/2009 Elect Director Vilma S. Martinez Mgmt Voted For For Fluor Corp. FLR 5/6/2009 Elect Director Dean R. O'Hare Mgmt Voted For For Fluor Corp. FLR 5/6/2009 Ratify Auditors Mgmt Voted For For GameStop Corp. GME 36467W109 6/23/2009 Elect Director Daniel A. DeMatteo Mgmt Voted For For GameStop Corp. GME 36467W109 6/23/2009 Elect Director Michael N. Rosen Mgmt Voted For For GameStop Corp. GME 36467W109 6/23/2009 Elect Director Edward A. Volkwein Mgmt Voted For For GameStop Corp. GME 36467W109 6/23/2009 Amend Omnibus Stock Plan Mgmt Voted For For GameStop Corp. GME 36467W109 6/23/2009 Ratify Auditors Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Elect Director Paul Berg Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Elect Director John F. Cogan Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Elect Director Etienne F. Davignon Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Elect Director James M. Denny Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Elect Director Carla A. Hills Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Elect Director John W. Madigan Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Elect Director John C. Martin Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Elect Director Gordon E. Moore Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Elect Director Nicholas G. Moore Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Elect Director Richard J. Whitley Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Elect Director Gayle E. Wilson Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Ratify Auditors Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Amend Omnibus Stock Plan Mgmt Voted For For Google Inc GOOG 38259P508 5/7/2009 Elect Director Eric Schmidt Mgmt Voted For Withhold Google Inc GOOG 38259P508 5/7/2009 Elect Director Sergey Brin Mgmt Voted For Withhold Google Inc GOOG 38259P508 5/7/2009 Elect Director Larry Page Mgmt Voted For Withhold Google Inc GOOG 38259P508 5/7/2009 Elect Director L. John Doerr Mgmt Voted For Withhold Google Inc GOOG 38259P508 5/7/2009 Elect Director John L. Hennessy Mgmt Voted For Withhold Google Inc GOOG 38259P508 5/7/2009 Elect Director Arthur D. Levinson Mgmt Voted For Withhold Google Inc GOOG 38259P508 5/7/2009 Elect Director Ann Mather Mgmt Voted For Withhold Google Inc GOOG 38259P508 5/7/2009 Elect Director Paul S. Otellini Mgmt Voted For Withhold Google Inc GOOG 38259P508 5/7/2009 Elect Director K. Ram Shriram Mgmt Voted For Withhold Google Inc GOOG 38259P508 5/7/2009 Elect Director Shirley M. Tilghman Mgmt Voted For Withhold Google Inc GOOG 38259P508 5/7/2009 Ratify Auditors Mgmt Voted For For Google Inc GOOG 38259P508 5/7/2009 Amend Omnibus Stock Plan Mgmt Voted For Against Google Inc GOOG 38259P508 5/7/2009 Report on Political Contributions ShrHoldr Voted For For Google Inc GOOG 38259P508 5/7/2009 Adopt Policies to Protect Freedom of Access to the Internet ShrHoldr Voted Against Against Google Inc GOOG 38259P508 5/7/2009 Adopt Principles for Health Care Reform ShrHoldr Voted Against Against Hewlett-Packard Co. HPQ 3/18/2009 Elect Director Lawrence T. Babbio, Jr. Mgmt Voted For For Hewlett-Packard Co. HPQ 3/18/2009 Elect Director Sari M. Baldauf Mgmt Voted For For Hewlett-Packard Co. HPQ 3/18/2009 Elect Director Rajiv L. Gupta Mgmt Voted For For Hewlett-Packard Co. HPQ 3/18/2009 Elect Director John H. Hammergren Mgmt Voted For For Hewlett-Packard Co. HPQ 3/18/2009 Elect Director Mark V. Hurd Mgmt Voted For For Hewlett-Packard Co. HPQ 3/18/2009 Elect Director Joel Z. Hyatt Mgmt Voted For For Hewlett-Packard Co. HPQ 3/18/2009 Elect Director John R. Joyce Mgmt Voted For For Hewlett-Packard Co. HPQ 3/18/2009 Elect Director Robert L. Ryan Mgmt Voted For For Hewlett-Packard Co. HPQ 3/18/2009 Elect Director Lucille S. Salhany Mgmt Voted For For Hewlett-Packard Co. HPQ 3/18/2009 Elect Director G. Kennedy Thompson Mgmt Voted For For Hewlett-Packard Co. HPQ 3/18/2009 Ratify Auditors Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect Director A. J. P. Belda Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect Director C. Black Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect Director W. R. Brody Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect Director K. I. Chenault Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect Director M. L. Eskew Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect Director S. A. Jackson Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect Director T. Nishimuro Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect DirectorJ. W. Owens Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect Director S. J. Palmisano Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect Director J. E. Spero Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect Director S. Taurel Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect Director L. H. Zambrano Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Ratify Auditors Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Approve Executive Incentive Bonus Plan Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Provide for Cumulative Voting ShrHoldr Voted Against For International Business Machines Corp. IBM 4/28/2009 Review Executive Compensation ShrHoldr Voted Against For International Business Machines Corp. IBM 4/28/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Jacobs Engineering Group Inc. JEC 1/22/2009 Elect Director Joseph R. Bronson Mgmt Voted For For Jacobs Engineering Group Inc. JEC 1/22/2009 Elect Director Thomas M.T. Niles Mgmt Voted For For Jacobs Engineering Group Inc. JEC 1/22/2009 Elect Director Noel G. Watson Mgmt Voted For For Jacobs Engineering Group Inc. JEC 1/22/2009 Elect Director John F. Coyne Mgmt Voted For For Jacobs Engineering Group Inc. JEC 1/22/2009 Amend Qualified Employee Stock Purchase Plan Mgmt Voted For For Jacobs Engineering Group Inc. JEC 1/22/2009 Amend Omnibus Stock Plan Mgmt Voted For For Jacobs Engineering Group Inc. JEC 1/22/2009 Ratify Auditors Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Elect Director Mary Sue Coleman Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Elect Director James G. Cullen Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Elect Director Michael M.E. Johns Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Elect Director Arnold G. Langbo Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Elect Director Susan L. Lindquist Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Elect Director Leo F. Mullin Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Elect Director Wiliam D. Perez Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Elect Director Charles Prince Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Elect Director David Satcher Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Elect Director William C. Weldon Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Ratify Auditors Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Lockheed Martin Corp. LMT 4/23/2009 Elect Director E. C. "Pete" Aldrige, Jr. Mgmt Voted For Against Lockheed Martin Corp. LMT 4/23/2009 Elect Director Nolan D. Archibald Mgmt Voted For Against Lockheed Martin Corp. LMT 4/23/2009 Elect Director David B. Burritt Mgmt Voted For For Lockheed Martin Corp. LMT 4/23/2009 Elect Director James O. Ellis, Jr. Mgmt Voted For For Lockheed Martin Corp. LMT 4/23/2009 Elect Director Gwendolyn S. King Mgmt Voted For For Lockheed Martin Corp. LMT 4/23/2009 Elect Director James M. Loy Mgmt Voted For For Lockheed Martin Corp. LMT 4/23/2009 Elect Director Douglas H. McCorkindale Mgmt Voted For Against Lockheed Martin Corp. LMT 4/23/2009 Elect Director Joseph W. Ralston Mgmt Voted For For Lockheed Martin Corp. LMT 4/23/2009 Elect Director Frank Savage Mgmt Voted For For Lockheed Martin Corp. LMT 4/23/2009 Elect Director James Schneider Mgmt Voted For Against Lockheed Martin Corp. LMT 4/23/2009 Elect Director Anne Stevens Mgmt Voted For Against Lockheed Martin Corp. LMT 4/23/2009 Elect Director Robert J. Stevens Mgmt Voted For For Lockheed Martin Corp. LMT 4/23/2009 Elect Director James R. Ukropina Mgmt Voted For For Lockheed Martin Corp. LMT 4/23/2009 Ratify Auditors Mgmt Voted For For Lockheed Martin Corp. LMT 4/23/2009 Reduce Supermajority Vote Requirement Mgmt Voted For For Lockheed Martin Corp. LMT 4/23/2009 Report on Space-based Weapons Program ShrHoldr Voted Against Against Lockheed Martin Corp. LMT 4/23/2009 Adopt a Policy in which the Company will not Make or Promise to Make Any Death Benefit Payments to Senior Executives ShrHoldr Voted Against For Lockheed Martin Corp. LMT 4/23/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For McDonald's Corp. MCD 5/27/2009 Elect Director Robert A. Eckert Mgmt Voted For For McDonald's Corp. MCD 5/27/2009 Elect Director Enrique Hernandez, Jr. Mgmt Voted For For McDonald's Corp. MCD 5/27/2009 Elect Director Jeanne P. Jackson Mgmt Voted For For McDonald's Corp. MCD 5/27/2009 Elect Director Andrew J. McKenna Mgmt Voted For For McDonald's Corp. MCD 5/27/2009 Ratify Auditors Mgmt Voted For For McDonald's Corp. MCD 5/27/2009 Amend Omnibus Stock Plan Mgmt Voted For For McDonald's Corp. MCD 5/27/2009 Approve Executive Incentive Bonus Plan Mgmt Voted For For McDonald's Corp. MCD 5/27/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For McDonald's Corp. MCD 5/27/2009 Phase out Sales of Eggs from Battery Cage Hens ShrHoldr Voted Against Against Medco Health Solutions, Inc. MHS 58405U102 5/21/2009 Elect Director Charles M. Lillis, Ph.D. Mgmt Voted For For Medco Health Solutions, Inc. MHS 58405U102 5/21/2009 Elect Director William L. Roper, M.D. Mgmt Voted For For Medco Health Solutions, Inc. MHS 58405U102 5/21/2009 Elect Director David D. Stevens Mgmt Voted For For Medco Health Solutions, Inc. MHS 58405U102 5/21/2009 Ratify Auditors Mgmt Voted For For Medco Health Solutions, Inc. MHS 58405U102 5/21/2009 Approve Executive Incentive Bonus Plan Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director Steven A. Ballmer Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director James I. Cash, Jr. Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director Dina Dublon Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director William H. Gates, III Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director Raymond V. Gilmartin Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director Reed Hastings Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director David F. Marquardt Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director Charles H. Noski Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director Helmut Panke Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Approve Executive Incentive Bonus Plan Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Amend Non-Employee Director Omnibus Stock Plan Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Ratify Auditors Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Adopt Policies to Protect Freedom of Access to the Internet ShrHoldr Voted Against Against Microsoft Corp. MSFT 11/19/2008 Amend Bylaws to Establish a Board Committee on Human Rights ShrHoldr Voted Against Against Microsoft Corp. MSFT 11/19/2008 Report on Charitable Contributions ShrHoldr Voted Against Against Monsanto Co. MON 61166W101 1/14/2009 Elect Director Janice L. Fields Mgmt Voted For For Monsanto Co. MON 61166W101 1/14/2009 Elect Director Hugh Grant Mgmt Voted For For Monsanto Co. MON 61166W101 1/14/2009 Elect Director C. Steven McMillan Mgmt Voted For For Monsanto Co. MON 61166W101 1/14/2009 Elect Director Robert J. Stevens Mgmt Voted For For Monsanto Co. MON 61166W101 1/14/2009 Ratify Auditors Mgmt Voted For For Northern Trust Corp. NTRS 4/21/2009 Elect DirectorLinda Walker Bynoe Mgmt Voted For For Northern Trust Corp. NTRS 4/21/2009 Elect Director Nicholas D. Chabraja Mgmt Voted For For Northern Trust Corp. NTRS 4/21/2009 Elect Director Susan Crown Mgmt Voted For For Northern Trust Corp. NTRS 4/21/2009 Elect Director Dipak C. Jain Mgmt Voted For For Northern Trust Corp. NTRS 4/21/2009 Elect Director Arthur L. Kelly Mgmt Voted For For Northern Trust Corp. NTRS 4/21/2009 Elect Director Robert C. McCormack Mgmt Voted For For Northern Trust Corp. NTRS 4/21/2009 Elect Director Edward J. Mooney Mgmt Voted For For Northern Trust Corp. NTRS 4/21/2009 Elect Director William A. Osborn Mgmt Voted For For Northern Trust Corp. NTRS 4/21/2009 Elect Director John W. Rowe Mgmt Voted For For Northern Trust Corp. NTRS 4/21/2009 Elect Director Harold B. Smith Mgmt Voted For For Northern Trust Corp. NTRS 4/21/2009 Elect Director William D. Smithburg Mgmt Voted For For Northern Trust Corp. NTRS 4/21/2009 Elect Director Enrique J. Sosa Mgmt Voted For For Northern Trust Corp. NTRS 4/21/2009 Elect Director Charles A. Tribbett III Mgmt Voted For For Northern Trust Corp. NTRS 4/21/2009 Elect Director Frederick H. Waddell Mgmt Voted For For Northern Trust Corp. NTRS 4/21/2009 Ratify Auditors Mgmt Voted For For Northern Trust Corp. NTRS 4/21/2009 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director Jeffrey O. Henley Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director Lawrence J. Ellison Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director Donald L. Lucas Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director Michael J. Boskin Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director Jack F. Kemp Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director Jeffrey S. Berg Mgmt Voted For Withhold Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director Safra A. Catz Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director Hector Garcia-Molina Mgmt Voted For Withhold Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director H. Raymond Bingham Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director Charles E. Phillips, Jr. Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director Naomi O. Seligman Mgmt Voted For Withhold Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director George H. Conrades Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director Bruce R. Chizen Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Approve Executive Incentive Bonus Plan Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Ratify Auditors Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For PepsiCo, Inc. PEP 5/6/2009 Elect Director S.L. Brown Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director I.M. Cook Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director D. Dublon Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director V.J. Dzau Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director R.L. Hunt Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director A. Ibarguen Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director A.C. Martinez Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director I.K. Nooyi Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director S.P. Rockefeller Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director J.J. Schiro Mgmt Voted For Against PepsiCo, Inc. PEP 5/6/2009 Elect Director L.G. Trotter Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director D.Vasella Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director M.D. White Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Ratify Auditors Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Amend Executive Incentive Bonus Plan Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Report on Recycling ShrHoldr Voted Against Against PepsiCo, Inc. PEP 5/6/2009 Report on Genetically Engineered Products ShrHoldr Voted Against Against PepsiCo, Inc. PEP 5/6/2009 Report on Charitable Contributions ShrHoldr Voted Against Against PepsiCo, Inc. PEP 5/6/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Precision Castparts Corp. PCP 8/12/2008 Elect Director Don R. Graber Mgmt Voted For For Precision Castparts Corp. PCP 8/12/2008 Elect Director Lester L. Lyles Mgmt Voted For For Precision Castparts Corp. PCP 8/12/2008 Approve Qualified Employee Stock Purchase Plan Mgmt Voted For For Precision Castparts Corp. PCP 8/12/2008 Amend Omnibus Stock Plan Mgmt Voted For For Precision Castparts Corp. PCP 8/12/2008 Ratify Auditors Mgmt Voted For For Research In Motion Ltd RIM 7/15/2008 Elect James Balsillie, Mike Lazaridis, James Estill, David Kerr, Roger Martin, John Richardson, Barbara Stymiest and John Wetmore as Directors Mgmt Voted For For Research In Motion Ltd RIM 7/15/2008 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt Voted For For Southwestern Energy Co. SWN 5/19/2009 Elect Director Lewis E. Epley, Jr. Mgmt Voted For For Southwestern Energy Co. SWN 5/19/2009 Elect Director Robert L. Howard Mgmt Voted For Withhold Southwestern Energy Co. SWN 5/19/2009 Elect Director Harold M. Korell Mgmt Voted For For Southwestern Energy Co. SWN 5/19/2009 Elect Director Vello A. Kuuskraa Mgmt Voted For Withhold Southwestern Energy Co. SWN 5/19/2009 Elect Director Kenneth R. Mourton Mgmt Voted For Withhold Southwestern Energy Co. SWN 5/19/2009 Elect Director Charles E. Scharlau Mgmt Voted For For Southwestern Energy Co. SWN 5/19/2009 Ratify Auditors Mgmt Voted For For Teva Pharmaceutical Industries Ltd. TEVA 6/22/2009 Meeting for ADR Holders Voted Teva Pharmaceutical Industries Ltd. TEVA 6/22/2009 Approve Final Dividend Mgmt Voted For For Teva Pharmaceutical Industries Ltd. TEVA 6/22/2009 Elect Phillip Frost as Director Mgmt Voted For For Teva Pharmaceutical Industries Ltd. TEVA 6/22/2009 Elect Roger Abravanel as Director Mgmt Voted For For Teva Pharmaceutical Industries Ltd. TEVA 6/22/2009 Elect Elon Kohlberg as Director Mgmt Voted For For Teva Pharmaceutical Industries Ltd. TEVA 6/22/2009 Elect Yitzhak Peterburg as Director Mgmt Voted For For Teva Pharmaceutical Industries Ltd. TEVA 6/22/2009 Elect Erez Vigodman as Director Mgmt Voted For For Teva Pharmaceutical Industries Ltd. TEVA 6/22/2009 Approve Auditors and Authorize Board to Fix Their Remuneration Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director Kenneth I. Chenault Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director Scott D. Cook Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director Rajat K. Gupta Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director A.G. Lafley Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director Charles R. Lee Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director Lynn M. Martin Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director W. James McNerney, Jr. Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director Johnathan A. Rodgers Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director Ralph Snyderman Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director Margaret C. Whitman Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director Patricia A. Woertz Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director Ernesto Zedillo Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Ratify Auditors Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Adopt Majority Voting for Uncontested Election of Directors Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Rotate Annual Meeting Location ShrHoldr Voted Against Against The Procter & Gamble Company PG 10/14/2008 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Transocean Inc. RIG G90073100 12/8/2008 This is a duplicate meeting for ballots received via the Broadridge North American ballot distribution system Voted Transocean Inc. RIG G90073100 12/8/2008 APPROVAL OF THE MERGER TRANSACTION TO BE EFFECTED BY THE SCHEMES OF ARRANGEMENT, ATTACHED TO THE ACCOMPANYING PROXY STATEMENT AS ANNEX B. Mgmt Voted For For Transocean Inc. RIG G90073100 12/8/2008 APPROVAL OF THE MOTION TO ADJOURN THE MEETING TO A LATER DATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE MEETING TO APPROVE THE MERGER TRANSACTION. Mgmt Voted For For Visa Inc. V 92826C839 10/14/2008 Amend Certificate of Incorporation to Declassify the Board of Directors and Eliminate Certain Provisions Mgmt Voted For For Visa Inc. V 92826C839 12/16/2008 Amend Certificate of Incorporation Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Elect Director Hani Al-Qadi Mgmt Voted For Against Visa Inc. V 92826C839 4/21/2009 Elect Director Charles T. Doyle Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Elect Director Peter Hawkins Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Elect Director David I. McKay Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Elect Director Charles W. Scharf Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Elect Director Segismundo Schulin-Zeuthen Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Elect Director Thomas J. Campbell Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Elect Director Gary P. Coughlan Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Elect Director Mary B. Cranston Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Elect Director Francisco Javier Fernandez-Carbajal Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Elect Director Suzanne Nora Johnson Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Elect Director Joseph. W. Saunders Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Ratify Auditors Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director Aida M. Alvarez Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director James W. Breyer Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director M. Michele Burns Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director James I. Cash, Jr. Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director Roger C. Corbett Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director Douglas N. Daft Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director Michael T. Duke Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director Gregory B. Penner Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director Allen I. Questrom Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director H. Lee Scott, Jr. Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director Arne M. Sorenson Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director Jim C. Walton Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director S. Robson Walton Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director Christopher J. Williams Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director Linda S. Wolf Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Ratify Auditors Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity ShrHoldr Voted Against For Wal-Mart Stores, Inc. WMT 6/5/2009 Pay For Superior Performance ShrHoldr Voted Against Against Wal-Mart Stores, Inc. WMT 6/5/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Wal-Mart Stores, Inc. WMT 6/5/2009 Report on Political Contributions ShrHoldr Voted Against For Wal-Mart Stores, Inc. WMT 6/5/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Voted Against For Wal-Mart Stores, Inc. WMT 6/5/2009 Stock Retention/Holding Period ShrHoldr Voted Against Against (a) (b) ( c ) (d) (e) (f) (g) (h) (i) Issuer Ticker Cusip Meeting Date Description of Vote Issuer v. SH Voted? Vote Cast For/Against Mgmt Monteagle Quality Growth Fund Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director R.J. Alpern Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director R.S. Austin Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director W.M. Daley Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director W.J. Farrell Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director H.L. Fuller Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director W.A. Osborn Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director D.A.L. Owen Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director W.A. Reynolds Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director R.S. Roberts Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director S.C. Scott, III Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director W.D. Smithburg Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director G.F. Tilton Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Elect Director M.D. White Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Approve Omnibus Stock Plan Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Approve Nonqualified Employee Stock Purchase Plan Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Ratify Auditors Mgmt Voted For For Abbott Laboratories ABT 00 2824100 4/24/2009 Report on Animal Testing ShrHoldr Voted Against Against Abbott Laboratories ABT 00 2824100 4/24/2009 Adopt Principles for Health Care Reform ShrHoldr Voted Against Against Abbott Laboratories ABT 00 2824100 4/24/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Activision Blizzard, Inc. ATVI 00507V109 9/24/2008 Elect Director Philippe G. H. Capron Mgmt Voted For Withhold Activision Blizzard, Inc. ATVI 00507V109 9/24/2008 Elect Director Robert J. Corti Mgmt Voted For Withhold Activision Blizzard, Inc. ATVI 00507V109 9/24/2008 Elect Director Frederic R. Crepin Mgmt Voted For Withhold Activision Blizzard, Inc. ATVI 00507V109 9/24/2008 Elect Director Bruce L. Hack Mgmt Voted For Withhold Activision Blizzard, Inc. ATVI 00507V109 9/24/2008 Elect Director Brian G. Kelly Mgmt Voted For Withhold Activision Blizzard, Inc. ATVI 00507V109 9/24/2008 Elect Director Robert A. Kotick Mgmt Voted For Withhold Activision Blizzard, Inc. ATVI 00507V109 9/24/2008 Elect Director Jean-Bernard Levy Mgmt Voted For Withhold Activision Blizzard, Inc. ATVI 00507V109 9/24/2008 Elect Director Robert J. Morgado Mgmt Voted For Withhold Activision Blizzard, Inc. ATVI 00507V109 9/24/2008 Elect Director Douglas P. Morris Mgmt Voted For Withhold Activision Blizzard, Inc. ATVI 00507V109 9/24/2008 Elect Director Rene P. Penisson Mgmt Voted For Withhold Activision Blizzard, Inc. ATVI 00507V109 9/24/2008 Elect Director Richard Sarnoff Mgmt Voted For Withhold Activision Blizzard, Inc. ATVI 00507V109 9/24/2008 Approve Omnibus Stock Plan Mgmt Voted For For Activision Blizzard, Inc. ATVI 00507V109 9/24/2008 Adopt Policy and Report on Board Diversity ShrHoldr Voted Against Against Activision Blizzard, Inc. ATVI 00507V109 9/24/2008 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Activision Blizzard, Inc. ATVI 00507V109 6/5/2009 Elect Director Philippe G. H. Capron Mgmt Voted For Withhold Activision Blizzard, Inc. ATVI 00507V109 6/5/2009 Elect Director Robert J. Corti Mgmt Voted For For Activision Blizzard, Inc. ATVI 00507V109 6/5/2009 Elect Director Frederic R. Crepin Mgmt Voted For Withhold Activision Blizzard, Inc. ATVI 00507V109 6/5/2009 Elect Director Brian G. Kelly Mgmt Voted For Withhold Activision Blizzard, Inc. ATVI 00507V109 6/5/2009 Elect Director Robert A. Kotick Mgmt Voted For Withhold Activision Blizzard, Inc. ATVI 00507V109 6/5/2009 Elect Director Jean-bernard Levy Mgmt Voted For Withhold Activision Blizzard, Inc. ATVI 00507V109 6/5/2009 Elect Director Robert J. Morgado Mgmt Voted For For Activision Blizzard, Inc. ATVI 00507V109 6/5/2009 Elect Director Douglas P. Morris Mgmt Voted For Withhold Activision Blizzard, Inc. ATVI 00507V109 6/5/2009 Elect Director Stephane Roussel Mgmt Voted For Withhold Activision Blizzard, Inc. ATVI 00507V109 6/5/2009 Elect Director Richard Sarnoff Mgmt Voted For For Activision Blizzard, Inc. ATVI 00507V109 6/5/2009 Elect Director Regis Turrini Mgmt Voted For Withhold Activision Blizzard, Inc. ATVI 00507V109 6/5/2009 Amend Omnibus Stock Plan Mgmt Voted For For Activision, Inc. ATVI 7/8/2008 Approve Merger Agreement Mgmt Voted For For Activision, Inc. ATVI 7/8/2008 Change Company Name Mgmt Voted For For Activision, Inc. ATVI 7/8/2008 Increase Authorized Common Stock Mgmt Voted For For Activision, Inc. ATVI 7/8/2008 Eliminate Class of Preferred Stock Mgmt Voted For For Activision, Inc. ATVI 7/8/2008 Amend Quorum Requirements Mgmt Voted For For Activision, Inc. ATVI 7/8/2008 Adopt Supermajority Vote Requirement for Amendments Mgmt Voted For For Activision, Inc. ATVI 7/8/2008 Prohibit Board to Amend Bylaws Without Shareholder Consent Mgmt Voted For For Activision, Inc. ATVI 7/8/2008 Permit Directors Designated by Vivendi Certain Voting Powers Mgmt Voted For For Activision, Inc. ATVI 7/8/2008 Amend Certificate of Incorporation to Limit Certain Business Activities Mgmt Voted For For Activision, Inc. ATVI 7/8/2008 Amend Certificate of Incorporation to Establish Procedures Allocating Certain Corporate Opportunities Mgmt Voted For For Activision, Inc. ATVI 7/8/2008 Amend Certificate of Incorporation to Require Vivendi or Activision Blizzard to Acquire all Outstanding Shares Mgmt Voted For For Activision, Inc. ATVI 7/8/2008 Amend Certificate of Incorporation to Approve a Affiliate Transactions Provision Mgmt Voted For For Activision, Inc. ATVI 7/8/2008 Amend Certificate of Incorporation to Restrict Business Combination Provision Mgmt Voted For For Activision, Inc. ATVI 7/8/2008 Prohibit Board to Amend Bylaws Without Shareholder Consent Mgmt Voted For For Activision, Inc. ATVI 7/8/2008 Adjourn Meeting Mgmt Voted For For Adobe Systems Inc. ADBE 00724F101 4/1/2009 Elect Director Robert K. Burgess Mgmt Voted For For Adobe Systems Inc. ADBE 00724F101 4/1/2009 Elect Director Carol Mills Mgmt Voted For For Adobe Systems Inc. ADBE 00724F101 4/1/2009 Elect Director Daniel Rosensweig Mgmt Voted For For Adobe Systems Inc. ADBE 00724F101 4/1/2009 Elect Director Robert Sedgewick Mgmt Voted For For Adobe Systems Inc. ADBE 00724F101 4/1/2009 Elect Director John E. Warnock Mgmt Voted For For Adobe Systems Inc. ADBE 00724F101 4/1/2009 Amend Omnibus Stock Plan Mgmt Voted For For Adobe Systems Inc. ADBE 00724F101 4/1/2009 Ratify Auditors Mgmt Voted For For AFLAC Incorporated AFL 00 1055102 5/4/2009 Elect Director Daniel P. Amos Mgmt Voted For For AFLAC Incorporated AFL 00 1055102 5/4/2009 Elect Director John Shelby Amos, II Mgmt Voted For For AFLAC Incorporated AFL 00 1055102 5/4/2009 Elect Director Paul S. Amos, II Mgmt Voted For For AFLAC Incorporated AFL 00 1055102 5/4/2009 Elect Director Yoshiro Aoki Mgmt Voted For For AFLAC Incorporated AFL 00 1055102 5/4/2009 Elect Director Michael H. Armacost Mgmt Voted For For AFLAC Incorporated AFL 00 1055102 5/4/2009 Elect Director Kriss Cloninger, III Mgmt Voted For For AFLAC Incorporated AFL 00 1055102 5/4/2009 Elect Director Joe Frank Harris Mgmt Voted For For AFLAC Incorporated AFL 00 1055102 5/4/2009 Elect Director Elizabeth J. Hudson Mgmt Voted For For AFLAC Incorporated AFL 00 1055102 5/4/2009 Elect Director Kenneth S. Janke, Sr. Mgmt Voted For For AFLAC Incorporated AFL 00 1055102 5/4/2009 Elect Director Douglas W. Johnson Mgmt Voted For For AFLAC Incorporated AFL 00 1055102 5/4/2009 Elect Director Robert B. Johnson Mgmt Voted For For AFLAC Incorporated AFL 00 1055102 5/4/2009 Elect Director Charles B. Knapp Mgmt Voted For For AFLAC Incorporated AFL 00 1055102 5/4/2009 Elect Director E. Stephen Purdom Mgmt Voted For For AFLAC Incorporated AFL 00 1055102 5/4/2009 Elect Director Barbara K. Rimer Mgmt Voted For For AFLAC Incorporated AFL 00 1055102 5/4/2009 Elect Director Marvin R. Schuster Mgmt Voted For For AFLAC Incorporated AFL 00 1055102 5/4/2009 Elect Director David Gary Thompson Mgmt Voted For For AFLAC Incorporated AFL 00 1055102 5/4/2009 Elect Director Robert L. Wright Mgmt Voted For For AFLAC Incorporated AFL 00 1055102 5/4/2009 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Voted For For AFLAC Incorporated AFL 00 1055102 5/4/2009 Ratify Auditors Mgmt Voted For For Air Products & Chemicals, Inc. APD 00 9158106 1/22/2009 Elect Director Mario L. Baeza Mgmt Voted For For Air Products & Chemicals, Inc. APD 00 9158106 1/22/2009 Elect Director Edward E. Hagenlocker Mgmt Voted For For Air Products & Chemicals, Inc. APD 00 9158106 1/22/2009 Elect Director John E. McGlade Mgmt Voted For For Air Products & Chemicals, Inc. APD 00 9158106 1/22/2009 Elect Director Charles H. Noski Mgmt Voted For For Air Products & Chemicals, Inc. APD 00 9158106 1/22/2009 Ratify Auditors Mgmt Voted For For Alberto-Culver Co. ACV 0 13078100 1/22/2009 ElectDirector Carol L. Bernick Mgmt Voted For For Alberto-Culver Co. ACV 0 13078100 1/22/2009 ElectDirector George L. Fotiades Mgmt Voted For For Alberto-Culver Co. ACV 0 13078100 1/22/2009 ElectDirector King Harris Mgmt Voted For For Alberto-Culver Co. ACV 0 13078100 1/22/2009 ElectDirector V. James Marino Mgmt Voted For For Amphenol Corp. APH 0 32095101 5/20/2009 Elect Director Edward G. Jepsen Mgmt Voted For For Amphenol Corp. APH 0 32095101 5/20/2009 Elect Director John R. Lord Mgmt Voted For For Amphenol Corp. APH 0 32095101 5/20/2009 Ratify Auditors Mgmt Voted For For Amphenol Corp. APH 0 32095101 5/20/2009 Approve Executive Incentive Bonus Plan Mgmt Voted For For Amphenol Corp. APH 0 32095101 5/20/2009 Approve Omnibus Stock Plan Mgmt Voted For For Ansys, Inc. ANSS 03662Q105 5/14/2009 Elect Director Peter J. Smith Mgmt Voted For For Ansys, Inc. ANSS 03662Q105 5/14/2009 Elect Director Bradford C Morley Mgmt Voted For For Ansys, Inc. ANSS 03662Q105 5/14/2009 Elect Director Patrick J. Zilvitis Mgmt Voted For For Ansys, Inc. ANSS 03662Q105 5/14/2009 Ratify Auditors Mgmt Voted For For Apache Corp. APA 0 37411105 5/7/2009 Elect Director Frederick M. Bohen Mgmt Voted For For Apache Corp. APA 0 37411105 5/7/2009 Elect Director George D. Lawrence Mgmt Voted For For Apache Corp. APA 0 37411105 5/7/2009 Elect Director Rodman D. Patton Mgmt Voted For For Apache Corp. APA 0 37411105 5/7/2009 Elect Director Charles J. Pitman Mgmt Voted For For Apple, Inc. AAPL 0 37833100 2/25/2009 Elect Director William V. Campbell Mgmt Voted For For Apple, Inc. AAPL 0 37833100 2/25/2009 Elect Director Millard S. Drexler Mgmt Voted For For Apple, Inc. AAPL 0 37833100 2/25/2009 Elect Director Albert A. Gore, Jr. Mgmt Voted For For Apple, Inc. AAPL 0 37833100 2/25/2009 Elect Director Steven P. Jobs Mgmt Voted For For Apple, Inc. AAPL 0 37833100 2/25/2009 Elect Director Andrea Jung Mgmt Voted For For Apple, Inc. AAPL 0 37833100 2/25/2009 Elect Director A.D. Levinson Mgmt Voted For For Apple, Inc. AAPL 0 37833100 2/25/2009 Elect Director Eric E. Schmidt Mgmt Voted For For Apple, Inc. AAPL 0 37833100 2/25/2009 Elect Director Jerome B. York Mgmt Voted For For Apple, Inc. AAPL 0 37833100 2/25/2009 Report on Political Contributions ShrHoldr Voted Against Against Apple, Inc. AAPL 0 37833100 2/25/2009 Adopt Principles for Health Care Reform ShrHoldr Voted Against Against Apple, Inc. AAPL 0 37833100 2/25/2009 Prepare Sustainability Report ShrHoldr Voted Against Against Apple, Inc. AAPL 0 37833100 2/25/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Bank of America Corp. BAC 0 60505104 12/5/2008 Issue Shares in Connection with Acquisition Mgmt Voted For For Bank of America Corp. BAC 0 60505104 12/5/2008 Amend Omnibus Stock Plan Mgmt Voted For For Bank of America Corp. BAC 0 60505104 12/5/2008 Increase Authorized Common Stock Mgmt Voted For For Bank of America Corp. BAC 0 60505104 12/5/2008 Adjourn Meeting Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director William Barnet, III Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Frank P. Bramble, Sr. Mgmt Voted For Against Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Virgis W. Colbert Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director John T. Collins Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Gary L. Countryman Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Tommy R. Franks Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Charles K. Gifford Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Kenneth D. Lewis Mgmt Voted For Against Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Monica C. Lozano Mgmt Voted For Against Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Walter E. Massey Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Thomas J. May Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Patricia E. Mitchell Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Joseph W. Prueher Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Charles O. Rossotti Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Thomas M. Ryan Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director O. Temple Sloan, Jr. Mgmt Voted For Against Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Robert L. Tillman Mgmt Voted For Against Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Jackie M. Ward Mgmt Voted For Against Bank of America Corp. BAC 0 60505104 4/29/2009 Ratify Auditors Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Voted For Against Bank of America Corp. BAC 0 60505104 4/29/2009 Report on Government Service of Employees ShrHoldr Voted Against Against Bank of America Corp. BAC 0 60505104 4/29/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Bank of America Corp. BAC 0 60505104 4/29/2009 Provide for Cumulative Voting ShrHoldr Voted Against For Bank of America Corp. BAC 0 60505104 4/29/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Voted Against For Bank of America Corp. BAC 0 60505104 4/29/2009 Require Independent Board Chairman ShrHoldr Voted Against For Bank of America Corp. BAC 0 60505104 4/29/2009 Report on Predatory Lending Policies ShrHoldr Voted Against For Bank of America Corp. BAC 0 60505104 4/29/2009 Adopt Principles for Health Care Reform ShrHoldr Voted Against Against Bank of America Corp. BAC 0 60505104 4/29/2009 TARP Related Compensation ShrHoldr Voted Against For Baxter International Inc. BAX 0 71813109 5/5/2009 Elect Director Walter E. Boomer Mgmt Voted For For Baxter International Inc. BAX 0 71813109 5/5/2009 Elect Director James R. Gavin III Mgmt Voted For For Baxter International Inc. BAX 0 71813109 5/5/2009 Elect Director Peter S. Hellman Mgmt Voted For For Baxter International Inc. BAX 0 71813109 5/5/2009 Elect Director K. J. Storm Mgmt Voted For For Baxter International Inc. BAX 0 71813109 5/5/2009 Ratify Auditors Mgmt Voted For For Baxter International Inc. BAX 0 71813109 5/5/2009 Report on Animal Testing ShrHoldr Voted Against Against Burger King Holdings, Inc. BKC 11/20/2008 Elect Director John W. Chidsey Mgmt Voted For For Burger King Holdings, Inc. BKC 11/20/2008 Elect Director Richard W. Boyce Mgmt Voted For For Burger King Holdings, Inc. BKC 11/20/2008 Elect Director David A. Brandon Mgmt Voted For Withhold Burger King Holdings, Inc. BKC 11/20/2008 Elect Director Ronald M. Dykes Mgmt Voted For For Burger King Holdings, Inc. BKC 11/20/2008 Elect Director Peter R. Formanek Mgmt Voted For For Burger King Holdings, Inc. BKC 11/20/2008 Elect Director Manuel A. Garcia Mgmt Voted For For Burger King Holdings, Inc. BKC 11/20/2008 Elect Director Sanjeev K. Mehra Mgmt Voted For Withhold Burger King Holdings, Inc. BKC 11/20/2008 Elect Director Stephen G. Pagliuca Mgmt Voted For For Burger King Holdings, Inc. BKC 11/20/2008 Elect Director Brian T. Swette Mgmt Voted For For Burger King Holdings, Inc. BKC 11/20/2008 Elect Director Kneeland C. Youngblood Mgmt Voted For For Burger King Holdings, Inc. BKC 11/20/2008 Ratify Auditors Mgmt Voted For For C. R. Bard, Inc. BCR 0 67383109 4/15/2009 Elect Director Marc C. Breslawsky Mgmt Voted For For C. R. Bard, Inc. BCR 0 67383109 4/15/2009 Elect Director Herbert L. Henkel Mgmt Voted For For C. R. Bard, Inc. BCR 0 67383109 4/15/2009 Elect Director Tommy G. Thompson Mgmt Voted For For C. R. Bard, Inc. BCR 0 67383109 4/15/2009 Elect Director Timothy M. Ring Mgmt Voted For For C. R. Bard, Inc. BCR 0 67383109 4/15/2009 Amend Executive Incentive Bonus Plan Mgmt Voted For For C. R. Bard, Inc. BCR 0 67383109 4/15/2009 Amend Omnibus Stock Plan Mgmt Voted For For C. R. Bard, Inc. BCR 0 67383109 4/15/2009 Ratify Auditors Mgmt Voted For For Cameron International Corp CAM 13342B105 5/13/2009 Elect Director C. Baker Cunningham Mgmt Voted For Withhold Cameron International Corp CAM 13342B105 5/13/2009 Elect Director Sheldon R. Erikson Mgmt Voted For Withhold Cameron International Corp CAM 13342B105 5/13/2009 Elect Director Douglas L. Foshee Mgmt Voted For For Cameron International Corp CAM 13342B105 5/13/2009 Amend Omnibus Stock Plan Mgmt Voted For For Cameron International Corp CAM 13342B105 5/13/2009 Ratify Auditors Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director Carol A. Bartz Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director M. Michele Burns Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director Michael D. Capellas Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director Larry R. Carter Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director John T. Chambers Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director Brian L. Halla Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director John L. Hennessy Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director Richard M. Kovacevich Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director Roderick C. McGeary Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director Michael K. Powell Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director Steven M. West Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Elect Director Jerry Yang Mgmt Voted For Against Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Ratify Auditors Mgmt Voted For For Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Amend Bylaws to Establish a Board Committee on Human Rights ShrHoldr Voted Against Against Cisco Systems, Inc. CSCO 17275R102 11/13/2008 Report on Internet Fragmentation ShrHoldr Voted Against For Cognizant Technology Solutions Corp. CTSH 6/5/2009 Elect Director Francisco D?Souza Mgmt Voted For For Cognizant Technology Solutions Corp. CTSH 6/5/2009 Elect Director John N. Fox, Jr. Mgmt Voted For For Cognizant Technology Solutions Corp. CTSH 6/5/2009 Elect Director Thomas M. Wendel Mgmt Voted For For Cognizant Technology Solutions Corp. CTSH 6/5/2009 Approve Omnibus Stock Plan Mgmt Voted For For Cognizant Technology Solutions Corp. CTSH 6/5/2009 Ratify Auditors Mgmt Voted For For Constellation Energy Group, Inc. CEG 7/18/2008 Elect Director Yves C. de Balmann Mgmt Voted For For Constellation Energy Group, Inc. CEG 7/18/2008 Elect Director Douglas L. Becker Mgmt Voted For For Constellation Energy Group, Inc. CEG 7/18/2008 Elect Director Ann C. Berzin Mgmt Voted For For Constellation Energy Group, Inc. CEG 7/18/2008 Elect Director James T. Brady Mgmt Voted For For Constellation Energy Group, Inc. CEG 7/18/2008 Elect Director Edward A. Crooke Mgmt Voted For For Constellation Energy Group, Inc. CEG 7/18/2008 Elect Director James R. Curtiss Mgmt Voted For For Constellation Energy Group, Inc. CEG 7/18/2008 Elect Director Freeman A. Hrabowski, III Mgmt Voted For For Constellation Energy Group, Inc. CEG 7/18/2008 Elect Director Nancy Lampton Mgmt Voted For For Constellation Energy Group, Inc. CEG 7/18/2008 Elect Director Robert J. Lawless Mgmt Voted For For Constellation Energy Group, Inc. CEG 7/18/2008 Elect Director Lynn M. Martin Mgmt Voted For For Constellation Energy Group, Inc. CEG 7/18/2008 Elect Director Mayo A. Shattuck, III Mgmt Voted For For Constellation Energy Group, Inc. CEG 7/18/2008 Elect Director John L. Skolds Mgmt Voted For For Constellation Energy Group, Inc. CEG 7/18/2008 Elect Director Michael D. Sullivan Mgmt Voted For For Constellation Energy Group, Inc. CEG 7/18/2008 Ratify Auditors Mgmt Voted For For Constellation Energy Group, Inc. CEG 7/18/2008 Increase Authorized Common Stock Mgmt Voted For For Costco Wholesale Corporation COST 22160K105 1/28/2009 Elect Director James D. Sinegal Mgmt Voted For For Costco Wholesale Corporation COST 22160K105 1/28/2009 Elect Director Jeffrey H. Brotman Mgmt Voted For For Costco Wholesale Corporation COST 22160K105 1/28/2009 Elect Director Richard A. Galanti Mgmt Voted For For Costco Wholesale Corporation COST 22160K105 1/28/2009 Elect Director Daniel J. Evans Mgmt Voted For For Costco Wholesale Corporation COST 22160K105 1/28/2009 Elect Director Jeffrey S. Raikes Mgmt Voted For For Costco Wholesale Corporation COST 22160K105 1/28/2009 Ratify Auditors Mgmt Voted For For CVS Caremark Corp CVS 5/6/2009 Elect Director Edwin M. Banks Mgmt Voted For For CVS Caremark Corp CVS 5/6/2009 Elect Director C. David Brown II Mgmt Voted For For CVS Caremark Corp CVS 5/6/2009 Elect Director David W. Dorman Mgmt Voted For For CVS Caremark Corp CVS 5/6/2009 Elect Director Kristen E. Gibney Williams Mgmt Voted For For CVS Caremark Corp CVS 5/6/2009 Elect Director Marian L. Heard Mgmt Voted For For CVS Caremark Corp CVS 5/6/2009 Elect Director William H. Joyce Mgmt Voted For For CVS Caremark Corp CVS 5/6/2009 Elect Director Jean-Pierre Million Mgmt Voted For For CVS Caremark Corp CVS 5/6/2009 Elect Director Terrence Murray Mgmt Voted For For CVS Caremark Corp CVS 5/6/2009 Elect Director C.A. Lance Piccolo Mgmt Voted For For CVS Caremark Corp CVS 5/6/2009 Elect Director Sheli Z. Rosenberg Mgmt Voted For For CVS Caremark Corp CVS 5/6/2009 Elect Director Thomas M. Ryan Mgmt Voted For For CVS Caremark Corp CVS 5/6/2009 Elect Director Richard J. Swift Mgmt Voted For For CVS Caremark Corp CVS 5/6/2009 Ratify Auditors Mgmt Voted For For CVS Caremark Corp CVS 5/6/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Voted Against For CVS Caremark Corp CVS 5/6/2009 Require Independent Board Chairman ShrHoldr Voted Against For CVS Caremark Corp CVS 5/6/2009 Report on Political Contributions ShrHoldr Voted Against For CVS Caremark Corp CVS 5/6/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Danaher Corp. DHR 5/5/2009 Elect Director Mortimer M. Caplin Mgmt Voted For For Danaher Corp. DHR 5/5/2009 Elect Director Donald J. Ehrlich Mgmt Voted For For Danaher Corp. DHR 5/5/2009 Elect Director Walter G. Lohr, Jr. Mgmt Voted For Against Danaher Corp. DHR 5/5/2009 Elect Director Linda P. Hefner Mgmt Voted For For Danaher Corp. DHR 5/5/2009 Ratify Auditors Mgmt Voted For For Danaher Corp. DHR 5/5/2009 Amend Omnibus Stock Plan Mgmt Voted For For Danaher Corp. DHR 5/5/2009 Adopt Employment Contract ShrHoldr Voted Against For Danaher Corp. DHR 5/5/2009 Stock Retention/Holding Period ShrHoldr Voted Against For Danaher Corp. DHR 5/5/2009 Report on Mercury Product Policies ShrHoldr Voted Against For Deere & Co. DE 2/25/2009 Elect Director Crandall C. Bowles Mgmt Voted For Against Deere & Co. DE 2/25/2009 Elect Director Vance D. Coffman Mgmt Voted For Against Deere & Co. DE 2/25/2009 Elect Director Clayton M. Jones Mgmt Voted For Against Deere & Co. DE 2/25/2009 Elect Director Thomas H. Patrick Mgmt Voted For For Deere & Co. DE 2/25/2009 Ratify Auditors Mgmt Voted For For Deere & Co. DE 2/25/2009 Declassify the Board of Directors ShrHoldr Voted For For Deere & Co. DE 2/25/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Deere & Co. DE 2/25/2009 Require Independent Board Chairman ShrHoldr Voted Against For Dell Inc. DELL 24702R101 7/18/2008 Elect Director Donald J. Carty Mgmt Voted For For Dell Inc. DELL 24702R101 7/18/2008 Elect Director Michael S. Dell Mgmt Voted For For Dell Inc. DELL 24702R101 7/18/2008 Elect Director William H. Gray, III Mgmt Voted For For Dell Inc. DELL 24702R101 7/18/2008 Elect Director Sallie L. Krawcheck Mgmt Voted For For Dell Inc. DELL 24702R101 7/18/2008 Elect Director Alan (A.G.) Lafley Mgmt Voted For For Dell Inc. DELL 24702R101 7/18/2008 Elect Director Judy C. Lewent Mgmt Voted For For Dell Inc. DELL 24702R101 7/18/2008 Elect Director Thomas W. Luce, III Mgmt Voted For For Dell Inc. DELL 24702R101 7/18/2008 Elect Director Klaus S. Luft Mgmt Voted For For Dell Inc. DELL 24702R101 7/18/2008 Elect Director Alex J. Mandl Mgmt Voted For For Dell Inc. DELL 24702R101 7/18/2008 Elect Director Michael A. Miles Mgmt Voted For For Dell Inc. DELL 24702R101 7/18/2008 Elect Director Samuel A.Nunn, Jr. Mgmt Voted For For Dell Inc. DELL 24702R101 7/18/2008 Ratify Auditors Mgmt Voted For For Dell Inc. DELL 24702R101 7/18/2008 Amend Executive Incentive Bonus Plan Mgmt Voted For For Dell Inc. DELL 24702R101 7/18/2008 Reimburse Proxy Expenses ShrHoldr Voted Against For Dell Inc. DELL 24702R101 7/18/2008 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Exelon Corporation EXC 30161N101 4/28/2009 Elect Director John A. Canning, Jr. Mgmt Voted For For Exelon Corporation EXC 30161N101 4/28/2009 Elect Director M. Walter D'Alessio Mgmt Voted For For Exelon Corporation EXC 30161N101 4/28/2009 Elect Director Bruce DeMars Mgmt Voted For For Exelon Corporation EXC 30161N101 4/28/2009 Elect Director Nelson A. Diaz Mgmt Voted For For Exelon Corporation EXC 30161N101 4/28/2009 Elect Director Rosemarie B. Greco Mgmt Voted For For Exelon Corporation EXC 30161N101 4/28/2009 Elect Director Paul L. Joskow Mgmt Voted For For Exelon Corporation EXC 30161N101 4/28/2009 Elect Director John M. Palms Mgmt Voted For For Exelon Corporation EXC 30161N101 4/28/2009 Elect Director John W. Rogers, Jr. Mgmt Voted For For Exelon Corporation EXC 30161N101 4/28/2009 Elect Director John W. Rowe Mgmt Voted For For Exelon Corporation EXC 30161N101 4/28/2009 Elect Director Stephen D. Steinour Mgmt Voted For For Exelon Corporation EXC 30161N101 4/28/2009 Approve Executive Incentive Bonus Plan Mgmt Voted For For Exelon Corporation EXC 30161N101 4/28/2009 Ratify Auditors Mgmt Voted For For Exelon Corporation EXC 30161N101 4/28/2009 Report on Global Warming ShrHoldr Voted Against Against Expeditors International of Washington, Inc. EXPD 5/6/2009 Elect Director Mark A. Emmert Mgmt Voted For For Expeditors International of Washington, Inc. EXPD 5/6/2009 Elect Director R. Jordan Gates Mgmt Voted For For Expeditors International of Washington, Inc. EXPD 5/6/2009 Elect Director Dan P. Kourkoumelis Mgmt Voted For For Expeditors International of Washington, Inc. EXPD 5/6/2009 Elect Director Michael J. Malone Mgmt Voted For For Expeditors International of Washington, Inc. EXPD 5/6/2009 Elect Director John W. Meisenbach Mgmt Voted For For Expeditors International of Washington, Inc. EXPD 5/6/2009 Elect Director Peter J. Rose Mgmt Voted For For Expeditors International of Washington, Inc. EXPD 5/6/2009 Elect Director James L.K. Wang Mgmt Voted For For Expeditors International of Washington, Inc. EXPD 5/6/2009 Elect Director Robert R. Wright Mgmt Voted For For Expeditors International of Washington, Inc. EXPD 5/6/2009 Approve Stock Option Plan Mgmt Voted For For Expeditors International of Washington, Inc. EXPD 5/6/2009 Ratify Auditors Mgmt Voted For For Express Scripts, Inc. ESRX 5/27/2009 Elect Director Gary G. Benanav Mgmt Voted For For Express Scripts, Inc. ESRX 5/27/2009 Elect Director Frank J. Borelli Mgmt Voted For For Express Scripts, Inc. ESRX 5/27/2009 Elect Director Maura C. Breen Mgmt Voted For For Express Scripts, Inc. ESRX 5/27/2009 Elect Director Nicholas J. LaHowchic Mgmt Voted For For Express Scripts, Inc. ESRX 5/27/2009 Elect Director Thomas P. Mac Mahon Mgmt Voted For For Express Scripts, Inc. ESRX 5/27/2009 Elect Director Frank Mergenthaler Mgmt Voted For For Express Scripts, Inc. ESRX 5/27/2009 Elect Director Woodrow A Myers, Jr, MD Mgmt Voted For For Express Scripts, Inc. ESRX 5/27/2009 Elect Director John O. Parker, Jr. Mgmt Voted For For Express Scripts, Inc. ESRX 5/27/2009 Elect Director George Paz Mgmt Voted For For Express Scripts, Inc. ESRX 5/27/2009 Elect Director Samuel K. Skinner Mgmt Voted For For Express Scripts, Inc. ESRX 5/27/2009 Elect Director Seymour Sternberg Mgmt Voted For For Express Scripts, Inc. ESRX 5/27/2009 Elect Director Barrett A. Toan Mgmt Voted For For Express Scripts, Inc. ESRX 5/27/2009 Ratify Auditors Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Elect Director M.J. Boskin Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Elect Director L.R. Faulkner Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Elect Director K.C. Frazier Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Elect Director .W. George Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Elect Director R.C. King Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Elect Director M.C. Nelson Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Elect Director S.J. Palmisano Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Elect Director S.S Reinemund Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Elect Director R.W. Tillerson Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Elect Director E.E. Whitacre, Jr. Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Ratify Auditors Mgmt Voted For For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Provide for Cumulative Voting ShrHoldr Voted Against For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Voted Against For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Reincorporate in Another State [from New Jersey to North Dakota] ShrHoldr Voted Against Against Exxon Mobil Corp. XOM 30231G102 5/27/2009 Require Independent Board Chairman ShrHoldr Voted Against For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Compare CEO Compensation to Average U.S. per Capita Income ShrHoldr Voted Against Against Exxon Mobil Corp. XOM 30231G102 5/27/2009 Review Anti-discrimination Policy on Corporate Sponsorships and Executive Perks ShrHoldr Voted Against Against Exxon Mobil Corp. XOM 30231G102 5/27/2009 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity ShrHoldr Voted Against For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Adopt Quantitative GHG Goals for Products and Operations ShrHoldr Voted Against For Exxon Mobil Corp. XOM 30231G102 5/27/2009 Report on Climate Change Impacts on Emerging Countries ShrHoldr Voted Against Against Exxon Mobil Corp. XOM 30231G102 5/27/2009 Adopt Policy to Increase Renewable Energy ShrHoldr Voted Against For FedEx Corporation FDX 31428X106 9/29/2008 Elect DirectorJames L. Barksdale Mgmt Voted For For FedEx Corporation FDX 31428X106 9/29/2008 Elect Director August A. Busch IV Mgmt Voted For For FedEx Corporation FDX 31428X106 9/29/2008 Elect DirectorJohn A. Edwardson Mgmt Voted For For FedEx Corporation FDX 31428X106 9/29/2008 Elect Director Judith L. Estrin Mgmt Voted For For FedEx Corporation FDX 31428X106 9/29/2008 Elect DirectorJ.R. Hyde, III Mgmt Voted For For FedEx Corporation FDX 31428X106 9/29/2008 Elect Director Shirley A. Jackson Mgmt Voted For For FedEx Corporation FDX 31428X106 9/29/2008 Elect Director Steven R. Loranger Mgmt Voted For For FedEx Corporation FDX 31428X106 9/29/2008 Elect Director Gary W. Loveman Mgmt Voted For For FedEx Corporation FDX 31428X106 9/29/2008 Elect Director Frederick W. Smith Mgmt Voted For For FedEx Corporation FDX 31428X106 9/29/2008 Elect Director Joshua I. Smith Mgmt Voted For For FedEx Corporation FDX 31428X106 9/29/2008 Elect Director Paul S. Walsh Mgmt Voted For For FedEx Corporation FDX 31428X106 9/29/2008 Elect Director Peter S. Willmott Mgmt Voted For For FedEx Corporation FDX 31428X106 9/29/2008 Amend Omnibus Stock Plan Mgmt Voted For For FedEx Corporation FDX 31428X106 9/29/2008 Ratify Auditors Mgmt Voted For For FedEx Corporation FDX 31428X106 9/29/2008 Require Independent Board Chairman ShrHoldr Voted Against For FedEx Corporation FDX 31428X106 9/29/2008 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Franklin Resources, Inc. BEN 3/11/2009 Elect Director Samuel H. Armacost Mgmt Voted For For Franklin Resources, Inc. BEN 3/11/2009 Elect Director Charles Crocker Mgmt Voted For For Franklin Resources, Inc. BEN 3/11/2009 Elect Director Joseph R. Hardiman Mgmt Voted For For Franklin Resources, Inc. BEN 3/11/2009 Elect Director Robert D. Joffe Mgmt Voted For For Franklin Resources, Inc. BEN 3/11/2009 Elect Director Charles B. Johnson Mgmt Voted For For Franklin Resources, Inc. BEN 3/11/2009 Elect Director Gregory E. Johnson Mgmt Voted For For Franklin Resources, Inc. BEN 3/11/2009 Elect Director Rupert H. Johnson, Jr. Mgmt Voted For For Franklin Resources, Inc. BEN 3/11/2009 Elect Director Thomas H. Kean Mgmt Voted For For Franklin Resources, Inc. BEN 3/11/2009 Elect Director Chutta Ratnathicam Mgmt Voted For For Franklin Resources, Inc. BEN 3/11/2009 Elect Director Peter M. Sacerdote Mgmt Voted For For Franklin Resources, Inc. BEN 3/11/2009 Elect Director Laura Stein Mgmt Voted For For Franklin Resources, Inc. BEN 3/11/2009 Elect Director Anne M. Tatlock Mgmt Voted For For Franklin Resources, Inc. BEN 3/11/2009 Ratify Auditors Mgmt Voted For For Franklin Resources, Inc. BEN 3/11/2009 Amend Executive Incentive Bonus Plan Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director Richard C. Adkerson Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director Robert J. Allison, Jr. Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director Robert A. Day Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director Gerald J. Ford Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director H. Devon Graham, Jr. Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director J. Bennett Johnston Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director Charles C. Krulak Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director Bobby Lee Lackey Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director Jon C. Madonna Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director Dustan E. McCoy Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director Gabrielle K. McDonald Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director James R. Moffett Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director B.M. Rankin, Jr. Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director J. Stapleton Roy Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director Stephen H. Siegele Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director J. Taylor Wharton Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Ratify Auditors Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Approve Executive Incentive Bonus Plan Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Request Director Nominee Environmental Qualifications ShrHoldr Voted Against For GameStop Corp. GME 36467W109 6/23/2009 Elect Director Daniel A. DeMatteo Mgmt Voted For For GameStop Corp. GME 36467W109 6/23/2009 Elect Director Michael N. Rosen Mgmt Voted For For GameStop Corp. GME 36467W109 6/23/2009 Elect Director Edward A. Volkwein Mgmt Voted For For GameStop Corp. GME 36467W109 6/23/2009 Amend Omnibus Stock Plan Mgmt Voted For For GameStop Corp. GME 36467W109 6/23/2009 Ratify Auditors Mgmt Voted For For Genzyme Corp. GENZ 5/21/2009 Elect Director Douglas A. Berthiaume Mgmt Voted For For Genzyme Corp. GENZ 5/21/2009 Elect Director Gail K. Boudreaux Mgmt Voted For For Genzyme Corp. GENZ 5/21/2009 Elect Director Robert J. Carpenter Mgmt Voted For For Genzyme Corp. GENZ 5/21/2009 Elect Director Charles L. Cooney Mgmt Voted For For Genzyme Corp. GENZ 5/21/2009 Elect Director Victor J. Dzau Mgmt Voted For For Genzyme Corp. GENZ 5/21/2009 Elect Director Connie Mack III Mgmt Voted For For Genzyme Corp. GENZ 5/21/2009 Elect Director Richard F. Syron Mgmt Voted For For Genzyme Corp. GENZ 5/21/2009 Elect Director Henri A. Termeer Mgmt Voted For For Genzyme Corp. GENZ 5/21/2009 Amend Omnibus Stock Plan Mgmt Voted For For Genzyme Corp. GENZ 5/21/2009 Approve Qualified Employee Stock Purchase Plan Mgmt Voted For For Genzyme Corp. GENZ 5/21/2009 Ratify Auditors Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Elect Director Paul Berg Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Elect Director John F. Cogan Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Elect Director Etienne F. Davignon Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Elect Director James M. Denny Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Elect Director Carla A. Hills Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Elect Director John W. Madigan Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Elect Director John C. Martin Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Elect Director Gordon E. Moore Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Elect Director Nicholas G. Moore Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Elect Director Richard J. Whitley Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Elect Director Gayle E. Wilson Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Ratify Auditors Mgmt Voted For For Gilead Sciences, Inc. GILD 5/6/2009 Amend Omnibus Stock Plan Mgmt Voted For For Google Inc GOOG 38259P508 5/7/2009 Elect Director Eric Schmidt Mgmt Voted For Withhold Google Inc GOOG 38259P508 5/7/2009 Elect Director Sergey Brin Mgmt Voted For Withhold Google Inc GOOG 38259P508 5/7/2009 Elect Director Larry Page Mgmt Voted For Withhold Google Inc GOOG 38259P508 5/7/2009 Elect Director L. John Doerr Mgmt Voted For Withhold Google Inc GOOG 38259P508 5/7/2009 Elect Director John L. Hennessy Mgmt Voted For Withhold Google Inc GOOG 38259P508 5/7/2009 Elect Director Arthur D. Levinson Mgmt Voted For Withhold Google Inc GOOG 38259P508 5/7/2009 Elect Director Ann Mather Mgmt Voted For Withhold Google Inc GOOG 38259P508 5/7/2009 Elect Director Paul S. Otellini Mgmt Voted For Withhold Google Inc GOOG 38259P508 5/7/2009 Elect Director K. Ram Shriram Mgmt Voted For Withhold Google Inc GOOG 38259P508 5/7/2009 Elect Director Shirley M. Tilghman Mgmt Voted For Withhold Google Inc GOOG 38259P508 5/7/2009 Ratify Auditors Mgmt Voted For For Google Inc GOOG 38259P508 5/7/2009 Amend Omnibus Stock Plan Mgmt Voted For Against Google Inc GOOG 38259P508 5/7/2009 Report on Political Contributions ShrHoldr Voted For For Google Inc GOOG 38259P508 5/7/2009 Adopt Policies to Protect Freedom of Access to the Internet ShrHoldr Voted Against Against Google Inc GOOG 38259P508 5/7/2009 Adopt Principles for Health Care Reform ShrHoldr Voted Against Against Harsco Corp. HSC 4/28/2009 ElectDirector G.D.H. Butler Mgmt Voted For For Harsco Corp. HSC 4/28/2009 ElectDirector K.G. Eddy Mgmt Voted For For Harsco Corp. HSC 4/28/2009 ElectDirector S.D. Fazzolari Mgmt Voted For For Harsco Corp. HSC 4/28/2009 ElectDirector S. E. Graham Mgmt Voted For For Harsco Corp. HSC 4/28/2009 ElectDirector T.D. Growcock Mgmt Voted For For Harsco Corp. HSC 4/28/2009 Elect Director H. W. Knueppel Mgmt Voted For For Harsco Corp. HSC 4/28/2009 ElectDirector D.H. Pierce Mgmt Voted For For Harsco Corp. HSC 4/28/2009 ElectDirector J.I. Scheiner Mgmt Voted For For Harsco Corp. HSC 4/28/2009 ElectDirector A.J. Sordoni, III Mgmt Voted For For Harsco Corp. HSC 4/28/2009 ElectDirector R.C. Wilburn Mgmt Voted For For Harsco Corp. HSC 4/28/2009 Amend Omnibus Stock Plan Mgmt Voted For For Harsco Corp. HSC 4/28/2009 Ratify Auditors Mgmt Voted For For Hewlett-Packard Co. HPQ 3/18/2009 Elect Director Lawrence T. Babbio, Jr. Mgmt Voted For For Hewlett-Packard Co. HPQ 3/18/2009 Elect Director Sari M. Baldauf Mgmt Voted For For Hewlett-Packard Co. HPQ 3/18/2009 Elect Director Rajiv L. Gupta Mgmt Voted For For Hewlett-Packard Co. HPQ 3/18/2009 Elect Director John H. Hammergren Mgmt Voted For For Hewlett-Packard Co. HPQ 3/18/2009 Elect Director Mark V. Hurd Mgmt Voted For For Hewlett-Packard Co. HPQ 3/18/2009 Elect Director Joel Z. Hyatt Mgmt Voted For For Hewlett-Packard Co. HPQ 3/18/2009 Elect Director John R. Joyce Mgmt Voted For For Hewlett-Packard Co. HPQ 3/18/2009 Elect Director Robert L. Ryan Mgmt Voted For For Hewlett-Packard Co. HPQ 3/18/2009 Elect Director Lucille S. Salhany Mgmt Voted For For Hewlett-Packard Co. HPQ 3/18/2009 Elect Director G. Kennedy Thompson Mgmt Voted For For Hewlett-Packard Co. HPQ 3/18/2009 Ratify Auditors Mgmt Voted For For Honeywell International, Inc. HON 4/27/2009 Elect Director Gordon M. Bethune Mgmt Voted For Against Honeywell International, Inc. HON 4/27/2009 Elect Director Jaime Chico Pardo Mgmt Voted For For Honeywell International, Inc. HON 4/27/2009 Elect Director David M. Cote Mgmt Voted For For Honeywell International, Inc. HON 4/27/2009 Elect Director D. Scott Davis Mgmt Voted For For Honeywell International, Inc. HON 4/27/2009 Elect Director Linnet F. Deily Mgmt Voted For For Honeywell International, Inc. HON 4/27/2009 Elect Director Clive R. Hollick Mgmt Voted For Against Honeywell International, Inc. HON 4/27/2009 Elect Director George Paz Mgmt Voted For For Honeywell International, Inc. HON 4/27/2009 Elect Director Bradley T. Sheares Mgmt Voted For Against Honeywell International, Inc. HON 4/27/2009 Elect Director John R. Stafford Mgmt Voted For Against Honeywell International, Inc. HON 4/27/2009 Elect Director Michael W. Wright Mgmt Voted For For Honeywell International, Inc. HON 4/27/2009 Ratify Auditors Mgmt Voted For For Honeywell International, Inc. HON 4/27/2009 Provide for Cumulative Voting ShrHoldr Voted Against For Honeywell International, Inc. HON 4/27/2009 Adopt Principles for Health Care Reform ShrHoldr Voted Against Against Honeywell International, Inc. HON 4/27/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Honeywell International, Inc. HON 4/27/2009 Adopt Anti Gross-up Policy ShrHoldr Voted Against For Honeywell International, Inc. HON 4/27/2009 Amend Bylaws Call Special Meetings ShrHoldr Voted Against For Intel Corp. INTC 5/20/2009 Elect Director Charlene Barshefsky Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director Susan L. Decker Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director John J. Donahoe Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director Reed E. Hundt Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director Paul S. Otellini Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director James D. Plummer Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director David S. Pottruck Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director Jane E. Shaw Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director John L. Thornton Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director Frank D. Yeary Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director David B. Yoffie Mgmt Voted For For Intel Corp. INTC 5/20/2009 Ratify Auditors Mgmt Voted For For Intel Corp. INTC 5/20/2009 Amend Omnibus Stock Plan Mgmt Voted For For Intel Corp. INTC 5/20/2009 Approve Stock Option Exchange Program Mgmt Voted For For Intel Corp. INTC 5/20/2009 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Voted For For Intel Corp. INTC 5/20/2009 Provide for Cumulative Voting ShrHoldr Voted Against For Intel Corp. INTC 5/20/2009 Adopt Policy on Human Rights to Water ShrHoldr Voted Against Against IntercontinentalExchange, Inc. ICE 45865V100 5/14/2009 Elect Director Charles R. Crisp Mgmt Voted For For IntercontinentalExchange, Inc. ICE 45865V100 5/14/2009 Elect Director Jean-Marc Forneri Mgmt Voted For For IntercontinentalExchange, Inc. ICE 45865V100 5/14/2009 Elect Director Fred W. Hatfield Mgmt Voted For For IntercontinentalExchange, Inc. ICE 45865V100 5/14/2009 Elect Director Terrence F. Martell Mgmt Voted For For IntercontinentalExchange, Inc. ICE 45865V100 5/14/2009 Elect Director Sir Robert Reid Mgmt Voted For For IntercontinentalExchange, Inc. ICE 45865V100 5/14/2009 Elect Director Frederic V. Salerno Mgmt Voted For For IntercontinentalExchange, Inc. ICE 45865V100 5/14/2009 Elect Director Frederick W. Schoenhut Mgmt Voted For For IntercontinentalExchange, Inc. ICE 45865V100 5/14/2009 Elect Director Jeffrey C. Sprecher Mgmt Voted For For IntercontinentalExchange, Inc. ICE 45865V100 5/14/2009 Elect Director Judith A. Sprieser Mgmt Voted For For IntercontinentalExchange, Inc. ICE 45865V100 5/14/2009 Elect Director Vincent Tese Mgmt Voted For For IntercontinentalExchange, Inc. ICE 45865V100 5/14/2009 Approve Executive Incentive Bonus Plan Mgmt Voted For For IntercontinentalExchange, Inc. ICE 45865V100 5/14/2009 Approve Omnibus Stock Plan Mgmt Voted For For IntercontinentalExchange, Inc. ICE 45865V100 5/14/2009 Ratify Auditors Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect Director A. J. P. Belda Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect Director C. Black Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect Director W. R. Brody Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect Director K. I. Chenault Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect Director M. L. Eskew Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect Director S. A. Jackson Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect Director T. Nishimuro Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect DirectorJ. W. Owens Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect Director S. J. Palmisano Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect Director J. E. Spero Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect Director S. Taurel Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Elect Director L. H. Zambrano Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Ratify Auditors Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Approve Executive Incentive Bonus Plan Mgmt Voted For For International Business Machines Corp. IBM 4/28/2009 Provide for Cumulative Voting ShrHoldr Voted Against For International Business Machines Corp. IBM 4/28/2009 Review Executive Compensation ShrHoldr Voted Against For International Business Machines Corp. IBM 4/28/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Janus Capital Group Inc. JNS 47102X105 4/30/2009 Elect Director Steven L. Scheid Mgmt Voted For For Janus Capital Group Inc. JNS 47102X105 4/30/2009 Elect Director Timothy K. Armour Mgmt Voted For For Janus Capital Group Inc. JNS 47102X105 4/30/2009 Elect Director J. Richard Fredericks Mgmt Voted For For Janus Capital Group Inc. JNS 47102X105 4/30/2009 Elect Director Lawrence E. Kochard Mgmt Voted For For Janus Capital Group Inc. JNS 47102X105 4/30/2009 Elect Director Landon H. Rowland Mgmt Voted For For Janus Capital Group Inc. JNS 47102X105 4/30/2009 Ratify Auditors Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Elect Director Mary Sue Coleman Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Elect Director James G. Cullen Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Elect Director Michael M.E. Johns Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Elect Director Arnold G. Langbo Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Elect Director Susan L. Lindquist Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Elect Director Leo F. Mullin Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Elect Director Wiliam D. Perez Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Elect Director Charles Prince Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Elect Director David Satcher Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Elect Director William C. Weldon Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Ratify Auditors Mgmt Voted For For Johnson & Johnson JNJ 4/23/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Lowe's Companies, Inc. LOW 5/29/2009 Elect Director Peter C. Browning Mgmt Voted For For Lowe's Companies, Inc. LOW 5/29/2009 Elect Director Marshall O. Larsen Mgmt Voted For For Lowe's Companies, Inc. LOW 5/29/2009 Elect Director Stephen F. Page Mgmt Voted For For Lowe's Companies, Inc. LOW 5/29/2009 Elect Director O. Temple Sloan, Jr. Mgmt Voted For For Lowe's Companies, Inc. LOW 5/29/2009 Amend Omnibus Stock Plan Mgmt Voted For For Lowe's Companies, Inc. LOW 5/29/2009 Ratify Auditors Mgmt Voted For For Lowe's Companies, Inc. LOW 5/29/2009 Eliminate Supermajority Vote Requirement Mgmt Voted For For Lowe's Companies, Inc. LOW 5/29/2009 Reincorporate in Another State from Delaware to North Dakota ShrHoldr Voted Against Against Lowe's Companies, Inc. LOW 5/29/2009 Adopt Principles for Health Care Reform ShrHoldr Voted Against Against Lowe's Companies, Inc. LOW 5/29/2009 Require Independent Board Chairman ShrHoldr Voted Against Against McDonald's Corp. MCD 5/27/2009 Elect Director Robert A. Eckert Mgmt Voted For For McDonald's Corp. MCD 5/27/2009 Elect Director Enrique Hernandez, Jr. Mgmt Voted For For McDonald's Corp. MCD 5/27/2009 Elect Director Jeanne P. Jackson Mgmt Voted For For McDonald's Corp. MCD 5/27/2009 Elect Director Andrew J. McKenna Mgmt Voted For For McDonald's Corp. MCD 5/27/2009 Ratify Auditors Mgmt Voted For For McDonald's Corp. MCD 5/27/2009 Amend Omnibus Stock Plan Mgmt Voted For For McDonald's Corp. MCD 5/27/2009 Approve Executive Incentive Bonus Plan Mgmt Voted For For McDonald's Corp. MCD 5/27/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For McDonald's Corp. MCD 5/27/2009 Phase out Sales of Eggs from Battery Cage Hens ShrHoldr Voted Against Against Medtronic, Inc. MDT 8/21/2008 Elect Director Victor J. Dzau Mgmt Voted For For Medtronic, Inc. MDT 8/21/2008 Elect Director William A. Hawkins Mgmt Voted For For Medtronic, Inc. MDT 8/21/2008 Elect Director Shirley A. Jackson Mgmt Voted For For Medtronic, Inc. MDT 8/21/2008 Elect Director Denise M. O'Leary Mgmt Voted For For Medtronic, Inc. MDT 8/21/2008 Elect Director Jean-Pierre Rosso Mgmt Voted For For Medtronic, Inc. MDT 8/21/2008 Elect Director Jack W. Schuler Mgmt Voted For For Medtronic, Inc. MDT 8/21/2008 Ratify Auditors Mgmt Voted For For Medtronic, Inc. MDT 8/21/2008 Approve Omnibus Stock Plan Mgmt Voted For For Merck & Co., Inc. MRK 4/28/2009 Elect DirectorLeslie A. Brun Mgmt Voted For For Merck & Co., Inc. MRK 4/28/2009 Elect Director Thomas R. Cech Mgmt Voted For For Merck & Co., Inc. MRK 4/28/2009 Elect Director Richard T. Clark Mgmt Voted For For Merck & Co., Inc. MRK 4/28/2009 Elect Director Thomas H. Glocer Mgmt Voted For For Merck & Co., Inc. MRK 4/28/2009 Elect Director Steven F. Goldstone Mgmt Voted For For Merck & Co., Inc. MRK 4/28/2009 Elect Director William B. Harrison, Jr. Mgmt Voted For For Merck & Co., Inc. MRK 4/28/2009 Elect Director Harry R. Jacobson Mgmt Voted For For Merck & Co., Inc. MRK 4/28/2009 Elect Director William N. Kelley Mgmt Voted For For Merck & Co., Inc. MRK 4/28/2009 Elect DirectorRochelle B. Lazarus Mgmt Voted For For Merck & Co., Inc. MRK 4/28/2009 Elect Director Carlos E. Represas Mgmt Voted For For Merck & Co., Inc. MRK 4/28/2009 Elect Director Thomas E. Shenk Mgmt Voted For For Merck & Co., Inc. MRK 4/28/2009 Elect DirectorAnne M. Tatlock Mgmt Voted For For Merck & Co., Inc. MRK 4/28/2009 Elect Director Samuel O. Thier Mgmt Voted For For Merck & Co., Inc. MRK 4/28/2009 Elect Director Wendell P. Weeks Mgmt Voted For For Merck & Co., Inc. MRK 4/28/2009 Elect DirectorPeter C. Wendell Mgmt Voted For For Merck & Co., Inc. MRK 4/28/2009 Ratify Auditors Mgmt Voted For For Merck & Co., Inc. MRK 4/28/2009 Fix Number of Directors Mgmt Voted For For Merck & Co., Inc. MRK 4/28/2009 Amend Bylaws Call Special Meetings ShrHoldr Voted Against For Merck & Co., Inc. MRK 4/28/2009 Require Independent Lead Director ShrHoldr Voted Against Against Merck & Co., Inc. MRK 4/28/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Merrill Lynch & Co., Inc. MER 12/5/2008 Approve Merger Agreement Mgmt Voted For For Merrill Lynch & Co., Inc. MER 12/5/2008 Amend Certificate of Incorporation to Permit Holders of Series 2 and 3 Preferred Stock the Right to vote with Common Stock Holders Mgmt Voted For For Merrill Lynch & Co., Inc. MER 12/5/2008 Adjourn Meeting Mgmt Voted For For Microchip Technology, Inc. MCHP 8/15/2008 Elect Director Steve Sanghi Mgmt Voted For For Microchip Technology, Inc. MCHP 8/15/2008 Elect Director Albert J. Hugo-Martinez Mgmt Voted For For Microchip Technology, Inc. MCHP 8/15/2008 Elect Director L.B. Day Mgmt Voted For For Microchip Technology, Inc. MCHP 8/15/2008 Elect Director Matthew W. Chapman Mgmt Voted For For Microchip Technology, Inc. MCHP 8/15/2008 Elect Director Wade F. Meyercord Mgmt Voted For For Microchip Technology, Inc. MCHP 8/15/2008 Ratify Auditors Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director Steven A. Ballmer Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director James I. Cash, Jr. Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director Dina Dublon Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director William H. Gates, III Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director Raymond V. Gilmartin Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director Reed Hastings Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director David F. Marquardt Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director Charles H. Noski Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director Helmut Panke Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Approve Executive Incentive Bonus Plan Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Amend Non-Employee Director Omnibus Stock Plan Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Ratify Auditors Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Adopt Policies to Protect Freedom of Access to the Internet ShrHoldr Voted Against Against Microsoft Corp. MSFT 11/19/2008 Amend Bylaws to Establish a Board Committee on Human Rights ShrHoldr Voted Against Against Microsoft Corp. MSFT 11/19/2008 Report on Charitable Contributions ShrHoldr Voted Against Against Monsanto Co. MON 61166W101 1/14/2009 Elect Director Janice L. Fields Mgmt Voted For For Monsanto Co. MON 61166W101 1/14/2009 Elect Director Hugh Grant Mgmt Voted For For Monsanto Co. MON 61166W101 1/14/2009 Elect Director C. Steven McMillan Mgmt Voted For For Monsanto Co. MON 61166W101 1/14/2009 Elect Director Robert J. Stevens Mgmt Voted For For Monsanto Co. MON 61166W101 1/14/2009 Ratify Auditors Mgmt Voted For For Nike, Inc. NKE 9/22/2008 Elect Director Jill K. Conway Mgmt Voted For For Nike, Inc. NKE 9/22/2008 Elect Director Alan B. Graf, Jr. Mgmt Voted For For Nike, Inc. NKE 9/22/2008 Elect Director Jeanne P. Jackson Mgmt Voted For For Nike, Inc. NKE 9/22/2008 Ratify Auditors Mgmt Voted For For Occidental Petroleum Corp. OXY 5/1/2009 Elect Director Spencer Abraham Mgmt Voted For Against Occidental Petroleum Corp. OXY 5/1/2009 Elect Director Ronald W. Burkle Mgmt Voted For Against Occidental Petroleum Corp. OXY 5/1/2009 Elect Director John S. Chalsty Mgmt Voted For Against Occidental Petroleum Corp. OXY 5/1/2009 Elect Director Edward P. Djerejian Mgmt Voted For Against Occidental Petroleum Corp. OXY 5/1/2009 Elect Director John E. Feick Mgmt Voted For Against Occidental Petroleum Corp. OXY 5/1/2009 Elect Director Ray R. Irani Mgmt Voted For Against Occidental Petroleum Corp. OXY 5/1/2009 Elect Director Irvin W. Maloney Mgmt Voted For Against Occidental Petroleum Corp. OXY 5/1/2009 Elect Director Avedick B. Poladian Mgmt Voted For Against Occidental Petroleum Corp. OXY 5/1/2009 Elect Director Rodolfo Segovia Mgmt Voted For Against Occidental Petroleum Corp. OXY 5/1/2009 Elect Director Aziz D. Syriani Mgmt Voted For Against Occidental Petroleum Corp. OXY 5/1/2009 Elect Director Rosemary Tomich Mgmt Voted For Against Occidental Petroleum Corp. OXY 5/1/2009 Elect Director Walter L. Weisman Mgmt Voted For Against Occidental Petroleum Corp. OXY 5/1/2009 Ratify Auditors Mgmt Voted For For Occidental Petroleum Corp. OXY 5/1/2009 Provide Right to Call Special Meeting Mgmt Voted For For Occidental Petroleum Corp. OXY 5/1/2009 Report on Host Country Social and Environmental Laws ShrHoldr Voted Against Against Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director Jeffrey O. Henley Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director Lawrence J. Ellison Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director Donald L. Lucas Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director Michael J. Boskin Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director Jack F. Kemp Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director Jeffrey S. Berg Mgmt Voted For Withhold Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director Safra A. Catz Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director Hector Garcia-Molina Mgmt Voted For Withhold Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director H. Raymond Bingham Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director Charles E. Phillips, Jr. Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director Naomi O. Seligman Mgmt Voted For Withhold Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director George H. Conrades Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Elect Director Bruce R. Chizen Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Approve Executive Incentive Bonus Plan Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Ratify Auditors Mgmt Voted For For Oracle Corp. ORCL 68389X105 10/10/2008 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Peabody Energy Corp. BTU 5/7/2009 Elect Director Gregory H. Boyce Mgmt Voted For For Peabody Energy Corp. BTU 5/7/2009 Elect Director William E. James Mgmt Voted For For Peabody Energy Corp. BTU 5/7/2009 Elect Director Robert B. Karn III Mgmt Voted For Withhold Peabody Energy Corp. BTU 5/7/2009 Elect Director M. Frances Keeth Mgmt Voted For For Peabody Energy Corp. BTU 5/7/2009 Elect Director Henry E. Lentz Mgmt Voted For Withhold Peabody Energy Corp. BTU 5/7/2009 Ratify Auditors Mgmt Voted For For Peabody Energy Corp. BTU 5/7/2009 Amend Omnibus Stock Plan Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director S.L. Brown Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director I.M. Cook Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director D. Dublon Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director V.J. Dzau Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director R.L. Hunt Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director A. Ibarguen Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director A.C. Martinez Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director I.K. Nooyi Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director S.P. Rockefeller Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director J.J. Schiro Mgmt Voted For Against PepsiCo, Inc. PEP 5/6/2009 Elect Director L.G. Trotter Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director D.Vasella Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Elect Director M.D. White Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Ratify Auditors Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Amend Executive Incentive Bonus Plan Mgmt Voted For For PepsiCo, Inc. PEP 5/6/2009 Report on Recycling ShrHoldr Voted Against Against PepsiCo, Inc. PEP 5/6/2009 Report on Genetically Engineered Products ShrHoldr Voted Against Against PepsiCo, Inc. PEP 5/6/2009 Report on Charitable Contributions ShrHoldr Voted Against Against PepsiCo, Inc. PEP 5/6/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Precision Castparts Corp. PCP 8/12/2008 Elect Director Don R. Graber Mgmt Voted For For Precision Castparts Corp. PCP 8/12/2008 Elect Director Lester L. Lyles Mgmt Voted For For Precision Castparts Corp. PCP 8/12/2008 Approve Qualified Employee Stock Purchase Plan Mgmt Voted For For Precision Castparts Corp. PCP 8/12/2008 Amend Omnibus Stock Plan Mgmt Voted For For Precision Castparts Corp. PCP 8/12/2008 Ratify Auditors Mgmt Voted For For ProLogis PLD 5/20/2009 Elect Director Stephen L. Feinberg Mgmt Voted For Withhold ProLogis PLD 5/20/2009 Elect Director George L. Fotiades Mgmt Voted For For ProLogis PLD 5/20/2009 Elect Director Christine N. Garvey Mgmt Voted For For ProLogis PLD 5/20/2009 Elect Director Lawrence V. Jackson Mgmt Voted For For ProLogis PLD 5/20/2009 Elect Director Donald P. Jacobs Mgmt Voted For Withhold ProLogis PLD 5/20/2009 Elect Director Walter C. Rakowich Mgmt Voted For For ProLogis PLD 5/20/2009 Elect Director D. Michael Steuert Mgmt Voted For For ProLogis PLD 5/20/2009 Elect Director J. Andre Teixeira Mgmt Voted For For ProLogis PLD 5/20/2009 Elect Director William D. Zollars Mgmt Voted For Withhold ProLogis PLD 5/20/2009 Elect Director Andrea M. Zulberti Mgmt Voted For Withhold ProLogis PLD 5/20/2009 Ratify Auditors Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect Director Barbara T. Alexander Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect Director Stephen M. Bennett Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect Director Donald G. Cruickshank Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect Director Raymond V. Dittamore Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect Director Thomas W. Horton Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect Director Irwin Mark Jacobs Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect Director Paul E. Jacobs Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect DirectorRobert E. Kahn Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect Director Sherry Lansing Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect Director Duane A. Nelles Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect Director Marc I. Stern Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect DirectorBrent Scowcroft Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Ratify Auditors Mgmt Voted For For Roper Industries, Inc. ROP 6/3/2009 Elect Director Robert D. Johnson Mgmt Voted For For Roper Industries, Inc. ROP 6/3/2009 Elect Director Robert E. Knowling, Jr. Mgmt Voted For For Roper Industries, Inc. ROP 6/3/2009 Elect Director Wilbur J. Prezzano Mgmt Voted For For Roper Industries, Inc. ROP 6/3/2009 Ratify Auditors Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Thomas J. Colligan Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Fred Hassan Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director C. Robert Kidder Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Eugene R. McGrath Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Antonio M. Perez Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Patricia F. Russo Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Jack L. Stahl Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Craig B. Thompson Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Kathryn C. Turner Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Robert F.W. van Oordt Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Arthur F. Weinbach Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Ratify Auditors Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Provide for Cumulative Voting ShrHoldr Voted Against For Schering-Plough Corp. SGP 5/18/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Voted Against For Schlumberger Ltd. SLB 4/8/2009 Elect P. Camus as Director Mgmt Voted For For Schlumberger Ltd. SLB 4/8/2009 Elect J.S. Gorelick as Director Mgmt Voted For For Schlumberger Ltd. SLB 4/8/2009 Elect A. Gould as Director Mgmt Voted For For Schlumberger Ltd. SLB 4/8/2009 Elect T. Issac as Director Mgmt Voted For For Schlumberger Ltd. SLB 4/8/2009 Elect N. Kudryavtsev as Director Mgmt Voted For For Schlumberger Ltd. SLB 4/8/2009 Elect A. Lajous as Director Mgmt Voted For For Schlumberger Ltd. SLB 4/8/2009 Elect M.E. Marks as Director Mgmt Voted For For Schlumberger Ltd. SLB 4/8/2009 Elect L.R. Reif as Director Mgmt Voted For For Schlumberger Ltd. SLB 4/8/2009 Elect T.I. Sandvold as Director Mgmt Voted For For Schlumberger Ltd. SLB 4/8/2009 Elect H. Seydoux as Director Mgmt Voted For For Schlumberger Ltd. SLB 4/8/2009 Elect L.G. Stuntz as Director Mgmt Voted For For Schlumberger Ltd. SLB 4/8/2009 Adopt and Approve Financials and Dividends Mgmt Voted For For Schlumberger Ltd. SLB 4/8/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Schlumberger Ltd. SLB 4/8/2009 Approval of Independent Registered Public Accounting Firm Mgmt Voted For For Southwest Airlines Co. LUV 5/20/2009 Elect Director David W. Biegler Mgmt Voted For Withhold Southwest Airlines Co. LUV 5/20/2009 Elect Director C. Webb Crockett Mgmt Voted For Withhold Southwest Airlines Co. LUV 5/20/2009 Elect Director William H. Cunningham Mgmt Voted For Withhold Southwest Airlines Co. LUV 5/20/2009 Elect Director John G. Denison Mgmt Voted For For Southwest Airlines Co. LUV 5/20/2009 Elect Director Travis C. Johnson Mgmt Voted For Withhold Southwest Airlines Co. LUV 5/20/2009 Elect Director Gary C. Kelly Mgmt Voted For Withhold Southwest Airlines Co. LUV 5/20/2009 Elect Director Nancy B. Loeffler Mgmt Voted For Withhold Southwest Airlines Co. LUV 5/20/2009 Elect Director John T. Montford Mgmt Voted For Withhold Southwest Airlines Co. LUV 5/20/2009 Elect Director Daniel D. Villanueva Mgmt Voted For For Southwest Airlines Co. LUV 5/20/2009 Amend Qualified Employee Stock Purchase Plan Mgmt Voted For For Southwest Airlines Co. LUV 5/20/2009 Ratify Auditors Mgmt Voted For For Southwest Airlines Co. LUV 5/20/2009 Reincorporate in Another State from Texas to North Dakota ShrHoldr Voted Against For Southwest Airlines Co. LUV 5/20/2009 Adopt Principles for Health Care Reform ShrHoldr Voted Against Against St. Jude Medical, Inc. STJ 5/8/2009 Elect Director John W. Brown Mgmt Voted For For St. Jude Medical, Inc. STJ 5/8/2009 Elect Director Daniel J. Starks Mgmt Voted For For St. Jude Medical, Inc. STJ 5/8/2009 Approve Executive Incentive Bonus Plan Mgmt Voted For For St. Jude Medical, Inc. STJ 5/8/2009 Ratify Auditors Mgmt Voted For For SYSCO Corporation SYY 11/19/2008 Elect Director Judith B. Craven Mgmt Voted For For SYSCO Corporation SYY 11/19/2008 Elect Director Phyllis S. Sewell Mgmt Voted For For SYSCO Corporation SYY 11/19/2008 Elect Director Richard G. Tilghman Mgmt Voted For For SYSCO Corporation SYY 11/19/2008 Approve Executive Incentive Bonus Plan Mgmt Voted For For SYSCO Corporation SYY 11/19/2008 Ratify Auditors Mgmt Voted For For SYSCO Corporation SYY 11/19/2008 Declassify the Board of Directors ShrHoldr Voted Against For Target Corporation TGT 87612E 106 5/28/2009 Management Proxy (White Card) Voted Target Corporation TGT 87612E 106 5/28/2009 Fix Number of Directors at 12 Mgmt Voted For TNA Target Corporation TGT 87612E 106 5/28/2009 Elect Director Mary N. Dillon Mgmt Voted For TNA Target Corporation TGT 87612E 106 5/28/2009 Elect Director Richard M. Kovacevich Mgmt Voted For TNA Target Corporation TGT 87612E 106 5/28/2009 Elect Director George W. Tamke Mgmt Voted For TNA Target Corporation TGT 87612E 106 5/28/2009 Elect Director Solomon D. Trujillo Mgmt Voted For TNA Target Corporation TGT 87612E 106 5/28/2009 Ratify Auditors Mgmt Voted For TNA Target Corporation TGT 87612E 106 5/28/2009 Amend Omnibus Stock Plan Mgmt Voted For TNA Target Corporation TGT 87612E 106 5/28/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against TNA Target Corporation TGT 87612E 106 5/28/2009 Dissident Proxy (Gold Card) Voted Target Corporation TGT 87612E 106 5/28/2009 Fix Number of Directors at 12 Mgmt Voted Against Against Target Corporation TGT 87612E 106 5/28/2009 Elect Director William A. Ackman ShrHoldr Voted For For Target Corporation TGT 87612E 106 5/28/2009 Elect Director Michael L. Ashner ShrHoldr Voted For Withhold Target Corporation TGT 87612E 106 5/28/2009 Elect Director James L. Donald ShrHoldr Voted For For Target Corporation TGT 87612E 106 5/28/2009 Elect Director Richard W. Vague ShrHoldr Voted For Withhold Target Corporation TGT 87612E 106 5/28/2009 Elect Director Ronald J. Gilson ShrHoldr Voted For Against Target Corporation TGT 87612E 106 5/28/2009 Ratify Auditors Mgmt Voted For For Target Corporation TGT 87612E 106 5/28/2009 Amend Omnibus Stock Plan Mgmt Voted For For Target Corporation TGT 87612E 106 5/28/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Abstain For Texas Instruments, Inc. TXN 4/16/2009 Elect Director J. R. Adams Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Elect Director D.L. Boren Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Elect Director D. A. Carp Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Elect Director C.S. Cox Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Elect Director D.R. Goode Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Elect Director S.P. MacMillan Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Elect Director P.H. Patsley Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Elect Director W.R. Sanders Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Elect Director R.J. Simmons Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Elect Director R.K. Templeton Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Elect Director C.T. Whitman Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Ratify Auditors Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Approve Omnibus Stock Plan Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Approve Non-Employee Director Omnibus Stock Plan Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Require Independent Board Chairman ShrHoldr Voted Against For The Boeing Co. BA 4/27/2009 Elect Director John H. Biggs Mgmt Voted For For The Boeing Co. BA 4/27/2009 Elect Director John E. Bryson Mgmt Voted For For The Boeing Co. BA 4/27/2009 Elect Director Arthur D. Collins, Jr. Mgmt Voted For For The Boeing Co. BA 4/27/2009 Elect Director Linda Z. Cook Mgmt Voted For For The Boeing Co. BA 4/27/2009 Elect Director William M. Daley Mgmt Voted For For The Boeing Co. BA 4/27/2009 Elect Director Kenneth M. Duberstein Mgmt Voted For For The Boeing Co. BA 4/27/2009 Elect Director John F. McDonnell Mgmt Voted For For The Boeing Co. BA 4/27/2009 Elect Director W. James McNerney, Jr. Mgmt Voted For For The Boeing Co. BA 4/27/2009 Elect Director Mike S. Zafirovski Mgmt Voted For For The Boeing Co. BA 4/27/2009 Amend Omnibus Stock Plan Mgmt Voted For Against The Boeing Co. BA 4/27/2009 Ratify Auditors Mgmt Voted For For The Boeing Co. BA 4/27/2009 Provide for Cumulative Voting ShrHoldr Voted Against For The Boeing Co. BA 4/27/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For The Boeing Co. BA 4/27/2009 Adopt Principles for Health Care Reform ShrHoldr Voted Against Against The Boeing Co. BA 4/27/2009 Report on Foreign Military Sales ShrHoldr Voted Against Against The Boeing Co. BA 4/27/2009 Require Independent Lead Director ShrHoldr Voted Against For The Boeing Co. BA 4/27/2009 Restrict Severance Agreements (Change-in-Control) ShrHoldr Voted Against For The Boeing Co. BA 4/27/2009 Report on Political Contributions ShrHoldr Voted Against For The Coca-Cola Company KO 4/22/2009 Elect Director Herbert A. Allen Mgmt Voted For For The Coca-Cola Company KO 4/22/2009 Elect Director Ronald W. Allen Mgmt Voted For Against The Coca-Cola Company KO 4/22/2009 Elect Director Cathleen P. Black Mgmt Voted For Against The Coca-Cola Company KO 4/22/2009 Elect Director Barry Diller Mgmt Voted For Against The Coca-Cola Company KO 4/22/2009 Elect Director Alexis M. Herman Mgmt Voted For Against The Coca-Cola Company KO 4/22/2009 Elect Director Muhtar Kent Mgmt Voted For For The Coca-Cola Company KO 4/22/2009 Elect Director Donald R. Keough Mgmt Voted For For The Coca-Cola Company KO 4/22/2009 Elect Director Maria Elena Lagomsino Mgmt Voted For Against The Coca-Cola Company KO 4/22/2009 Elect Director Donald F. McHenry Mgmt Voted For For The Coca-Cola Company KO 4/22/2009 Elect Director Sam Nunn Mgmt Voted For For The Coca-Cola Company KO 4/22/2009 Elect Director James D. Robinson III Mgmt Voted For Against The Coca-Cola Company KO 4/22/2009 Elect Director Peter V. Ueberroth Mgmt Voted For Against The Coca-Cola Company KO 4/22/2009 Elect Director Jacob Wallenberg Mgmt Voted For For The Coca-Cola Company KO 4/22/2009 Elect Director James B. Williams Mgmt Voted For For The Coca-Cola Company KO 4/22/2009 Ratify Auditors Mgmt Voted For For The Coca-Cola Company KO 4/22/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For The Coca-Cola Company KO 4/22/2009 Require Independent Board Chairman ShrHoldr Voted Against For The Coca-Cola Company KO 4/22/2009 Amend Bylaws to Establish a Board Committee on Human Rights ShrHoldr Voted Against Against The Coca-Cola Company KO 4/22/2009 Performance-Based Awards ShrHoldr Voted Against Against The DirecTV Group, Inc DTV 25459L106 6/2/2009 Elect Director Chase Carey Mgmt Voted For For The DirecTV Group, Inc DTV 25459L106 6/2/2009 Elect Director Mark Carleton Mgmt Voted For For The DirecTV Group, Inc DTV 25459L106 6/2/2009 Elect Director Peter Lund Mgmt Voted For For The DirecTV Group, Inc DTV 25459L106 6/2/2009 Elect Director Haim Saban Mgmt Voted For For The DirecTV Group, Inc DTV 25459L106 6/2/2009 Ratify Auditors Mgmt Voted For For The DirecTV Group, Inc DTV 25459L106 6/2/2009 Adopt Principles for Health Care Reform ShrHoldr Voted Against Against The DirecTV Group, Inc DTV 25459L106 6/2/2009 Declassify the Board of Directors ShrHoldr Voted Against For The Procter & Gamble Company PG 10/14/2008 Elect Director Kenneth I. Chenault Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director Scott D. Cook Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director Rajat K. Gupta Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director A.G. Lafley Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director Charles R. Lee Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director Lynn M. Martin Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director W. James McNerney, Jr. Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director Johnathan A. Rodgers Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director Ralph Snyderman Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director Margaret C. Whitman Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director Patricia A. Woertz Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Elect Director Ernesto Zedillo Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Ratify Auditors Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Adopt Majority Voting for Uncontested Election of Directors Mgmt Voted For For The Procter & Gamble Company PG 10/14/2008 Rotate Annual Meeting Location ShrHoldr Voted Against Against The Procter & Gamble Company PG 10/14/2008 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For The Walt Disney Company DIS 3/10/2009 Elect Director Susan E. Arnold Mgmt Voted For For The Walt Disney Company DIS 3/10/2009 Elect Director John E. Bryson Mgmt Voted For For The Walt Disney Company DIS 3/10/2009 Elect Director John S. Chen Mgmt Voted For For The Walt Disney Company DIS 3/10/2009 Elect Director Judith L. Estrin Mgmt Voted For For The Walt Disney Company DIS 3/10/2009 Elect Director Robert A. Iger Mgmt Voted For For The Walt Disney Company DIS 3/10/2009 Elect Director Steven P. Jobs Mgmt Voted For For The Walt Disney Company DIS 3/10/2009 Elect Director Fred H. Langhammer Mgmt Voted For For The Walt Disney Company DIS 3/10/2009 Elect Director Aylwin B. Lewis Mgmt Voted For For The Walt Disney Company DIS 3/10/2009 Elect Director Monica C. Lozano Mgmt Voted For For The Walt Disney Company DIS 3/10/2009 Elect Director Robert W. Matschullat Mgmt Voted For For The Walt Disney Company DIS 3/10/2009 Elect Director John E. Pepper , Jr. Mgmt Voted For For The Walt Disney Company DIS 3/10/2009 Elect Director Orin C. Smith Mgmt Voted For For The Walt Disney Company DIS 3/10/2009 Ratify Auditors Mgmt Voted For For The Walt Disney Company DIS 3/10/2009 Amend Omnibus Stock Plan Mgmt Voted For For The Walt Disney Company DIS 3/10/2009 Amend Executive Incentive Bonus Plan Mgmt Voted For For The Walt Disney Company DIS 3/10/2009 Report on Political Contributions ShrHoldr Voted Against For The Walt Disney Company DIS 3/10/2009 Adopt a Policy in which the Company will not Make or Promise to Make Any Death Benefit Payments to Senior Executives ShrHoldr Voted Against For The Walt Disney Company DIS 3/10/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Union Pacific Corp. UNP 5/14/2009 Elect Director Andrew H. Card, Jr. Mgmt Voted For For Union Pacific Corp. UNP 5/14/2009 Elect Director Erroll B. Davis, Jr. Mgmt Voted For For Union Pacific Corp. UNP 5/14/2009 Elect Director Thomas J. Donohue Mgmt Voted For For Union Pacific Corp. UNP 5/14/2009 Elect Director Archie W. Dunham Mgmt Voted For For Union Pacific Corp. UNP 5/14/2009 Elect Director Judith Richards Hope Mgmt Voted For For Union Pacific Corp. UNP 5/14/2009 Elect Director Charles C. Krulak Mgmt Voted For For Union Pacific Corp. UNP 5/14/2009 Elect Director Michael R. McCarthy Mgmt Voted For For Union Pacific Corp. UNP 5/14/2009 Elect Director Michael W. McConnell Mgmt Voted For For Union Pacific Corp. UNP 5/14/2009 Elect Director Thomas F. McLarty III Mgmt Voted For For Union Pacific Corp. UNP 5/14/2009 Elect Director Steven R. Rogel Mgmt Voted For For Union Pacific Corp. UNP 5/14/2009 Elect Director Jose H. Villarreal Mgmt Voted For For Union Pacific Corp. UNP 5/14/2009 Elect Director James R. Young Mgmt Voted For For Union Pacific Corp. UNP 5/14/2009 Ratify Auditors Mgmt Voted For For Union Pacific Corp. UNP 5/14/2009 Report on Political Contributions ShrHoldr Voted Against For United Parcel Service, Inc. UPS 5/7/2009 Elect Director F. Duane Ackerman Mgmt Voted For For United Parcel Service, Inc. UPS 5/7/2009 Elect Director Michael J. Burns Mgmt Voted For For United Parcel Service, Inc. UPS 5/7/2009 Elect Director D. Scott Davis Mgmt Voted For For United Parcel Service, Inc. UPS 5/7/2009 Elect Director Stuart E. Eizenstat Mgmt Voted For For United Parcel Service, Inc. UPS 5/7/2009 Elect Director Michael L. Eskew Mgmt Voted For For United Parcel Service, Inc. UPS 5/7/2009 Elect Director William R. Johnson Mgmt Voted For For United Parcel Service, Inc. UPS 5/7/2009 Elect Director Ann M. Livermore Mgmt Voted For For United Parcel Service, Inc. UPS 5/7/2009 Elect Director Rudy Markham Mgmt Voted For For United Parcel Service, Inc. UPS 5/7/2009 Elect Director John W. Thompson Mgmt Voted For For United Parcel Service, Inc. UPS 5/7/2009 Elect Director Carol B. Tomé Mgmt Voted For For United Parcel Service, Inc. UPS 5/7/2009 Ratify Auditors Mgmt Voted For For United Parcel Service, Inc. UPS 5/7/2009 Approve Omnibus Stock Plan Mgmt Voted For For United Technologies Corp. UTX 4/8/2009 Elect Director Louis R. Chênevert Mgmt Voted For For United Technologies Corp. UTX 4/8/2009 Elect Director George David Mgmt Voted For For United Technologies Corp. UTX 4/8/2009 Elect Director John V. Faraci Mgmt Voted For For United Technologies Corp. UTX 4/8/2009 Elect Director Jean-Pierre Garnier Mgmt Voted For For United Technologies Corp. UTX 4/8/2009 Elect Director Jamie S. Gorelick Mgmt Voted For For United Technologies Corp. UTX 4/8/2009 Elect Director Carlos M. Gutierrez Mgmt Voted For For United Technologies Corp. UTX 4/8/2009 Elect Director Edward A. Kangas Mgmt Voted For For United Technologies Corp. UTX 4/8/2009 Elect Director Charles R. Lee Mgmt Voted For For United Technologies Corp. UTX 4/8/2009 Elect Director Richard D. McCormick Mgmt Voted For For United Technologies Corp. UTX 4/8/2009 Elect Director Harold McGraw III Mgmt Voted For For United Technologies Corp. UTX 4/8/2009 Elect Director Richard B. Myers Mgmt Voted For For United Technologies Corp. UTX 4/8/2009 Elect Director H. Patrick Swygert Mgmt Voted For For United Technologies Corp. UTX 4/8/2009 Elect Director André Villeneuve Mgmt Voted For For United Technologies Corp. UTX 4/8/2009 Elect Director Christine Todd Whitman Mgmt Voted For For United Technologies Corp. UTX 4/8/2009 Ratify Auditors Mgmt Voted For For United Technologies Corp. UTX 4/8/2009 Report on Foreign Military Sales Offsets ShrHoldr Voted Against Against Visa Inc. V 92826C839 12/16/2008 Amend Certificate of Incorporation Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Elect Director Hani Al-Qadi Mgmt Voted For Against Visa Inc. V 92826C839 4/21/2009 Elect Director Charles T. Doyle Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Elect Director Peter Hawkins Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Elect Director David I. McKay Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Elect Director Charles W. Scharf Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Elect Director Segismundo Schulin-Zeuthen Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Elect Director Thomas J. Campbell Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Elect Director Gary P. Coughlan Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Elect Director Mary B. Cranston Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Elect Director Francisco Javier Fernandez-Carbajal Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Elect Director Suzanne Nora Johnson Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Elect Director Joseph. W. Saunders Mgmt Voted For For Visa Inc. V 92826C839 4/21/2009 Ratify Auditors Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director Aida M. Alvarez Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director James W. Breyer Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director M. Michele Burns Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director James I. Cash, Jr. Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director Roger C. Corbett Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director Douglas N. Daft Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director Michael T. Duke Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director Gregory B. Penner Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director Allen I. Questrom Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director H. Lee Scott, Jr. Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director Arne M. Sorenson Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director Jim C. Walton Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director S. Robson Walton Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director Christopher J. Williams Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Elect Director Linda S. Wolf Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Ratify Auditors Mgmt Voted For For Wal-Mart Stores, Inc. WMT 6/5/2009 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity ShrHoldr Voted Against For Wal-Mart Stores, Inc. WMT 6/5/2009 Pay For Superior Performance ShrHoldr Voted Against Against Wal-Mart Stores, Inc. WMT 6/5/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Wal-Mart Stores, Inc. WMT 6/5/2009 Report on Political Contributions ShrHoldr Voted Against For Wal-Mart Stores, Inc. WMT 6/5/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Voted Against For Wal-Mart Stores, Inc. WMT 6/5/2009 Stock Retention/Holding Period ShrHoldr Voted Against Against Western Union Co WU 5/13/2009 Elect Director Roberto G. Mendoza Mgmt Voted For For Western Union Co WU 5/13/2009 Elect Director Michael A. Miles, Jr. Mgmt Voted For For Western Union Co WU 5/13/2009 Elect Director Dennis Stevenson Mgmt Voted For For Western Union Co WU 5/13/2009 Ratify Auditors Mgmt Voted For For Yahoo!, Inc. YHOO 8/1/2008 Management Proxy (White Card) Voted Yahoo!, Inc. YHOO 8/1/2008 Elect Director Roy J. Bostock Mgmt Voted For For Yahoo!, Inc. YHOO 8/1/2008 Elect Director Ronald W. Burkle Mgmt Voted For For Yahoo!, Inc. YHOO 8/1/2008 Elect Director Eric Hippeau Mgmt Voted For For Yahoo!, Inc. YHOO 8/1/2008 Elect Director Vyomesh Joshi Mgmt Voted For For Yahoo!, Inc. YHOO 8/1/2008 Elect Director Arthur H. Kern Mgmt Voted For For Yahoo!, Inc. YHOO 8/1/2008 Elect Director Robert A. Kotick Mgmt Voted For For Yahoo!, Inc. YHOO 8/1/2008 Elect Director Mary Agnes Wilderotter Mgmt Voted For For Yahoo!, Inc. YHOO 8/1/2008 Elect Director Gary L. Wilson Mgmt Voted For For Yahoo!, Inc. YHOO 8/1/2008 Elect Director Jerry Yang Mgmt Voted For For Yahoo!, Inc. YHOO 8/1/2008 Ratify Auditors Mgmt Voted For For Yahoo!, Inc. YHOO 8/1/2008 Pay For Superior Performance ShrHoldr Voted Against For Yahoo!, Inc. YHOO 8/1/2008 Adopt Policies to Protect Freedom of Access to the Internet ShrHoldr Voted Against Against Yahoo!, Inc. YHOO 8/1/2008 Amend Bylaws to Establish a Board Committee on Human Rights ShrHoldr Voted Against Against Yahoo!, Inc. YHOO 8/1/2008 Dissident Proxy (Gold Proxy) Voted Yahoo!, Inc. YHOO 8/1/2008 Elect Director Lucian A. Bebchuk ShrHoldr Voted For TNA Yahoo!, Inc. YHOO 8/1/2008 Elect Director Frank J. Biondi, Jr. ShrHoldr Voted For TNA Yahoo!, Inc. YHOO 8/1/2008 Elect Director John H. Chapple ShrHoldr Voted For TNA Yahoo!, Inc. YHOO 8/1/2008 Elect Director Mark Cuban ShrHoldr Voted For TNA Yahoo!, Inc. YHOO 8/1/2008 Elect Director Adam Dell ShrHoldr Voted For TNA Yahoo!, Inc. YHOO 8/1/2008 Elect Director Carl C. Icahn ShrHoldr Voted For TNA Yahoo!, Inc. YHOO 8/1/2008 Elect Director Keith A, Meister ShrHoldr Voted For TNA Yahoo!, Inc. YHOO 8/1/2008 Elect Director Edward H. Meyer ShrHoldr Voted For TNA Yahoo!, Inc. YHOO 8/1/2008 Elect Director Brian S. Posner ShrHoldr Voted For TNA Yahoo!, Inc. YHOO 8/1/2008 Ratify Auditors Mgmt Voted For TNA Yahoo!, Inc. YHOO 8/1/2008 Pay For Superior Performance ShrHoldr Voted For TNA Yahoo!, Inc. YHOO 8/1/2008 Adopt Policies to Protect Freedom of Access to the Internet ShrHoldr Voted Against TNA Yahoo!, Inc. YHOO 8/1/2008 Amend Bylaws to Establish a Board Committee on Human Rights ShrHoldr Voted Against TNA Yahoo!, Inc. YHOO 6/25/2009 Elect Director Carol Bartz Mgmt Voted For For Yahoo!, Inc. YHOO 6/25/2009 Elect Director Frank J. Biondi, Jr. Mgmt Voted For For Yahoo!, Inc. YHOO 6/25/2009 Elect Director Roy J. Bostock Mgmt Voted For For Yahoo!, Inc. YHOO 6/25/2009 Elect Director Ronald W. Burkle Mgmt Voted For For Yahoo!, Inc. YHOO 6/25/2009 Elect Director John H. Chapple Mgmt Voted For For Yahoo!, Inc. YHOO 6/25/2009 Elect Director Eric Hippeau Mgmt Voted For For Yahoo!, Inc. YHOO 6/25/2009 Elect Director Carl C. Icahn Mgmt Voted For Against Yahoo!, Inc. YHOO 6/25/2009 Elect Director Vyomesh Joshi Mgmt Voted For For Yahoo!, Inc. YHOO 6/25/2009 Elect Director Arthur H. Kern Mgmt Voted For For Yahoo!, Inc. YHOO 6/25/2009 Elect Director Mary Agnes Wilderotter Mgmt Voted For For Yahoo!, Inc. YHOO 6/25/2009 Elect Director Gary L. Wilson Mgmt Voted For For Yahoo!, Inc. YHOO 6/25/2009 Elect Director Jerry Yang Mgmt Voted For For Yahoo!, Inc. YHOO 6/25/2009 Amend Omnibus Stock Plan Mgmt Voted For For Yahoo!, Inc. YHOO 6/25/2009 Amend Qualified Employee Stock Purchase Plan Mgmt Voted For For Yahoo!, Inc. YHOO 6/25/2009 Ratify Auditors Mgmt Voted For For Yahoo!, Inc. YHOO 6/25/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For (a) (b) ( c ) (d) (e) (f) (g) (h) (i) Issuer Ticker Cusip Meeting Date Description of Vote Issuer v. SH Voted? Vote Cast For/Against Mgmt Monteagle Select Value Fund Aeropostale, Inc ARO 00 7865108 6/18/2009 Elect Director Julian R. Geiger Mgmt Voted For For Aeropostale, Inc ARO 00 7865108 6/18/2009 Elect Director Bodil Arlander Mgmt Voted For For Aeropostale, Inc ARO 00 7865108 6/18/2009 Elect Director Ronald R. Beegle Mgmt Voted For For Aeropostale, Inc ARO 00 7865108 6/18/2009 Elect Director John N. Haugh Mgmt Voted For For Aeropostale, Inc ARO 00 7865108 6/18/2009 Elect Director Robert B. Chavez Mgmt Voted For For Aeropostale, Inc ARO 00 7865108 6/18/2009 Elect Director Mindy C. Meads Mgmt Voted For For Aeropostale, Inc ARO 00 7865108 6/18/2009 Elect Director John D. Howard Mgmt Voted For For Aeropostale, Inc ARO 00 7865108 6/18/2009 Elect Director David B. Vermylen Mgmt Voted For For Aeropostale, Inc ARO 00 7865108 6/18/2009 Elect Director Karin Hirtler-Garvey Mgmt Voted For For Aeropostale, Inc ARO 00 7865108 6/18/2009 Elect Director Evelyn Dilsaver Mgmt Voted For For Aeropostale, Inc ARO 00 7865108 6/18/2009 Elect Director Thomas P. Johnson Mgmt Voted For For Aeropostale, Inc ARO 00 7865108 6/18/2009 Ratify Auditors Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Elect Director Aart J. de Geus Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Elect Director Stephen R. Forrest Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Elect Director Philip V. Gerdine Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Elect Director Thomas J. Iannotti Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Elect Director Alexander A. Karsner Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Elect Director Charles Y.S. Liu Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Elect Director Gerhard H. Parker Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Elect Director Dennis D. Powell Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Elect Director Willem P. Roelandts Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Elect Director James E. Rogers Mgmt Voted For Withhold Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Elect Director Michael R. Splinter Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Reduce Supermajority Vote Requirement Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Ratify Auditors Mgmt Voted For For Ashland Inc. ASH 0 44209104 1/29/2009 Elect Director Roger W. Hale Mgmt Voted For For Ashland Inc. ASH 0 44209104 1/29/2009 Elect Director Vada O. Manager Mgmt Voted For For Ashland Inc. ASH 0 44209104 1/29/2009 Elect Director George A Schaefer, Jr. Mgmt Voted For For Ashland Inc. ASH 0 44209104 1/29/2009 Elect Director John F. Turner Mgmt Voted For For Ashland Inc. ASH 0 44209104 1/29/2009 Elect Director Mark C. Rohr Mgmt Voted For For Ashland Inc. ASH 0 44209104 1/29/2009 Ratify Auditors Mgmt Voted For For Ashland Inc. ASH 0 44209104 1/29/2009 Adopt Majority Voting for Uncontested Election of Directors Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director Randall L. Stephenson Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director William F. Aldinger III Mgmt Voted For Against AT&T Inc T 00206R102 4/24/2009 Elect Director Gilbert F. Amelio Mgmt Voted For Against AT&T Inc T 00206R102 4/24/2009 Elect Director Reuben V. Anderson Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director James H. Blanchard Mgmt Voted For Against AT&T Inc T 00206R102 4/24/2009 Elect Director August A. Busch III Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director Jaime Chico Pardo Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director James P. Kelly Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director Jon C. Madonna Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director Lynn M. Martin Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director John B. McCoy Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director Mary S. Metz Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director Joyce M. Roché Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director Laura D Andrea Tyson Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director Patricia P. Upton Mgmt Voted For Against AT&T Inc T 00206R102 4/24/2009 Ratify Auditors Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Increase Authorized Common Stock Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Report on Political Contributions ShrHoldr Voted Against For AT&T Inc T 00206R102 4/24/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Voted Against For AT&T Inc T 00206R102 4/24/2009 Provide for Cumulative Voting ShrHoldr Voted Against For AT&T Inc T 00206R102 4/24/2009 Require Independent Board Chairman ShrHoldr Voted Against For AT&T Inc T 00206R102 4/24/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For AT&T Inc T 00206R102 4/24/2009 Exclude Pension Credits ftom Earnings Performance Measure ShrHoldr Voted Against For Bank of America Corp. BAC 0 60505104 12/5/2008 Issue Shares in Connection with Acquisition Mgmt Voted For For Bank of America Corp. BAC 0 60505104 12/5/2008 Amend Omnibus Stock Plan Mgmt Voted For For Bank of America Corp. BAC 0 60505104 12/5/2008 Increase Authorized Common Stock Mgmt Voted For For Bank of America Corp. BAC 0 60505104 12/5/2008 Adjourn Meeting Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director William Barnet, III Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Frank P. Bramble, Sr. Mgmt Voted For Against Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Virgis W. Colbert Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director John T. Collins Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Gary L. Countryman Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Tommy R. Franks Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Charles K. Gifford Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Kenneth D. Lewis Mgmt Voted For Against Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Monica C. Lozano Mgmt Voted For Against Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Walter E. Massey Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Thomas J. May Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Patricia E. Mitchell Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Joseph W. Prueher Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Charles O. Rossotti Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Thomas M. Ryan Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director O. Temple Sloan, Jr. Mgmt Voted For Against Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Robert L. Tillman Mgmt Voted For Against Bank of America Corp. BAC 0 60505104 4/29/2009 Elect Director Jackie M. Ward Mgmt Voted For Against Bank of America Corp. BAC 0 60505104 4/29/2009 Ratify Auditors Mgmt Voted For For Bank of America Corp. BAC 0 60505104 4/29/2009 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Voted For Against Bank of America Corp. BAC 0 60505104 4/29/2009 Report on Government Service of Employees ShrHoldr Voted Against Against Bank of America Corp. BAC 0 60505104 4/29/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Bank of America Corp. BAC 0 60505104 4/29/2009 Provide for Cumulative Voting ShrHoldr Voted Against For Bank of America Corp. BAC 0 60505104 4/29/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Voted Against For Bank of America Corp. BAC 0 60505104 4/29/2009 Require Independent Board Chairman ShrHoldr Voted Against For Bank of America Corp. BAC 0 60505104 4/29/2009 Report on Predatory Lending Policies ShrHoldr Voted Against For Bank of America Corp. BAC 0 60505104 4/29/2009 Adopt Principles for Health Care Reform ShrHoldr Voted Against Against Bank of America Corp. BAC 0 60505104 4/29/2009 TARP Related Compensation ShrHoldr Voted Against For Bemis Company, Inc. BMS 0 81437105 5/7/2009 Elect Director William J. Bolton Mgmt Voted For For Bemis Company, Inc. BMS 0 81437105 5/7/2009 Elect Director Barbara L. Johnson Mgmt Voted For For Bemis Company, Inc. BMS 0 81437105 5/7/2009 Elect Director Paul S. Peercy Mgmt Voted For For Bemis Company, Inc. BMS 0 81437105 5/7/2009 Elect Director Gene C. Wulf Mgmt Voted For For Bemis Company, Inc. BMS 0 81437105 5/7/2009 Ratify Auditors Mgmt Voted For For Bemis Company, Inc. BMS 0 81437105 5/7/2009 Amend Executive Incentive Bonus Plan Mgmt Voted For For Bemis Company, Inc. BMS 0 81437105 5/7/2009 Amend Omnibus Stock Plan Mgmt Voted For For Bemis Company, Inc. BMS 0 81437105 5/7/2009 Report on Pay Disparity ShrHoldr Voted Against Against Blackboard Inc BBBB 0 91935502 6/4/2009 Elect Director Michael L. Chasen Mgmt Voted For For Blackboard Inc BBBB 0 91935502 6/4/2009 Elect Director Thomas Kalinske Mgmt Voted For For Blackboard Inc BBBB 0 91935502 6/4/2009 Amend Omnibus Stock Plan Mgmt Voted For For Blackboard Inc BBBB 0 91935502 6/4/2009 Ratify Auditors Mgmt Voted For For Blackboard Inc BBBB 0 91935502 6/4/2009 Other Business Mgmt Voted For Against Bristol-Myers Squibb Co. BMY 5/5/2009 Elect Director L. Andreotti Mgmt Voted For For Bristol-Myers Squibb Co. BMY 5/5/2009 Elect Director L. B. Campbell Mgmt Voted For For Bristol-Myers Squibb Co. BMY 5/5/2009 Elect Director J. M. Cornelius Mgmt Voted For For Bristol-Myers Squibb Co. BMY 5/5/2009 Elect Director L. J. Freeh Mgmt Voted For For Bristol-Myers Squibb Co. BMY 5/5/2009 Elect Director L. H. Glimcher Mgmt Voted For For Bristol-Myers Squibb Co. BMY 5/5/2009 Elect Director M. Grobstein Mgmt Voted For For Bristol-Myers Squibb Co. BMY 5/5/2009 Elect Director L. Johansson Mgmt Voted For For Bristol-Myers Squibb Co. BMY 5/5/2009 Elect Director A. J. Lacy Mgmt Voted For For Bristol-Myers Squibb Co. BMY 5/5/2009 Elect Director V. L. Sato Mgmt Voted For For Bristol-Myers Squibb Co. BMY 5/5/2009 Elect Director T. D. West, Jr. Mgmt Voted For For Bristol-Myers Squibb Co. BMY 5/5/2009 Elect Director R. S. Williams Mgmt Voted For For Bristol-Myers Squibb Co. BMY 5/5/2009 Ratify Auditors Mgmt Voted For For Bristol-Myers Squibb Co. BMY 5/5/2009 Increase Disclosure of Executive Compensation ShrHoldr Voted Against Against Bristol-Myers Squibb Co. BMY 5/5/2009 Reduce Supermajority Vote Requirement ShrHoldr Voted Against Against Bristol-Myers Squibb Co. BMY 5/5/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Voted Against For Bristol-Myers Squibb Co. BMY 5/5/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Buffalo Wild Wings, Inc. BWLD 5/21/2009 Fix Number of Directors at Seven Mgmt Voted For For Buffalo Wild Wings, Inc. BWLD 5/21/2009 Elect Director Sally J. Smith Mgmt Voted For For Buffalo Wild Wings, Inc. BWLD 5/21/2009 Elect Director Dale M. Applequist Mgmt Voted For For Buffalo Wild Wings, Inc. BWLD 5/21/2009 Elect Director Robert W. MacDonald Mgmt Voted For For Buffalo Wild Wings, Inc. BWLD 5/21/2009 Elect Director Warren E. Mack Mgmt Voted For For Buffalo Wild Wings, Inc. BWLD 5/21/2009 Elect Director J. Oliver Maggard Mgmt Voted For For Buffalo Wild Wings, Inc. BWLD 5/21/2009 Elect Director Michael P. Johnson Mgmt Voted For For Buffalo Wild Wings, Inc. BWLD 5/21/2009 Elect Director James M. Damian Mgmt Voted For For Buffalo Wild Wings, Inc. BWLD 5/21/2009 Ratify Auditors Mgmt Voted For For Buffalo Wild Wings, Inc. BWLD 5/21/2009 Adopt Purchasing Preference for Suppliers Using CAK ShrHoldr Voted Against Against Caterpillar Inc. CAT 6/10/2009 Elect Director Daniel M. Dickinson Mgmt Voted For For Caterpillar Inc. CAT 6/10/2009 Elect Director David R. Goode Mgmt Voted For For Caterpillar Inc. CAT 6/10/2009 Elect Director James W. Owens Mgmt Voted For For Caterpillar Inc. CAT 6/10/2009 Elect Director Charles D. Powell Mgmt Voted For For Caterpillar Inc. CAT 6/10/2009 Elect Director Joshua I. Smith Mgmt Voted For For Caterpillar Inc. CAT 6/10/2009 Ratify Auditors Mgmt Voted For For Caterpillar Inc. CAT 6/10/2009 Declassify the Board of Directors ShrHoldr Voted Against For Caterpillar Inc. CAT 6/10/2009 Require a Majority Vote for the Election of Directors ShrHoldr Voted Against For Caterpillar Inc. CAT 6/10/2009 Report on Foreign Military Sales ShrHoldr Voted Against Against Caterpillar Inc. CAT 6/10/2009 Adopt Simple Majority Vote Standard ShrHoldr Voted Against For Caterpillar Inc. CAT 6/10/2009 Limitation on Compensation Consultant Services ShrHoldr Voted Against For Caterpillar Inc. CAT 6/10/2009 Require Independent Board Chairman ShrHoldr Voted Against For Caterpillar Inc. CAT 6/10/2009 Report on Lobbying Priorities ShrHoldr Voted Against Against Chemed Corp. CHE 16359R103 5/29/2009 Management Proxy (White Card) Voted Chemed Corp. CHE 16359R103 5/29/2009 Elect Director Kevin J. McNamara Mgmt Voted For For Chemed Corp. CHE 16359R103 5/29/2009 Elect Director Joel F. Gemunder Mgmt Voted For For Chemed Corp. CHE 16359R103 5/29/2009 Elect Director Patrick P. Grace Mgmt Voted For For Chemed Corp. CHE 16359R103 5/29/2009 Elect Director Thomas C. Hutton Mgmt Voted For For Chemed Corp. CHE 16359R103 5/29/2009 Elect Director Walter L. Krebs Mgmt Voted For For Chemed Corp. CHE 16359R103 5/29/2009 Elect Director Andrea R. Lindell Mgmt Voted For For Chemed Corp. CHE 16359R103 5/29/2009 Elect Director Ernest J. Mrozek Mgmt Voted For For Chemed Corp. CHE 16359R103 5/29/2009 Elect Director Thomas P. Rice Mgmt Voted For For Chemed Corp. CHE 16359R103 5/29/2009 Elect Director Donald E. Saunders Mgmt Voted For For Chemed Corp. CHE 16359R103 5/29/2009 Elect Director George J. Walsh Mgmt Voted For For Chemed Corp. CHE 16359R103 5/29/2009 Elect Director Frank E. Wood Mgmt Voted For For Chemed Corp. CHE 16359R103 5/29/2009 Ratify Auditors Mgmt Voted For For Chemed Corp. CHE 16359R103 5/29/2009 Dissident Proxy (Gold Card) Voted Chemed Corp. CHE 16359R103 5/29/2009 Elect Director Scott J. Cromie ShrHoldr Voted For TNA Chemed Corp. CHE 16359R103 5/29/2009 Elect Director James Foy ShrHoldr Voted For TNA Chemed Corp. CHE 16359R103 5/29/2009 Elect Director Clay B. Lifflander ShrHoldr Voted For TNA Chemed Corp. CHE 16359R103 5/29/2009 Elect Director Peter A. Michel ShrHoldr Voted For TNA Chemed Corp. CHE 16359R103 5/29/2009 Elect Director Carroll R. Wetzel ShrHoldr Voted For TNA Chemed Corp. CHE 16359R103 5/29/2009 Management Nominee - Kevin J. McNamara ShrHoldr Voted For TNA Chemed Corp. CHE 16359R103 5/29/2009 Management Nominee - Joel F. Gemunder ShrHoldr Voted For TNA Chemed Corp. CHE 16359R103 5/29/2009 Management Nominee - Andrea R. Lindell ShrHoldr Voted For TNA Chemed Corp. CHE 16359R103 5/29/2009 Management Nominee - Ernest J. Mrozek ShrHoldr Voted For TNA Chemed Corp. CHE 16359R103 5/29/2009 Management Nominee - Thomas P. Rice ShrHoldr Voted For TNA Chemed Corp. CHE 16359R103 5/29/2009 Management Nominee - Frank E. Wood ShrHoldr Voted For TNA Chemed Corp. CHE 16359R103 5/29/2009 Ratify Auditors Mgmt Voted For TNA Chesapeake Energy Corp. CHK 6/12/2009 Elect Director Richard K. Davidson Mgmt Voted For Withhold Chesapeake Energy Corp. CHK 6/12/2009 Elect Director V. Burns Hargis Mgmt Voted For For Chesapeake Energy Corp. CHK 6/12/2009 Elect Director Charles T. Maxwell Mgmt Voted For Withhold Chesapeake Energy Corp. CHK 6/12/2009 Increase Authorized Common Stock Mgmt Voted For For Chesapeake Energy Corp. CHK 6/12/2009 Amend Omnibus Stock Plan Mgmt Voted For For Chesapeake Energy Corp. CHK 6/12/2009 Ratify Auditors Mgmt Voted For For Chesapeake Energy Corp. CHK 6/12/2009 Declassify the Board of Directors ShrHoldr Voted Against For Chesapeake Energy Corp. CHK 6/12/2009 Require a Majority Vote for the Election of Directors ShrHoldr Voted Against For Chesapeake Energy Corp. CHK 6/12/2009 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity ShrHoldr Voted Against For CME Group Inc. CME 12572Q105 5/13/2009 Elect Director Dennis H. Chookaszian Mgmt Voted For For CME Group Inc. CME 12572Q105 5/13/2009 Elect Director Robert F. Corvino Mgmt Voted For For CME Group Inc. CME 12572Q105 5/13/2009 Elect Director Larry G. Gerdes Mgmt Voted For For CME Group Inc. CME 12572Q105 5/13/2009 Elect Director Daniel R. Glickman Mgmt Voted For For CME Group Inc. CME 12572Q105 5/13/2009 Elect Director James E. Oliff Mgmt Voted For For CME Group Inc. CME 12572Q105 5/13/2009 Elect Director John L. Pietrzak Mgmt Voted For For CME Group Inc. CME 12572Q105 5/13/2009 Elect Director Alex J. Pollock Mgmt Voted For For CME Group Inc. CME 12572Q105 5/13/2009 Elect Director William R. Shepard Mgmt Voted For For CME Group Inc. CME 12572Q105 5/13/2009 Amend Omnibus Stock Plan Mgmt Voted For For CME Group Inc. CME 12572Q105 5/13/2009 Amend Non-Employee Director Omnibus Stock Plan Mgmt Voted For For CME Group Inc. CME 12572Q105 5/13/2009 Amend Executive Incentive Bonus Plan Mgmt Voted For For CME Group Inc. CME 12572Q105 5/13/2009 Ratify Auditors Mgmt Voted For For Cognizant Technology Solutions Corp. CTSH 6/5/2009 Elect Director Francisco D?Souza Mgmt Voted For For Cognizant Technology Solutions Corp. CTSH 6/5/2009 Elect Director John N. Fox, Jr. Mgmt Voted For For Cognizant Technology Solutions Corp. CTSH 6/5/2009 Elect Director Thomas M. Wendel Mgmt Voted For For Cognizant Technology Solutions Corp. CTSH 6/5/2009 Approve Omnibus Stock Plan Mgmt Voted For For Cognizant Technology Solutions Corp. CTSH 6/5/2009 Ratify Auditors Mgmt Voted For For Compass Minerals International, Inc CMP 20451N101 5/6/2009 Elect Director David J. D'Antoni Mgmt Voted For For Compass Minerals International, Inc CMP 20451N101 5/6/2009 Elect Director Perry W. Premdas Mgmt Voted For For Compass Minerals International, Inc CMP 20451N101 5/6/2009 Elect Director Allan R. Rothwell Mgmt Voted For For Compass Minerals International, Inc CMP 20451N101 5/6/2009 Ratify Auditors Mgmt Voted For For Core Laboratories N V N22717107 5/14/2009 This is a duplicate meeting for ballots received via the Broadridge North American Ballot Distribution System Voted Core Laboratories N V N22717107 5/14/2009 Elect Richard L. Bergmark as Supervisory Board Member Mgmt Voted For For Core Laboratories N V N22717107 5/14/2009 Elect Alexander Vriesendorp as Supervisory Board Member Mgmt Voted For For Core Laboratories N V N22717107 5/14/2009 Approve Financial Statements and Statutory Reports Mgmt Voted For For Core Laboratories N V N22717107 5/14/2009 Grant Board Authority to Issue Shares Up To 20 Percent of Issued Capital Mgmt Voted For For Core Laboratories N V N22717107 5/14/2009 Authorize Board to Exclude Preemptive Rights from Issuance under Item 3 Mgmt Voted For For Core Laboratories N V N22717107 5/14/2009 Ratify PricewaterhouseCoopers as Auditors Mgmt Voted For For Core Laboratories N V N22717107 5/14/2009 Transact Other Business Voted Crown Holdings, Inc. CCK 4/23/2009 Elect Director Jenne K. Britell Mgmt Voted For For Crown Holdings, Inc. CCK 4/23/2009 Elect Director John W. Conway Mgmt Voted For For Crown Holdings, Inc. CCK 4/23/2009 Elect Director Arnold W. Donald Mgmt Voted For Withhold Crown Holdings, Inc. CCK 4/23/2009 Elect Director William G. Little Mgmt Voted For For Crown Holdings, Inc. CCK 4/23/2009 Elect Director Hans J. Loliger Mgmt Voted For Withhold Crown Holdings, Inc. CCK 4/23/2009 Elect Director Thomas A. Ralph Mgmt Voted For For Crown Holdings, Inc. CCK 4/23/2009 Elect Director Hugues Du Rouret Mgmt Voted For For Crown Holdings, Inc. CCK 4/23/2009 Elect Director Alan W. Rutherford Mgmt Voted For For Crown Holdings, Inc. CCK 4/23/2009 Elect Director Jim L. Turner Mgmt Voted For Withhold Crown Holdings, Inc. CCK 4/23/2009 Elect Director William S. Urkiel Mgmt Voted For For Crown Holdings, Inc. CCK 4/23/2009 Ratify Auditors Mgmt Voted For For Denbury Resources Inc. DNR 5/13/2009 Elect Director Wieland F. Wettstein Mgmt Voted For For Denbury Resources Inc. DNR 5/13/2009 Elect Director Michael L. Beatty Mgmt Voted For For Denbury Resources Inc. DNR 5/13/2009 Elect Director Michael B. Decker Mgmt Voted For For Denbury Resources Inc. DNR 5/13/2009 Elect Director Ronald G. Greene Mgmt Voted For For Denbury Resources Inc. DNR 5/13/2009 Elect Director David I. Heather Mgmt Voted For For Denbury Resources Inc. DNR 5/13/2009 Elect Director Gregory L. McMichael Mgmt Voted For For Denbury Resources Inc. DNR 5/13/2009 Elect Director Gareth Roberts Mgmt Voted For For Denbury Resources Inc. DNR 5/13/2009 Elect Director Randy Stein Mgmt Voted For For Denbury Resources Inc. DNR 5/13/2009 Amend Omnibus Stock Plan Mgmt Voted For Against Denbury Resources Inc. DNR 5/13/2009 Amend Stock Option Plan Mgmt Voted For For Denbury Resources Inc. DNR 5/13/2009 Ratify Auditors Mgmt Voted For For Ensco International, Inc. ESV 26874Q100 5/28/2009 Elect Director Gerald W. Haddock Mgmt Voted For For Ensco International, Inc. ESV 26874Q100 5/28/2009 Elect Director Paul E. Rowsey, III Mgmt Voted For For Ensco International, Inc. ESV 26874Q100 5/28/2009 Elect Director C. Christopher Gaut Mgmt Voted For For Ensco International, Inc. ESV 26874Q100 5/28/2009 Amend Omnibus Stock Plan Mgmt Voted For For Ensco International, Inc. ESV 26874Q100 5/28/2009 Ratify Auditors Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director Richard C. Adkerson Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director Robert J. Allison, Jr. Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director Robert A. Day Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director Gerald J. Ford Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director H. Devon Graham, Jr. Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director J. Bennett Johnston Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director Charles C. Krulak Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director Bobby Lee Lackey Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director Jon C. Madonna Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director Dustan E. McCoy Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director Gabrielle K. McDonald Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director James R. Moffett Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director B.M. Rankin, Jr. Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director J. Stapleton Roy Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director Stephen H. Siegele Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Elect Director J. Taylor Wharton Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Ratify Auditors Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Approve Executive Incentive Bonus Plan Mgmt Voted For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 6/11/2009 Request Director Nominee Environmental Qualifications ShrHoldr Voted Against For General Electric Co. GE 4/22/2009 Elect Director James I. Cash, Jr. Mgmt Voted For For General Electric Co. GE 4/22/2009 Elect Director William M. Castell Mgmt Voted For For General Electric Co. GE 4/22/2009 Elect Director Ann M. Fudge Mgmt Voted For For General Electric Co. GE 4/22/2009 Elect Director Susan Hockfield Mgmt Voted For For General Electric Co. GE 4/22/2009 Elect Director Jeffrey R. Immelt Mgmt Voted For For General Electric Co. GE 4/22/2009 Elect Director Andrea Jung Mgmt Voted For For General Electric Co. GE 4/22/2009 Elect Director Alan G. (A.G.) Lafley Mgmt Voted For Against General Electric Co. GE 4/22/2009 Elect Director Robert W. Lane Mgmt Voted For For General Electric Co. GE 4/22/2009 Elect Director Ralph S. Larsen Mgmt Voted For For General Electric Co. GE 4/22/2009 Elect Director Rochelle B. Lazarus Mgmt Voted For For General Electric Co. GE 4/22/2009 Elect Director James J. Mulva Mgmt Voted For For General Electric Co. GE 4/22/2009 Elect Director Sam Nunn Mgmt Voted For For General Electric Co. GE 4/22/2009 Elect Director Roger S. Penske Mgmt Voted For Against General Electric Co. GE 4/22/2009 Elect Director Robert J. Swieringa Mgmt Voted For For General Electric Co. GE 4/22/2009 Elect Director Douglas A. Warner III Mgmt Voted For For General Electric Co. GE 4/22/2009 Ratify Auditors Mgmt Voted For For General Electric Co. GE 4/22/2009 Provide for Cumulative Voting ShrHoldr Voted Against For General Electric Co. GE 4/22/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For General Electric Co. GE 4/22/2009 Evaluate the Potential Conversion of the Corporation's Business Units into Four or More Public Corporations and Distribute New Shares ShrHoldr Voted Against Against General Electric Co. GE 4/22/2009 Adopt Policy to Cease the Payments of Dividends or Equivalent Payments to Senior Executives for Shares Not Owned ShrHoldr Voted Against For General Electric Co. GE 4/22/2009 Submit Severance Agreement (Change in Control) to shareholder Vote ShrHoldr Voted Against For Halliburton Co. HAL 5/20/2009 Elect Director Alan M. Bennett Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Elect Director James R. Boyd Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Elect Director Milton Carroll Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Elect Director S. Malcolm Gillis Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Elect Director James T. Hackett Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Elect Director David J. Lesar Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Elect Director Robert A. Malone Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Elect Director J. Landis Martin Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Elect Director Jay A. Precourt Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Elect Director Debra L. Reed Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Ratify Auditors Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Amend Omnibus Stock Plan Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Amend Qualified Employee Stock Purchase Plan Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Review and Asses Human Rights Policies ShrHoldr Voted Against For Halliburton Co. HAL 5/20/2009 Report on Political Contributions ShrHoldr Voted Against For Halliburton Co. HAL 5/20/2009 Adopt Low Carbon Energy Policy ShrHoldr Voted Against Against Halliburton Co. HAL 5/20/2009 Disclose Information on Compensation Consultant ShrHoldr Voted Against For Halliburton Co. HAL 5/20/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Voted Against For Halliburton Co. HAL 5/20/2009 Establish Independent Director Committee to Review and Report on Financial Misconducts and Human Rights Abuses ShrHoldr Voted Against For Hess Corporation HES 42809H107 5/6/2009 Elect Director J.B. Hess Mgmt Voted For For Hess Corporation HES 42809H107 5/6/2009 Elect Director S.W. Bodman Mgmt Voted For For Hess Corporation HES 42809H107 5/6/2009 Elect Director R. Lavizzo-Mourey Mgmt Voted For For Hess Corporation HES 42809H107 5/6/2009 Elect Director C.G. Matthews Mgmt Voted For For Hess Corporation HES 42809H107 5/6/2009 Elect Director E.H. von Metzsch Mgmt Voted For For Hess Corporation HES 42809H107 5/6/2009 Ratify Auditors Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director Charlene Barshefsky Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director Susan L. Decker Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director John J. Donahoe Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director Reed E. Hundt Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director Paul S. Otellini Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director James D. Plummer Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director David S. Pottruck Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director Jane E. Shaw Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director John L. Thornton Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director Frank D. Yeary Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director David B. Yoffie Mgmt Voted For For Intel Corp. INTC 5/20/2009 Ratify Auditors Mgmt Voted For For Intel Corp. INTC 5/20/2009 Amend Omnibus Stock Plan Mgmt Voted For For Intel Corp. INTC 5/20/2009 Approve Stock Option Exchange Program Mgmt Voted For For Intel Corp. INTC 5/20/2009 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Voted For For Intel Corp. INTC 5/20/2009 Provide for Cumulative Voting ShrHoldr Voted Against For Intel Corp. INTC 5/20/2009 Adopt Policy on Human Rights to Water ShrHoldr Voted Against Against Jabil Circuit, Inc. JBL 1/22/2009 Elect Director Laurence S. Grafstein Mgmt Voted For For Jabil Circuit, Inc. JBL 1/22/2009 Elect Director Mel S. Lavitt Mgmt Voted For For Jabil Circuit, Inc. JBL 1/22/2009 Elect Director Timothy L. Main Mgmt Voted For For Jabil Circuit, Inc. JBL 1/22/2009 Elect Director William D. Morean Mgmt Voted For For Jabil Circuit, Inc. JBL 1/22/2009 Elect Director Lawrence J. Murphy Mgmt Voted For For Jabil Circuit, Inc. JBL 1/22/2009 Elect Director Frank A. Newman Mgmt Voted For For Jabil Circuit, Inc. JBL 1/22/2009 Elect Director Steven A. Raymund Mgmt Voted For For Jabil Circuit, Inc. JBL 1/22/2009 Elect Director Thomas A. Sansone Mgmt Voted For For Jabil Circuit, Inc. JBL 1/22/2009 Elect Director Kathleen A. Walters Mgmt Voted For For Jabil Circuit, Inc. JBL 1/22/2009 Amend Omnibus Stock Plan Mgmt Voted For For Jabil Circuit, Inc. JBL 1/22/2009 Amend Qualified Employee Stock Purchase Plan Mgmt Voted For For Jabil Circuit, Inc. JBL 1/22/2009 Ratify Auditors Mgmt Voted For For Jabil Circuit, Inc. JBL 1/22/2009 Other Business Mgmt Voted For Against Kohl's Corp. KSS 5/14/2009 Elect Director Peter Boneparth Mgmt Voted For For Kohl's Corp. KSS 5/14/2009 Elect Director Steven A. Burd Mgmt Voted For For Kohl's Corp. KSS 5/14/2009 Elect Director John F. Herma Mgmt Voted For For Kohl's Corp. KSS 5/14/2009 Elect Director Dale E. Jones Mgmt Voted For For Kohl's Corp. KSS 5/14/2009 Elect Director William S. Kellogg Mgmt Voted For For Kohl's Corp. KSS 5/14/2009 Elect Director Kevin Mansell Mgmt Voted For For Kohl's Corp. KSS 5/14/2009 Elect Director R. Lawrence Montgomery Mgmt Voted For For Kohl's Corp. KSS 5/14/2009 Elect Director Frank V. Sica Mgmt Voted For For Kohl's Corp. KSS 5/14/2009 Elect Director Peter M. Sommerhauser Mgmt Voted For For Kohl's Corp. KSS 5/14/2009 Elect Director Stephanie A. Streeter Mgmt Voted For For Kohl's Corp. KSS 5/14/2009 Elect Director Stephen E. Watson Mgmt Voted For For Kohl's Corp. KSS 5/14/2009 Ratify Auditors Mgmt Voted For For Kohl's Corp. KSS 5/14/2009 Require a Majority Vote for the Election of Directors ShrHoldr Voted Against For Morgan Stanley MS 2/9/2009 Approve Conversion of Securities Mgmt Voted For For Morgan Stanley MS 2/9/2009 Adjourn Meeting Mgmt Voted For For Morgan Stanley MS 4/29/2009 Elect Director Roy J. Bostock Mgmt Voted For Against Morgan Stanley MS 4/29/2009 Elect Director Erskine B. Bowles Mgmt Voted For For Morgan Stanley MS 4/29/2009 Elect Director Howard J. Davies Mgmt Voted For For Morgan Stanley MS 4/29/2009 Elect Director Nobuyuki Hirano Mgmt Voted For For Morgan Stanley MS 4/29/2009 Elect Director C. Robert Kidder Mgmt Voted For For Morgan Stanley MS 4/29/2009 Elect Director John J. Mack Mgmt Voted For For Morgan Stanley MS 4/29/2009 Elect Director Donald T. Nicolaisen Mgmt Voted For For Morgan Stanley MS 4/29/2009 Elect Director Charles H. Noski Mgmt Voted For For Morgan Stanley MS 4/29/2009 Elect Director Hutham S. Olayan Mgmt Voted For For Morgan Stanley MS 4/29/2009 Elect Director Charles E. Phillips, Jr. Mgmt Voted For For Morgan Stanley MS 4/29/2009 Elect Director Griffith Sexton Mgmt Voted For For Morgan Stanley MS 4/29/2009 Elect Director Laura D. Tyson Mgmt Voted For For Morgan Stanley MS 4/29/2009 Ratify Auditors Mgmt Voted For For Morgan Stanley MS 4/29/2009 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Voted For For Morgan Stanley MS 4/29/2009 Amend Omnibus Stock Plan Mgmt Voted For Against Morgan Stanley MS 4/29/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Voted Against For Morgan Stanley MS 4/29/2009 Require Independent Board Chairman ShrHoldr Voted Against For NetLogic Microsystems, Inc. NETL 64118B100 5/15/2009 Elect Director Steven Domenik Mgmt Voted For For NetLogic Microsystems, Inc. NETL 64118B100 5/15/2009 Elect Director Douglas Broyles Mgmt Voted For For NetLogic Microsystems, Inc. NETL 64118B100 5/15/2009 Ratify Auditors Mgmt Voted For For Paccar Inc. PCAR 4/28/2009 Elect Director Mark C. Pigott Mgmt Voted For For Paccar Inc. PCAR 4/28/2009 Elect Director William G. Reed, Jr. Mgmt Voted For For Paccar Inc. PCAR 4/28/2009 Elect Director Warren R. Staley Mgmt Voted For For Paccar Inc. PCAR 4/28/2009 Elect Director Charles R. Williamson Mgmt Voted For For Paccar Inc. PCAR 4/28/2009 Declassify the Board of Directors ShrHoldr Voted Against For Paccar Inc. PCAR 4/28/2009 Require a Majority Vote for the Election of Directors ShrHoldr Voted Against For Pfizer Inc. PFE 4/23/2009 Elect Director Dennis A. Ausiello Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director Michael S. Brown Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director M. Anthony Burns Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director Robert N. Burt Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director W. Don Cornwell Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director William H. Gray, III Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director Constance J. Horner Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director James M. Kilts Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director Jeffrey B. Kindler Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director George A. Lorch Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director Dana G. Mead Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director Suzanne Nora Johnson Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director Stephen W. Sanger Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director William C. Steere, Jr. Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Ratify Auditors Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Amend Omnibus Stock Plan Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Limit/Prohibit Executive Stock-Based Awards ShrHoldr Voted Against Against Pfizer Inc. PFE 4/23/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Pfizer Inc. PFE 4/23/2009 Provide for Cumulative Voting ShrHoldr Voted Against For Pfizer Inc. PFE 4/23/2009 Amend Bylaws Call Special Meetings ShrHoldr Voted Against For Pride International, Inc. PDE 74153Q102 5/21/2009 Elect Director David A. B. Brown Mgmt Voted For Withhold Pride International, Inc. PDE 74153Q102 5/21/2009 Elect Director Kenneth M. Burke Mgmt Voted For Withhold Pride International, Inc. PDE 74153Q102 5/21/2009 Elect Director Archie W. Dunham Mgmt Voted For Withhold Pride International, Inc. PDE 74153Q102 5/21/2009 Elect Director David A. Hager Mgmt Voted For Withhold Pride International, Inc. PDE 74153Q102 5/21/2009 Elect Director Francis S. Kalman Mgmt Voted For Withhold Pride International, Inc. PDE 74153Q102 5/21/2009 Elect Director Ralph D. McBride Mgmt Voted For Withhold Pride International, Inc. PDE 74153Q102 5/21/2009 Elect Director Robert G. Phillips Mgmt Voted For Withhold Pride International, Inc. PDE 74153Q102 5/21/2009 Elect Director Louis A. Raspino Mgmt Voted For Withhold Pride International, Inc. PDE 74153Q102 5/21/2009 Ratify Auditors Mgmt Voted For For QLogic Corp. QLGC 8/28/2008 Elect Director H.K. Desai Mgmt Voted For For QLogic Corp. QLGC 8/28/2008 Elect Director Joel S. Birnbaum Mgmt Voted For For QLogic Corp. QLGC 8/28/2008 Elect Director James R. Fiebiger Mgmt Voted For For QLogic Corp. QLGC 8/28/2008 Elect Director Balakrishnan S. Iyer Mgmt Voted For For QLogic Corp. QLGC 8/28/2008 Elect Director Kathryn B. Lewis Mgmt Voted For For QLogic Corp. QLGC 8/28/2008 Elect Director George D. Wells Mgmt Voted For For QLogic Corp. QLGC 8/28/2008 Amend Omnibus Stock Plan Mgmt Voted For For QLogic Corp. QLGC 8/28/2008 Amend Qualified Employee Stock Purchase Plan Mgmt Voted For For QLogic Corp. QLGC 8/28/2008 Ratify Auditors Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect Director Barbara T. Alexander Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect Director Stephen M. Bennett Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect Director Donald G. Cruickshank Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect Director Raymond V. Dittamore Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect Director Thomas W. Horton Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect Director Irwin Mark Jacobs Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect Director Paul E. Jacobs Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect DirectorRobert E. Kahn Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect Director Sherry Lansing Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect Director Duane A. Nelles Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect Director Marc I. Stern Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Elect DirectorBrent Scowcroft Mgmt Voted For For QUALCOMM Inc. QCOM 3/3/2009 Ratify Auditors Mgmt Voted For For Rockwell Automation Inc ROK 2/4/2009 Elect Director Betty C. Alewine Mgmt Voted For For Rockwell Automation Inc ROK 2/4/2009 Elect Director Verne G. Istock Mgmt Voted For For Rockwell Automation Inc ROK 2/4/2009 Elect Director Donald R. Parfet Mgmt Voted For For Rockwell Automation Inc ROK 2/4/2009 Elect Director David B. Speer Mgmt Voted For For Rockwell Automation Inc ROK 2/4/2009 Ratify Auditors Mgmt Voted For For Roper Industries, Inc. ROP 6/3/2009 Elect Director Robert D. Johnson Mgmt Voted For For Roper Industries, Inc. ROP 6/3/2009 Elect Director Robert E. Knowling, Jr. Mgmt Voted For For Roper Industries, Inc. ROP 6/3/2009 Elect Director Wilbur J. Prezzano Mgmt Voted For For Roper Industries, Inc. ROP 6/3/2009 Ratify Auditors Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Thomas J. Colligan Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Fred Hassan Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director C. Robert Kidder Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Eugene R. McGrath Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Antonio M. Perez Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Patricia F. Russo Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Jack L. Stahl Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Craig B. Thompson Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Kathryn C. Turner Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Robert F.W. van Oordt Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Arthur F. Weinbach Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Ratify Auditors Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Provide for Cumulative Voting ShrHoldr Voted Against For Schering-Plough Corp. SGP 5/18/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Voted Against For Starbucks Corp. SBUX 3/18/2009 Elect Director Howard Schultz Mgmt Voted For For Starbucks Corp. SBUX 3/18/2009 Elect Director Barbara Bass Mgmt Voted For For Starbucks Corp. SBUX 3/18/2009 Elect Director William W. Bradley Mgmt Voted For For Starbucks Corp. SBUX 3/18/2009 Elect Director Mellody Hobson Mgmt Voted For For Starbucks Corp. SBUX 3/18/2009 Elect Director Kevin R. Johnson Mgmt Voted For For Starbucks Corp. SBUX 3/18/2009 Elect Director Olden Lee Mgmt Voted For For Starbucks Corp. SBUX 3/18/2009 Elect Director Sheryl Sandberg Mgmt Voted For For Starbucks Corp. SBUX 3/18/2009 Elect Director James G. Shennan, Jr. Mgmt Voted For For Starbucks Corp. SBUX 3/18/2009 Elect Director Javier G. Teruel Mgmt Voted For For Starbucks Corp. SBUX 3/18/2009 Elect Director Myron E. Ullman, III Mgmt Voted For For Starbucks Corp. SBUX 3/18/2009 Elect Director Craig E. Weatherup Mgmt Voted For For Starbucks Corp. SBUX 3/18/2009 Approve Stock Option Exchange Program Mgmt Voted For For Starbucks Corp. SBUX 3/18/2009 Ratify Auditors Mgmt Voted For For SYSCO Corporation SYY 11/19/2008 Elect Director Judith B. Craven Mgmt Voted For For SYSCO Corporation SYY 11/19/2008 Elect Director Phyllis S. Sewell Mgmt Voted For For SYSCO Corporation SYY 11/19/2008 Elect Director Richard G. Tilghman Mgmt Voted For For SYSCO Corporation SYY 11/19/2008 Approve Executive Incentive Bonus Plan Mgmt Voted For For SYSCO Corporation SYY 11/19/2008 Ratify Auditors Mgmt Voted For For SYSCO Corporation SYY 11/19/2008 Declassify the Board of Directors ShrHoldr Voted Against For Target Corporation TGT 87612E 106 5/28/2009 Management Proxy (White Card) Voted Target Corporation TGT 87612E 106 5/28/2009 Fix Number of Directors at 12 Mgmt Voted For TNA Target Corporation TGT 87612E 106 5/28/2009 Elect Director Mary N. Dillon Mgmt Voted For TNA Target Corporation TGT 87612E 106 5/28/2009 Elect Director Richard M. Kovacevich Mgmt Voted For TNA Target Corporation TGT 87612E 106 5/28/2009 Elect Director George W. Tamke Mgmt Voted For TNA Target Corporation TGT 87612E 106 5/28/2009 Elect Director Solomon D. Trujillo Mgmt Voted For TNA Target Corporation TGT 87612E 106 5/28/2009 Ratify Auditors Mgmt Voted For TNA Target Corporation TGT 87612E 106 5/28/2009 Amend Omnibus Stock Plan Mgmt Voted For TNA Target Corporation TGT 87612E 106 5/28/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against TNA Target Corporation TGT 87612E 106 5/28/2009 Dissident Proxy (Gold Card) Voted Target Corporation TGT 87612E 106 5/28/2009 Fix Number of Directors at 12 Mgmt Voted Against Against Target Corporation TGT 87612E 106 5/28/2009 Elect Director William A. Ackman ShrHoldr Voted For For Target Corporation TGT 87612E 106 5/28/2009 Elect Director Michael L. Ashner ShrHoldr Voted For Withhold Target Corporation TGT 87612E 106 5/28/2009 Elect Director James L. Donald ShrHoldr Voted For For Target Corporation TGT 87612E 106 5/28/2009 Elect Director Richard W. Vague ShrHoldr Voted For Withhold Target Corporation TGT 87612E 106 5/28/2009 Elect Director Ronald J. Gilson ShrHoldr Voted For Against Target Corporation TGT 87612E 106 5/28/2009 Ratify Auditors Mgmt Voted For For Target Corporation TGT 87612E 106 5/28/2009 Amend Omnibus Stock Plan Mgmt Voted For For Target Corporation TGT 87612E 106 5/28/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Abstain For Texas Instruments, Inc. TXN 4/16/2009 Elect Director J. R. Adams Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Elect Director D.L. Boren Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Elect Director D. A. Carp Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Elect Director C.S. Cox Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Elect Director D.R. Goode Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Elect Director S.P. MacMillan Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Elect Director P.H. Patsley Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Elect Director W.R. Sanders Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Elect Director R.J. Simmons Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Elect Director R.K. Templeton Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Elect Director C.T. Whitman Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Ratify Auditors Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Approve Omnibus Stock Plan Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Approve Non-Employee Director Omnibus Stock Plan Mgmt Voted For For Texas Instruments, Inc. TXN 4/16/2009 Require Independent Board Chairman ShrHoldr Voted Against For Transocean Inc. RIG G90073100 12/8/2008 This is a duplicate meeting for ballots received via the Broadridge North American ballot distribution system Voted Transocean Inc. RIG G90073100 12/8/2008 APPROVAL OF THE MERGER TRANSACTION TO BE EFFECTED BY THE SCHEMES OF ARRANGEMENT, ATTACHED TO THE ACCOMPANYING PROXY STATEMENT AS ANNEX B. Mgmt Voted For For Transocean Inc. RIG G90073100 12/8/2008 APPROVAL OF THE MOTION TO ADJOURN THE MEETING TO A LATER DATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE MEETING TO APPROVE THE MERGER TRANSACTION. Mgmt Voted For For Transocean Ltd. RIG H8817H100 5/15/2009 This is a duplicate meeting for ballots received via the Broadridge North American Ballot Distribution System Voted Transocean Ltd. RIG H8817H100 5/15/2009 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIALSTATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 Mgmt Voted For For Transocean Ltd. RIG H8817H100 5/15/2009 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THEEXECUTIVE OFFICERS FOR FISCAL YEAR 2008 Mgmt Voted For For Transocean Ltd. RIG H8817H100 5/15/2009 APPROPRIATION OF THE AVAILABLE RETAINED EARNINGS WITHOUT PAYMENTOF A DIVIDEND TO SHAREHOLDERS FOR FISCAL YEAR 2 Mgmt Voted For For Transocean Ltd. RIG H8817H100 5/15/2009 AUTHORIZATION OF A SHARE REPURCHASE PROGRAM Mgmt Voted For For Transocean Ltd. RIG H8817H100 5/15/2009 APPROVAL OF THE LONG-TERM INCENTIVE PLAN OF TRANSOCEAN LTD. INTHE FORM AS AMENDED AND RESTATED EFFECTIVE AS OF 2/12/09 Mgmt Voted For For Transocean Ltd. RIG H8817H100 5/15/2009 REELECTION OF CLASS I DIRECTOR FOR A THREE YEAR TERM:W. RICHARD ANDERSON Mgmt Voted For For Transocean Ltd. RIG H8817H100 5/15/2009 REELECTION OF CLASS I DIRECTOR FOR A THREE YEAR TERM:RICHARD L. GEORGE Mgmt Voted For For Transocean Ltd. RIG H8817H100 5/15/2009 REELECTION OF CLASS I DIRECTOR FOR A THREE YEAR TERM:ROBERT L. LONG Mgmt Voted For For Transocean Ltd. RIG H8817H100 5/15/2009 REELECTION OF CLASS I DIRECTOR FOR A THREE YEAR TERM:EDWARD R. MULLER Mgmt Voted For For Transocean Ltd. RIG H8817H100 5/15/2009 REELECTION OF CLASS III DIRECTOR FOR A TWO-YEAR TERM:VICTOR E. GRIJALVA Mgmt Voted For For Transocean Ltd. RIG H8817H100 5/15/2009 APPOINTMENT OF ERNST & YOUNG LLP AS TRANSOCEAN LTD. SINDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR2& YOUNG LTD., ZURICH, AS TRANSOCEANLTD. S AUDITOR PURSUANT TO THE SWISS CODE OF OBLIGATIONS FOR AFURTHER ONE-YEA Mgmt Voted For For UnitedHealth Group Incorporated UNH 91324P102 6/2/2009 Elect Director William C. Ballard, Jr. Mgmt Voted For For UnitedHealth Group Incorporated UNH 91324P102 6/2/2009 Elect Director Richard T. Burke Mgmt Voted For For UnitedHealth Group Incorporated UNH 91324P102 6/2/2009 Elect Director Robert J. Darretta Mgmt Voted For For UnitedHealth Group Incorporated UNH 91324P102 6/2/2009 Elect Director Stephen J. Hemsley Mgmt Voted For For UnitedHealth Group Incorporated UNH 91324P102 6/2/2009 Elect Director Michele J. Hooper Mgmt Voted For For UnitedHealth Group Incorporated UNH 91324P102 6/2/2009 Elect Director Douglas W. Leatherdale Mgmt Voted For For UnitedHealth Group Incorporated UNH 91324P102 6/2/2009 Elect Director Glenn M. Renwick Mgmt Voted For For UnitedHealth Group Incorporated UNH 91324P102 6/2/2009 Elect Director Kenneth I. Shine, M.D. Mgmt Voted For For UnitedHealth Group Incorporated UNH 91324P102 6/2/2009 Elect Director Gail R. Wilensky, Ph.D. Mgmt Voted For For UnitedHealth Group Incorporated UNH 91324P102 6/2/2009 Ratify Auditors Mgmt Voted For For UnitedHealth Group Incorporated UNH 91324P102 6/2/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Wellpoint, Inc. WLP 94973V107 5/20/2009 Elect Director Lenox D. Baker, Jr., M.D. Mgmt Voted For For Wellpoint, Inc. WLP 94973V107 5/20/2009 Elect Director Susan B. Bayh Mgmt Voted For For Wellpoint, Inc. WLP 94973V107 5/20/2009 Elect Director Larry C. Glasscock Mgmt Voted For For Wellpoint, Inc. WLP 94973V107 5/20/2009 Elect Director Julie A. Hill Mgmt Voted For For Wellpoint, Inc. WLP 94973V107 5/20/2009 Elect Director Ramiro G. Peru Mgmt Voted For For Wellpoint, Inc. WLP 94973V107 5/20/2009 Ratify Auditors Mgmt Voted For For Wellpoint, Inc. WLP 94973V107 5/20/2009 Approve Omnibus Stock Plan Mgmt Voted For For Wellpoint, Inc. WLP 94973V107 5/20/2009 Amend Qualified Employee Stock Purchase Plan Mgmt Voted For For Wellpoint, Inc. WLP 94973V107 5/20/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Whole Foods Market, Inc. WFMI 3/16/2009 Elect Director John B. Elstrott Mgmt Voted For For Whole Foods Market, Inc. WFMI 3/16/2009 Elect Director Gabrielle E. Greene Mgmt Voted For For Whole Foods Market, Inc. WFMI 3/16/2009 Elect Director Hass Hassan Mgmt Voted For For Whole Foods Market, Inc. WFMI 3/16/2009 Elect Director Stephanie Kugelman Mgmt Voted For For Whole Foods Market, Inc. WFMI 3/16/2009 Elect Director John P. Mackey Mgmt Voted For For Whole Foods Market, Inc. WFMI 3/16/2009 Elect Director Morris J. Siegel Mgmt Voted For For Whole Foods Market, Inc. WFMI 3/16/2009 Elect Director Ralph Z. Sorenson Mgmt Voted For For Whole Foods Market, Inc. WFMI 3/16/2009 Elect Director William A. (Kip) Tindell, III Mgmt Voted For For Whole Foods Market, Inc. WFMI 3/16/2009 Ratify Auditors Mgmt Voted For For Whole Foods Market, Inc. WFMI 3/16/2009 Amend Omnibus Stock Plan Mgmt Voted For For Whole Foods Market, Inc. WFMI 3/16/2009 Amend Omnibus Stock Plan Mgmt Voted For For Whole Foods Market, Inc. WFMI 3/16/2009 Amend Qualified Employee Stock Purchase Plan Mgmt Voted For For Whole Foods Market, Inc. WFMI 3/16/2009 Require Independent Board Chairman ShrHoldr Voted Against For Whole Foods Market, Inc. WFMI 3/16/2009 Reduce Supermajority Vote Requirement ShrHoldr Voted Against For Whole Foods Market, Inc. WFMI 3/16/2009 Reincorporate in Another State from Texas to North Dakota ShrHoldr Voted Against Against (a) (b) ( c ) (d) (e) (f) (g) (h) (i) Issuer Ticker Cusip Meeting Date Description of Vote Issuer v. SH Voted? Vote Cast For/Against Mgmt Monteagle Value Fund Alcoa Inc. AA 0 13078100 5/8/2009 Elect Director Kathryn S. Fuller Mgmt Voted For For Alcoa Inc. AA 0 13078100 5/8/2009 Elect Director Judith M. Gueron Mgmt Voted For For Alcoa Inc. AA 0 13078100 5/8/2009 Elect Director Patricia F. Russo Mgmt Voted For For Alcoa Inc. AA 0 13078100 5/8/2009 Elect Director Ernesto Zedillo Mgmt Voted For For Alcoa Inc. AA 0 13078100 5/8/2009 Ratify Auditor Mgmt Voted For For Alcoa Inc. AA 0 13078100 5/8/2009 Approve Omnibus Stock Plan Mgmt Voted For For Alcoa Inc. AA 0 13078100 5/8/2009 Amend Vote Requirements to Amend Articles/Bylaws/Charter ShrHoldr Voted Against For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Elect Director Aart J. de Geus Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Elect Director Stephen R. Forrest Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Elect Director Philip V. Gerdine Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Elect Director Thomas J. Iannotti Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Elect Director Alexander A. Karsner Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Elect Director Charles Y.S. Liu Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Elect Director Gerhard H. Parker Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Elect Director Dennis D. Powell Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Elect Director Willem P. Roelandts Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Elect Director James E. Rogers Mgmt Voted For Withhold Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Elect Director Michael R. Splinter Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Reduce Supermajority Vote Requirement Mgmt Voted For For Applied Materials, Inc. AMAT 0 38222105 3/10/2009 Ratify Auditors Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director Randall L. Stephenson Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director William F. Aldinger III Mgmt Voted For Against AT&T Inc T 00206R102 4/24/2009 Elect Director Gilbert F. Amelio Mgmt Voted For Against AT&T Inc T 00206R102 4/24/2009 Elect Director Reuben V. Anderson Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director James H. Blanchard Mgmt Voted For Against AT&T Inc T 00206R102 4/24/2009 Elect Director August A. Busch III Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director Jaime Chico Pardo Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director James P. Kelly Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director Jon C. Madonna Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director Lynn M. Martin Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director John B. McCoy Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director Mary S. Metz Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director Joyce M. Roché Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director Laura D Andrea Tyson Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Elect Director Patricia P. Upton Mgmt Voted For Against AT&T Inc T 00206R102 4/24/2009 Ratify Auditors Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Increase Authorized Common Stock Mgmt Voted For For AT&T Inc T 00206R102 4/24/2009 Report on Political Contributions ShrHoldr Voted Against For AT&T Inc T 00206R102 4/24/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Voted Against For AT&T Inc T 00206R102 4/24/2009 Provide for Cumulative Voting ShrHoldr Voted Against For AT&T Inc T 00206R102 4/24/2009 Require Independent Board Chairman ShrHoldr Voted Against For AT&T Inc T 00206R102 4/24/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For AT&T Inc T 00206R102 4/24/2009 Exclude Pension Credits ftom Earnings Performance Measure ShrHoldr Voted Against For Avocent Corporation AVCT 0 53893103 6/11/2009 Elect Director Francis A. Dramis, Jr. Mgmt Voted For For Avocent Corporation AVCT 0 53893103 6/11/2009 Ratify Auditors Mgmt Voted For For Avocent Corporation AVCT 0 53893103 6/11/2009 Amend Omnibus Stock Plan Mgmt Voted For For Baker Hughes Incorporated BHI 0 57224107 4/23/2009 Elect Director Larry D. Brady Mgmt Voted For For Baker Hughes Incorporated BHI 0 57224107 4/23/2009 Elect Director Clarence P. Cazalot, Jr. Mgmt Voted For For Baker Hughes Incorporated BHI 0 57224107 4/23/2009 Elect Director Chad C. Deaton Mgmt Voted For For Baker Hughes Incorporated BHI 0 57224107 4/23/2009 Elect Director Edward P. Djerejian Mgmt Voted For Withhold Baker Hughes Incorporated BHI 0 57224107 4/23/2009 Elect Director Anthony G. Fernandes Mgmt Voted For For Baker Hughes Incorporated BHI 0 57224107 4/23/2009 Elect Director Claire W. Gargalli Mgmt Voted For Withhold Baker Hughes Incorporated BHI 0 57224107 4/23/2009 Elect Director Pierre H. Jungels Mgmt Voted For Withhold Baker Hughes Incorporated BHI 0 57224107 4/23/2009 Elect Director James A. Lash Mgmt Voted For For Baker Hughes Incorporated BHI 0 57224107 4/23/2009 Elect Director J. Larry Nichols Mgmt Voted For Withhold Baker Hughes Incorporated BHI 0 57224107 4/23/2009 Elect Director H. John Riley, Jr. Mgmt Voted For Withhold Baker Hughes Incorporated BHI 0 57224107 4/23/2009 Elect Director Charles L. Watson Mgmt Voted For For Baker Hughes Incorporated BHI 0 57224107 4/23/2009 Ratify Auditors Mgmt Voted For For Baker Hughes Incorporated BHI 0 57224107 4/23/2009 Amend Qualified Employee Stock Purchase Plan Mgmt Voted For For Baker Hughes Incorporated BHI 0 57224107 4/23/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Voted Against For Barrick Gold Corp. ABX 0 67901108 4/29/2009 Elect Director Howard L. Beck Mgmt Voted For For Barrick Gold Corp. ABX 0 67901108 4/29/2009 Elect Director C. William D. Birchall Mgmt Voted For For Barrick Gold Corp. ABX 0 67901108 4/29/2009 Elect Director Donald J. Carty Mgmt Voted For For Barrick Gold Corp. ABX 0 67901108 4/29/2009 Elect Director Gustavo Cisneros Mgmt Voted For For Barrick Gold Corp. ABX 0 67901108 4/29/2009 Elect Director Marshall A. Cohen Mgmt Voted For For Barrick Gold Corp. ABX 0 67901108 4/29/2009 Elect Director Peter A. Crossgrove Mgmt Voted For For Barrick Gold Corp. ABX 0 67901108 4/29/2009 Elect Director Robert M. Franklin Mgmt Voted For For Barrick Gold Corp. ABX 0 67901108 4/29/2009 Elect Director Peter C. Godsoe Mgmt Voted For For Barrick Gold Corp. ABX 0 67901108 4/29/2009 Elect Director J. Brett Harvey Mgmt Voted For For Barrick Gold Corp. ABX 0 67901108 4/29/2009 Elect Director Brian Mulroney Mgmt Voted For For Barrick Gold Corp. ABX 0 67901108 4/29/2009 Elect Director Anthony Munk Mgmt Voted For For Barrick Gold Corp. ABX 0 67901108 4/29/2009 Elect Director Peter Munk Mgmt Voted For For Barrick Gold Corp. ABX 0 67901108 4/29/2009 Elect Director Aaron W. Regent Mgmt Voted For For Barrick Gold Corp. ABX 0 67901108 4/29/2009 Elect Director Steven J. Shapiro Mgmt Voted For For Barrick Gold Corp. ABX 0 67901108 4/29/2009 Elect Director Gregory C. Wilkins Mgmt Voted For For Barrick Gold Corp. ABX 0 67901108 4/29/2009 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt Voted For For Barrick Gold Corp. ABX 0 67901108 4/29/2009 Convene an Independent Third Party to Review Company's Community Engagement Practices ShrHoldr Voted Against Against Duke Energy Corp. DUK 26441C105 5/7/2009 Elect Director William Barnet, III Mgmt Voted For For Duke Energy Corp. DUK 26441C105 5/7/2009 Elect Director G. Alex Bernhardt, Sr. Mgmt Voted For For Duke Energy Corp. DUK 26441C105 5/7/2009 Elect Director Michael G. Browning Mgmt Voted For For Duke Energy Corp. DUK 26441C105 5/7/2009 Elect Director Daniel R. DiMicco Mgmt Voted For For Duke Energy Corp. DUK 26441C105 5/7/2009 Elect Director Ann Maynard Gray Mgmt Voted For For Duke Energy Corp. DUK 26441C105 5/7/2009 Elect Director James H. Hance, Jr Mgmt Voted For For Duke Energy Corp. DUK 26441C105 5/7/2009 Elect Director James T. Rhodes Mgmt Voted For For Duke Energy Corp. DUK 26441C105 5/7/2009 Elect Director James E. Rogers Mgmt Voted For For Duke Energy Corp. DUK 26441C105 5/7/2009 Elect Director Philip R. Sharp Mgmt Voted For For Duke Energy Corp. DUK 26441C105 5/7/2009 Elect Director Dudley S. Taft Mgmt Voted For For Duke Energy Corp. DUK 26441C105 5/7/2009 Ratify Auditors Mgmt Voted For For E.I. Du Pont De Nemours & Co. DD 4/29/2009 Elect Director Samuel W. Bodman Mgmt Voted For For E.I. Du Pont De Nemours & Co. DD 4/29/2009 Elect Director Richard H. Brown Mgmt Voted For For E.I. Du Pont De Nemours & Co. DD 4/29/2009 Elect Director Robert A. Brown Mgmt Voted For For E.I. Du Pont De Nemours & Co. DD 4/29/2009 Elect Director Bertrand P. Collomb Mgmt Voted For For E.I. Du Pont De Nemours & Co. DD 4/29/2009 Elect Director Curtis J. Crawford Mgmt Voted For For E.I. Du Pont De Nemours & Co. DD 4/29/2009 Elect Director Alexander M. Cutler Mgmt Voted For For E.I. Du Pont De Nemours & Co. DD 4/29/2009 Elect Director John T. Dillon Mgmt Voted For For E.I. Du Pont De Nemours & Co. DD 4/29/2009 Elect Director Eleuthere I. Du Pont Mgmt Voted For For E.I. Du Pont De Nemours & Co. DD 4/29/2009 Elect Director Marillyn Hewson Mgmt Voted For For E.I. Du Pont De Nemours & Co. DD 4/29/2009 Elect Director Charles O. Holliday, Jr. Mgmt Voted For For E.I. Du Pont De Nemours & Co. DD 4/29/2009 Elect Director Lois D. Juliber Mgmt Voted For For E.I. Du Pont De Nemours & Co. DD 4/29/2009 Elect Director Ellen J. Kullman Mgmt Voted For For E.I. Du Pont De Nemours & Co. DD 4/29/2009 Elect Director William K. Reily Mgmt Voted For For E.I. Du Pont De Nemours & Co. DD 4/29/2009 Ratify Auditors Mgmt Voted For For E.I. Du Pont De Nemours & Co. DD 4/29/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Fairpoint Communications, Inc FRP 6/3/2009 Elect Director Patricia Garrison-Corbin Mgmt Voted For For Fairpoint Communications, Inc FRP 6/3/2009 Elect Director Eugene B. Johnson Mgmt Voted For For Fairpoint Communications, Inc FRP 6/3/2009 Elect Director Robert A. Kennedy Mgmt Voted For For Fairpoint Communications, Inc FRP 6/3/2009 Ratify Auditors Mgmt Voted For For Goodrich Corporation GR 4/21/2009 Elect Director Diane C. Creel Mgmt Voted For For Goodrich Corporation GR 4/21/2009 Elect Director George A. Davidson, Jr. Mgmt Voted For For Goodrich Corporation GR 4/21/2009 Elect Director Harris E. DeLoach, Jr. Mgmt Voted For For Goodrich Corporation GR 4/21/2009 Elect Director James W. Griffith Mgmt Voted For For Goodrich Corporation GR 4/21/2009 Elect Director William R. Holland Mgmt Voted For For Goodrich Corporation GR 4/21/2009 Elect Director John P. Jumper Mgmt Voted For For Goodrich Corporation GR 4/21/2009 Elect Director Marshall O. Larsen Mgmt Voted For For Goodrich Corporation GR 4/21/2009 Elect Director Lloyd W. Newton Mgmt Voted For For Goodrich Corporation GR 4/21/2009 Elect Director Douglas E. Olesen Mgmt Voted For For Goodrich Corporation GR 4/21/2009 Elect Director Alfred M. Rankin, Jr. Mgmt Voted For For Goodrich Corporation GR 4/21/2009 Elect Director A. Thomas Young Mgmt Voted For For Goodrich Corporation GR 4/21/2009 Ratify Auditors Mgmt Voted For For Goodrich Corporation GR 4/21/2009 Require a Majority Vote for the Election of Directors ShrHoldr Voted Against For Halliburton Co. HAL 5/20/2009 Elect Director Alan M. Bennett Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Elect Director James R. Boyd Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Elect Director Milton Carroll Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Elect Director S. Malcolm Gillis Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Elect Director James T. Hackett Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Elect Director David J. Lesar Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Elect Director Robert A. Malone Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Elect Director J. Landis Martin Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Elect Director Jay A. Precourt Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Elect Director Debra L. Reed Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Ratify Auditors Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Amend Omnibus Stock Plan Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Amend Qualified Employee Stock Purchase Plan Mgmt Voted For For Halliburton Co. HAL 5/20/2009 Review and Asses Human Rights Policies ShrHoldr Voted Against For Halliburton Co. HAL 5/20/2009 Report on Political Contributions ShrHoldr Voted Against For Halliburton Co. HAL 5/20/2009 Adopt Low Carbon Energy Policy ShrHoldr Voted Against Against Halliburton Co. HAL 5/20/2009 Disclose Information on Compensation Consultant ShrHoldr Voted Against For Halliburton Co. HAL 5/20/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Voted Against For Halliburton Co. HAL 5/20/2009 Establish Independent Director Committee to Review and Report on Financial Misconducts and Human Rights Abuses ShrHoldr Voted Against For Helmerich & Payne, Inc. HP 3/4/2009 Elect Director W. H. Helmerich, III Mgmt Voted For For Helmerich & Payne, Inc. HP 3/4/2009 Elect Director Francis Rooney Mgmt Voted For For Helmerich & Payne, Inc. HP 3/4/2009 Elect Director Edward B. Rust, Jr. Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director Charlene Barshefsky Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director Susan L. Decker Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director John J. Donahoe Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director Reed E. Hundt Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director Paul S. Otellini Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director James D. Plummer Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director David S. Pottruck Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director Jane E. Shaw Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director John L. Thornton Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director Frank D. Yeary Mgmt Voted For For Intel Corp. INTC 5/20/2009 Elect Director David B. Yoffie Mgmt Voted For For Intel Corp. INTC 5/20/2009 Ratify Auditors Mgmt Voted For For Intel Corp. INTC 5/20/2009 Amend Omnibus Stock Plan Mgmt Voted For For Intel Corp. INTC 5/20/2009 Approve Stock Option Exchange Program Mgmt Voted For For Intel Corp. INTC 5/20/2009 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Voted For For Intel Corp. INTC 5/20/2009 Provide for Cumulative Voting ShrHoldr Voted Against For Intel Corp. INTC 5/20/2009 Adopt Policy on Human Rights to Water ShrHoldr Voted Against Against Marathon Oil Corp MRO 4/29/2009 Elect Director Charles F. Bolden, Jr. Mgmt Voted For For Marathon Oil Corp MRO 4/29/2009 Elect Director Gregory H. Boyce Mgmt Voted For For Marathon Oil Corp MRO 4/29/2009 Elect Director Clarence P. Cazalot, Jr. Mgmt Voted For For Marathon Oil Corp MRO 4/29/2009 Elect Director David A. Daberko Mgmt Voted For For Marathon Oil Corp MRO 4/29/2009 Elect Director William L. Davis Mgmt Voted For For Marathon Oil Corp MRO 4/29/2009 Elect Director Shirley Ann Jackson Mgmt Voted For For Marathon Oil Corp MRO 4/29/2009 Elect Director Philip Lader Mgmt Voted For For Marathon Oil Corp MRO 4/29/2009 Elect Director Charles R. Lee Mgmt Voted For For Marathon Oil Corp MRO 4/29/2009 Elect Director Michael E. J. Phelps Mgmt Voted For For Marathon Oil Corp MRO 4/29/2009 Elect Director Dennis H. Reilley Mgmt Voted For For Marathon Oil Corp MRO 4/29/2009 Elect Director Seth E. Schofield Mgmt Voted For For Marathon Oil Corp MRO 4/29/2009 Elect Director John W. Snow Mgmt Voted For For Marathon Oil Corp MRO 4/29/2009 Elect Director Thomas J. Usher Mgmt Voted For For Marathon Oil Corp MRO 4/29/2009 Ratify Auditors Mgmt Voted For For Marathon Oil Corp MRO 4/29/2009 Amend Bylaws Call Special Meetings ShrHoldr Voted Against For Marathon Oil Corp MRO 4/29/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Microsoft Corp. MSFT 11/19/2008 Elect Director Steven A. Ballmer Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director James I. Cash, Jr. Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director Dina Dublon Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director William H. Gates, III Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director Raymond V. Gilmartin Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director Reed Hastings Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director David F. Marquardt Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director Charles H. Noski Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Elect Director Helmut Panke Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Approve Executive Incentive Bonus Plan Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Amend Non-Employee Director Omnibus Stock Plan Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Ratify Auditors Mgmt Voted For For Microsoft Corp. MSFT 11/19/2008 Adopt Policies to Protect Freedom of Access to the Internet ShrHoldr Voted Against Against Microsoft Corp. MSFT 11/19/2008 Amend Bylaws to Establish a Board Committee on Human Rights ShrHoldr Voted Against Against Microsoft Corp. MSFT 11/19/2008 Report on Charitable Contributions ShrHoldr Voted Against Against Newmont Mining Corp. NEM 4/29/2009 Elect Director Glen A. Barton Mgmt Voted For For Newmont Mining Corp. NEM 4/29/2009 Elect Director Vincent A. Calarco Mgmt Voted For For Newmont Mining Corp. NEM 4/29/2009 Elect Director Joseph A. Carrabba Mgmt Voted For For Newmont Mining Corp. NEM 4/29/2009 Elect Director Noreen Doyle Mgmt Voted For For Newmont Mining Corp. NEM 4/29/2009 Elect Director Veronica M. Hagen Mgmt Voted For For Newmont Mining Corp. NEM 4/29/2009 Elect Director Michael S. Hamson Mgmt Voted For For Newmont Mining Corp. NEM 4/29/2009 Elect Director Robert J. Miller Mgmt Voted For For Newmont Mining Corp. NEM 4/29/2009 Elect Director Richard T. O'Brien Mgmt Voted For For Newmont Mining Corp. NEM 4/29/2009 Elect Director John B. Prescott Mgmt Voted For For Newmont Mining Corp. NEM 4/29/2009 Elect Director Donald C. Roth Mgmt Voted For For Newmont Mining Corp. NEM 4/29/2009 Elect Director James V. Taranik Mgmt Voted For For Newmont Mining Corp. NEM 4/29/2009 Elect Director Simon Thompson Mgmt Voted For For Newmont Mining Corp. NEM 4/29/2009 Ratify Auditors Mgmt Voted For For Newmont Mining Corp. NEM 4/29/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Voted Against For Newmont Mining Corp. NEM 4/29/2009 Require a Majority Vote for the Election of Directors ShrHoldr Voted Against For Pfizer Inc. PFE 4/23/2009 Elect Director Dennis A. Ausiello Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director Michael S. Brown Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director M. Anthony Burns Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director Robert N. Burt Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director W. Don Cornwell Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director William H. Gray, III Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director Constance J. Horner Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director James M. Kilts Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director Jeffrey B. Kindler Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director George A. Lorch Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director Dana G. Mead Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director Suzanne Nora Johnson Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director Stephen W. Sanger Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Elect Director William C. Steere, Jr. Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Ratify Auditors Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Amend Omnibus Stock Plan Mgmt Voted For For Pfizer Inc. PFE 4/23/2009 Limit/Prohibit Executive Stock-Based Awards ShrHoldr Voted Against Against Pfizer Inc. PFE 4/23/2009 Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Voted Against For Pfizer Inc. PFE 4/23/2009 Provide for Cumulative Voting ShrHoldr Voted Against For Pfizer Inc. PFE 4/23/2009 Amend Bylaws Call Special Meetings ShrHoldr Voted Against For Rowan Companies, Inc. RDC 5/5/2009 Elect Director Thomas R. Hix Mgmt Voted For For Rowan Companies, Inc. RDC 5/5/2009 Elect Director Robert E. Kramek Mgmt Voted For For Rowan Companies, Inc. RDC 5/5/2009 Elect Director Frederick R. Lausen Mgmt Voted For For Rowan Companies, Inc. RDC 5/5/2009 Elect Director Lawrence J. Ruisi Mgmt Voted For For Rowan Companies, Inc. RDC 5/5/2009 Approve Omnibus Stock Plan Mgmt Voted For For Rowan Companies, Inc. RDC 5/5/2009 Ratify Auditors Mgmt Voted For For Sanmina-SCI Corp. SANM 9/29/2008 Approve Reverse Stock Split Mgmt Voted For For Sanmina-SCI Corp. SANM 1/26/2009 Elect Director Neil R. Bonke Mgmt Voted For For Sanmina-SCI Corp. SANM 1/26/2009 Elect Director Alain Couder Mgmt Voted For For Sanmina-SCI Corp. SANM 1/26/2009 Elect Director John P. Goldsberry Mgmt Voted For For Sanmina-SCI Corp. SANM 1/26/2009 Elect Director Joseph G. Licata, Jr. Mgmt Voted For For Sanmina-SCI Corp. SANM 1/26/2009 Elect Director Mario M. Rosati Mgmt Voted For For Sanmina-SCI Corp. SANM 1/26/2009 Elect Director A. Eugene Sapp, Jr. Mgmt Voted For For Sanmina-SCI Corp. SANM 1/26/2009 Elect Director Wayne Shortridge Mgmt Voted For For Sanmina-SCI Corp. SANM 1/26/2009 Elect Director Jure Sola Mgmt Voted For For Sanmina-SCI Corp. SANM 1/26/2009 Elect Director Jackie M. Ward Mgmt Voted For For Sanmina-SCI Corp. SANM 1/26/2009 Ratify Auditors Mgmt Voted For For Sanmina-SCI Corp. SANM 1/26/2009 Approve Omnibus Stock Plan Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Thomas J. Colligan Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Fred Hassan Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director C. Robert Kidder Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Eugene R. McGrath Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Antonio M. Perez Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Patricia F. Russo Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Jack L. Stahl Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Craig B. Thompson Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Kathryn C. Turner Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Robert F.W. van Oordt Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Elect Director Arthur F. Weinbach Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Ratify Auditors Mgmt Voted For For Schering-Plough Corp. SGP 5/18/2009 Provide for Cumulative Voting ShrHoldr Voted Against For Schering-Plough Corp. SGP 5/18/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Voted Against For Sears Holdings Corporation SHLD 5/4/2009 Elect Director William C. Crowley Mgmt Voted For For Sears Holdings Corporation SHLD 5/4/2009 Elect Director Edward S. Lampert Mgmt Voted For For Sears Holdings Corporation SHLD 5/4/2009 Elect Director Steven T. Mnuchin Mgmt Voted For For Sears Holdings Corporation SHLD 5/4/2009 Elect Director Ann N. Reese Mgmt Voted For For Sears Holdings Corporation SHLD 5/4/2009 Elect Director Kevin B. Rollins Mgmt Voted For For Sears Holdings Corporation SHLD 5/4/2009 Elect Director Emily Scott Mgmt Voted For For Sears Holdings Corporation SHLD 5/4/2009 Elect Director Thomas J. Tisch Mgmt Voted For For Sears Holdings Corporation SHLD 5/4/2009 Ratify Auditors Mgmt Voted For For Spectra Energy Corp. SE 5/7/2009 Declassify the Board of Directors Mgmt Voted For For Spectra Energy Corp. SE 5/7/2009 Elect Director Gregory L. Ebel Mgmt Voted For For Spectra Energy Corp. SE 5/7/2009 Elect Director Peter B. Hamilton Mgmt Voted For For Spectra Energy Corp. SE 5/7/2009 Elect Director Michael E. J. Phelps Mgmt Voted For For Spectra Energy Corp. SE 5/7/2009 Ratify Auditors Mgmt Voted For For The Gap, Inc. GPS 5/19/2009 Elect Director Adrian D. P. Bellamy Mgmt Voted For For The Gap, Inc. GPS 5/19/2009 Elect Director Domenico De Sole Mgmt Voted For For The Gap, Inc. GPS 5/19/2009 Elect Director Donald G. Fisher Mgmt Voted For For The Gap, Inc. GPS 5/19/2009 Elect Director Robert J. Fisher Mgmt Voted For For The Gap, Inc. GPS 5/19/2009 Elect Director Bob L. Martin Mgmt Voted For For The Gap, Inc. GPS 5/19/2009 Elect Director Jorge P. Montoya Mgmt Voted For For The Gap, Inc. GPS 5/19/2009 Elect Director Glenn K. Murphy Mgmt Voted For For The Gap, Inc. GPS 5/19/2009 Elect Director James M. Schneider Mgmt Voted For For The Gap, Inc. GPS 5/19/2009 Elect Director Mayo A. Shattuck III Mgmt Voted For For The Gap, Inc. GPS 5/19/2009 Elect Director Kneeland C. Youngblood Mgmt Voted For For The Gap, Inc. GPS 5/19/2009 Ratify Auditors Mgmt Voted For For Tidewater Inc. TDW 7/31/2008 Elect Director M. Jay Allison Mgmt Voted For For Tidewater Inc. TDW 7/31/2008 Elect Director James C. Day Mgmt Voted For For Tidewater Inc. TDW 7/31/2008 Elect Director Richard T. Du Moulin Mgmt Voted For For Tidewater Inc. TDW 7/31/2008 Elect Director J. Wayne Leonard Mgmt Voted For For Tidewater Inc. TDW 7/31/2008 Elect Director Richard A. Pattarozzi Mgmt Voted For For Tidewater Inc. TDW 7/31/2008 Elect Director Nicholas Sutton Mgmt Voted For For Tidewater Inc. TDW 7/31/2008 Elect Director Cindy B. Taylor Mgmt Voted For For Tidewater Inc. TDW 7/31/2008 Elect Director Dean E. Taylor Mgmt Voted For For Tidewater Inc. TDW 7/31/2008 Elect Director Jack E. Thompson Mgmt Voted For For Tidewater Inc. TDW 7/31/2008 Approve Executive Incentive Bonus Plan Mgmt Voted For For Tidewater Inc. TDW 7/31/2008 Ratify Auditors Mgmt Voted For For Transocean Inc. RIG G90073100 12/8/2008 This is a duplicate meeting for ballots received via the Broadridge North American ballot distribution system Voted Transocean Inc. RIG G90073100 12/8/2008 APPROVAL OF THE MERGER TRANSACTION TO BE EFFECTED BY THE SCHEMES OF ARRANGEMENT, ATTACHED TO THE ACCOMPANYING PROXY STATEMENT AS ANNEX B. Mgmt Voted For For Transocean Inc. RIG G90073100 12/8/2008 APPROVAL OF THE MOTION TO ADJOURN THE MEETING TO A LATER DATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE MEETING TO APPROVE THE MERGER TRANSACTION. Mgmt Voted For For Transocean Ltd. RIG H8817H100 5/15/2009 This is a duplicate meeting for ballots received via the Broadridge North American Ballot Distribution System Voted Transocean Ltd. RIG H8817H100 5/15/2009 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIALSTATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 Mgmt Voted For For Transocean Ltd. RIG H8817H100 5/15/2009 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THEEXECUTIVE OFFICERS FOR FISCAL YEAR 2008 Mgmt Voted For For Transocean Ltd. RIG H8817H100 5/15/2009 APPROPRIATION OF THE AVAILABLE RETAINED EARNINGS WITHOUT PAYMENTOF A DIVIDEND TO SHAREHOLDERS FOR FISCAL YEAR 2 Mgmt Voted For For Transocean Ltd. RIG H8817H100 5/15/2009 AUTHORIZATION OF A SHARE REPURCHASE PROGRAM Mgmt Voted For For Transocean Ltd. RIG H8817H100 5/15/2009 APPROVAL OF THE LONG-TERM INCENTIVE PLAN OF TRANSOCEAN LTD. INTHE FORM AS AMENDED AND RESTATED EFFECTIVE AS OF 2/12/09 Mgmt Voted For For Transocean Ltd. RIG H8817H100 5/15/2009 REELECTION OF CLASS I DIRECTOR FOR A THREE YEAR TERM:W. RICHARD ANDERSON Mgmt Voted For For Transocean Ltd. RIG H8817H100 5/15/2009 REELECTION OF CLASS I DIRECTOR FOR A THREE YEAR TERM:RICHARD L. GEORGE Mgmt Voted For For Transocean Ltd. RIG H8817H100 5/15/2009 REELECTION OF CLASS I DIRECTOR FOR A THREE YEAR TERM:ROBERT L. LONG Mgmt Voted For For Transocean Ltd. RIG H8817H100 5/15/2009 REELECTION OF CLASS I DIRECTOR FOR A THREE YEAR TERM:EDWARD R. MULLER Mgmt Voted For For Transocean Ltd. RIG H8817H100 5/15/2009 REELECTION OF CLASS III DIRECTOR FOR A TWO-YEAR TERM:VICTOR E. GRIJALVA Mgmt Voted For For Transocean Ltd. RIG H8817H100 5/15/2009 APPOINTMENT OF ERNST & YOUNG LLP AS TRANSOCEAN LTD. SINDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR2& YOUNG LTD., ZURICH, AS TRANSOCEANLTD. S AUDITOR PURSUANT TO THE SWISS CODE OF OBLIGATIONS FOR AFURTHER ONE-YEA Mgmt Voted For For Trinity Industries, Inc. TRN 5/4/2009 Elect Director John L. Adams Mgmt Voted For For Trinity Industries, Inc. TRN 5/4/2009 Elect Director Rhys J. Best Mgmt Voted For For Trinity Industries, Inc. TRN 5/4/2009 Elect Director David W. Biegler Mgmt Voted For For Trinity Industries, Inc. TRN 5/4/2009 Elect Director Leldon E. Echols Mgmt Voted For For Trinity Industries, Inc. TRN 5/4/2009 Elect Director Ronald J. Gafford Mgmt Voted For For Trinity Industries, Inc. TRN 5/4/2009 Elect Director Ronald W. Haddock Mgmt Voted For For Trinity Industries, Inc. TRN 5/4/2009 Elect Director Jess T. Hay Mgmt Voted For For Trinity Industries, Inc. TRN 5/4/2009 Elect Director Adrian Lajous Mgmt Voted For For Trinity Industries, Inc. TRN 5/4/2009 Elect Director Diana S. Natalicio Mgmt Voted For For Trinity Industries, Inc. TRN 5/4/2009 Elect Director Timothy R. Wallace Mgmt Voted For For Trinity Industries, Inc. TRN 5/4/2009 Ratify Auditors Mgmt Voted For For Verizon Communications VZ 92343V104 5/7/2009 Elect Director Richard L. Carrion Mgmt Voted For For Verizon Communications VZ 92343V104 5/7/2009 Elect Director M. Frances Keeth Mgmt Voted For For Verizon Communications VZ 92343V104 5/7/2009 Elect Director Robert W. Lane Mgmt Voted For For Verizon Communications VZ 92343V104 5/7/2009 Elect Director Sandra O. Moose Mgmt Voted For For Verizon Communications VZ 92343V104 5/7/2009 Elect Director Joseph Neubauer Mgmt Voted For For Verizon Communications VZ 92343V104 5/7/2009 Elect Director Donald T. Nicolaisen Mgmt Voted For For Verizon Communications VZ 92343V104 5/7/2009 Elect Director Thomas H. O'Brien Mgmt Voted For For Verizon Communications VZ 92343V104 5/7/2009 Elect Director Clarence Otis, Jr. Mgmt Voted For For Verizon Communications VZ 92343V104 5/7/2009 Elect Director Hugh B. Price Mgmt Voted For For Verizon Communications VZ 92343V104 5/7/2009 Elect Director Ivan G. Seidenberg Mgmt Voted For For Verizon Communications VZ 92343V104 5/7/2009 Elect Director John W. Snow Mgmt Voted For For Verizon Communications VZ 92343V104 5/7/2009 Elect Director John R. Stafford Mgmt Voted For For Verizon Communications VZ 92343V104 5/7/2009 Ratify Auditors Mgmt Voted For For Verizon Communications VZ 92343V104 5/7/2009 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Voted For For Verizon Communications VZ 92343V104 5/7/2009 Approve Omnibus Stock Plan Mgmt Voted For For Verizon Communications VZ 92343V104 5/7/2009 Approve Executive Incentive Bonus Plan Mgmt Voted For For Verizon Communications VZ 92343V104 5/7/2009 Prohibit Executive Stock-Based Awards ShrHoldr Voted Against Against Verizon Communications VZ 92343V104 5/7/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Voted Against For Verizon Communications VZ 92343V104 5/7/2009 Require Independent Board Chairman ShrHoldr Voted Against Against Verizon Communications VZ 92343V104 5/7/2009 Provide for Cumulative Voting ShrHoldr Voted Against For Verizon Communications VZ 92343V104 5/7/2009 Adopt a Policy in which the Company will not Make or Promise to Make Any Death Benefit Payments to Senior Executives ShrHoldr Voted Against For (a) (b) ( c ) (d) (e) (f) (g) (h) (i) Issuer Ticker Cusip Meeting Date Description of Vote Issuer v. SH Voted? Vote Cast For/Against Mgmt Monteagle Fixed Income Fund The Fund held no securities entitled to vote at a meeting of shareholders during the period.
